Exhibit 10.2

 

EXECUTION VERSION

 



 



RECEIVABLES LOAN AND SERVICING AGREEMENT

 

dated as of September 22, 2020

 

among

 

NRG RECEIVABLES LLC,

as Borrower

 

NRG RETAIL LLC,

as Servicer

 

THE PERSONS FROM TIME TO TIME

PARTY HERETO AS CONDUIT LENDERS,

 

THE PERSONS FROM TIME TO TIME

PARTY HERETO AS COMMITTED LENDERS,

 

THE PERSONS FROM TIME TO TIME

PARTY HERETO AS FACILITY AGENTS,

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS LC ISSUERS,

 

and

 

ROYAL BANK OF CANADA



as Administrative Agent

 



 

 







 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 1     SECTION 1.01. Certain Defined Terms 1 SECTION 1.02.
Other Terms and Constructions 35 SECTION 1.03. Computation of Time Periods 35  
  ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 35     SECTION 2.01. The Loan
Facility 35 SECTION 2.02. Borrowing Procedures 37 SECTION 2.03. Borrowing Base
Computation; Selection and Allocation of Interest Rates; Inability to Determine
Rates; Changes in Legality; LIBO Successor Rates 37 SECTION 2.04. Letter of
Credit Subfacility 40 SECTION 2.05. Interest and Fees 49 SECTION 2.06. Repayment
49 SECTION 2.07. Application of Collections Prior to Termination Date 50
SECTION 2.08. Application of Collections After Termination Date 52 SECTION 2.09.
Deemed Collections 53 SECTION 2.10. Payments and Computations, Etc. 53
SECTION 2.11. [Reserved] 54 SECTION 2.12. Increased Costs 54 SECTION 2.13.
Indemnity for Taxes 55 SECTION 2.14. Taxes; FATCA 58 SECTION 2.15. Security
Interest 60 SECTION 2.16. Release of Security Interest 61 SECTION 2.17. Evidence
of Debt 61     ARTICLE III CONDITIONS OF EFFECTIVENESS AND LOANS 61    
SECTION 3.01. Conditions Precedent to Effectiveness and Initial Credit Extension
61 SECTION 3.02. Conditions Precedent to All Credit Extensions and Releases 62  
  ARTICLE IV REPRESENTATIONS AND WARRANTIES 62     SECTION 4.01.
Representations and Warranties of the Borrower 62 SECTION 4.02. Representations
and Warranties of the Servicer 67     ARTICLE V GENERAL COVENANTS 70    
SECTION 5.01. Affirmative Covenants of the Borrower 70 SECTION 5.02. Reporting
Requirements of the Borrower 76 SECTION 5.03. Negative Covenants of the Borrower
79

 



i



 

SECTION 5.04. Affirmative Covenants of the Servicer 83 SECTION 5.05. Reporting
Requirements of the Servicer 85 SECTION 5.06. Negative Covenants of the Servicer
86     ARTICLE VI ADMINISTRATION OF RECEIVABLES 87     SECTION 6.01. Designation
of Servicer 87 SECTION 6.02. Duties of the Servicer 89 SECTION 6.03. Deposit
Account and Lock-Box Arrangements 89 SECTION 6.04. Rights of the Administrative
Agent 90 SECTION 6.05. Responsibilities of the Borrower 91 SECTION 6.06.
Further Action Evidencing Administrative Agent’s Interest 91     ARTICLE VII
EVENTS OF TERMINATION 92     SECTION 7.01. Events of Termination 92    
ARTICLE VIII INDEMNIFICATION 95     SECTION 8.01. Indemnities by the Borrower 95
SECTION 8.02. Indemnities by the Servicer 97 SECTION 8.03. Limited Liability of
Indemnified Parties 98     ARTICLE IX THE AGENTS 99     SECTION 9.01.
Authorization and Action 99 SECTION 9.02. Agents’ Reliance, Etc. 100
SECTION 9.03. Agents and Affiliates 102 SECTION 9.04. Decision to Extend Credit
102 SECTION 9.05. Delegation of Duties 102 SECTION 9.06. Indemnification 102
SECTION 9.07. Successor Agents 103     ARTICLE X MISCELLANEOUS 103    
SECTION 10.01. Amendments, Etc. 103 SECTION 10.02. Notices, Etc. 104
SECTION 10.03. Assignments; Participations 105 SECTION 10.04. Additional Lender
Groups 108 SECTION 10.05. Consent to Jurisdiction 108 SECTION 10.06. WAIVER OF
JURY TRIAL 109 SECTION 10.07. Right of Setoff 109 SECTION 10.08. Ratable
Payments 109 SECTION 10.09. Limitation of Liability 109 SECTION 10.10.
Costs, Expenses and Taxes 110 SECTION 10.11. No Proceedings 111 SECTION 10.12.
Confidentiality 111 SECTION 10.13. No Waiver; Remedies 112

 



ii



 

SECTION 10.14. GOVERNING LAW 112 SECTION 10.15. Execution in Counterparts 112
SECTION 10.16. Integration; Binding Effect; Survival of Termination 112
SECTION 10.17. Patriot Act 113 SECTION 10.18. Acknowledgment and Consent to
Bail-In of EEA Financial Institutions 113

 

iii



 

EXHIBITS AND SCHEDULES   EXHIBIT A Form of Borrowing Request EXHIBIT B Form of
Letter of Credit Request EXHIBIT C Form of Monthly Report EXHIBIT D Form of
Borrowing Base Certificate EXHIBIT E List of Offices of Borrower where Records
Are Kept EXHIBIT F List of Payment Processors, Deposit Account Banks, Deposit
Accounts and Lock-Boxes EXHIBIT G List of Closing Documents EXHIBIT H Form of
Assignment and Acceptance EXHIBIT I Form of Joinder Agreement EXHIBIT J Form of
Prepayment Notice EXHIBIT K Reserved EXHIBIT L Form of U.S. Tax Compliance
Certificate     SCHEDULE I Lender Groups; Commitments; LC Commitments; Lender
Group Limits SCHEDULE II Notice Addresses

 



iv



 

RECEIVABLES LOAN AND SERVICING AGREEMENT

 

This RECEIVABLES LOAN AND SERVICING AGREEMENT dated as of September 22, 2020 is
among NRG RECEIVABLES LLC, a Delaware limited liability company, as Borrower,
NRG RETAIL LLC, a Delaware limited liability company, as Servicer, OLD LINE
FUNDING, LLC, ATLANTIC ASSET SECURITIZATION LLC, LA FAYETTE ASSET SECURITIZATION
LLC and GOTHAM FUNDING CORPORATION, as Conduit Lenders, THE PERSONS FROM TIME TO
TIME PARTY HERETO, as Committed Lenders, THE PERSONS FROM TIME TO TIME PARTY
HERETO, as Facility Agents, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY
HERETO, as LC Issuers, and ROYAL BANK OF CANADA, as Administrative Agent for the
Conduit Lenders, the Committed Lenders, the LC Issuers and the Facility Agents.
Capitalized terms used herein shall have the meanings specified in Section 1.01.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has purchased and may from time to time purchase
Receivables from the Originators pursuant to the Receivables Sale Agreement;

 

WHEREAS, to fund its purchases under the Receivables Sale Agreement, the
Borrower may from time to time request Loans from the Lenders and the issuance
of Letters of Credit from the LC Issuers on the terms and conditions of this
Agreement;

 

WHEREAS, the Conduit Lenders may, in their sole discretion, make Loans so
requested from time to time, and if a Conduit Lender in any Lender Group elects
not to make any such Loan, the Committed Lenders in such Lender Group have
agreed that they shall make such Loan, in each case subject to the terms and
conditions of this Agreement;

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

“Administrative Agent” means RBC, in its capacity as agent for the Lenders, the
LC Issuers and the Facility Agents, together with its successors and permitted
assigns.

 

“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter, dated as of the Effective Date, between the Borrower and the
Administrative Agent.

 

“Advance Suspension Event” means, the occurrence of any of the following:

 

(a)            any Transaction Party shall fail to make any payment or deposit
required to be made by it hereunder or under any other Facility Document to the
Borrower, the Administrative Agent or any Secured Party when due, without giving
effect to the proviso at the end of Section 5.01, 5.02, 5.04 or 5.05;

 





 

 

(b)            the Servicer shall fail to deliver a Borrowing Base Certificate
on the Monthly Reporting Date;

 

(c)            any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Agreement or any other Facility Document
(unless otherwise provided in this definition of Advance Suspension Event) where
such failure is continuing and such Loan Party is relying on the proviso in
Section 5.01, 5.02, 5.04 or 5.05 for such failure not to constitute a breach;
provided, that there shall be no Advance Suspension Event if such breach is
specific to a Pool Receivable that (x) would not cause any material liability or
potential material liability for the Borrower, the Administrative Agent or any
other Secured Party and (y) with the removal of such Pool Receivable from the
calculation of Net Receivables Balance, does not cause a Borrowing Base Default;

 

(d)            any representation or warranty made or deemed to be made by any
Loan Party under or in connection with this Agreement or any other Facility
Document (including any Monthly Report, any Borrowing Request, any Borrowing
Base Certificate, any Letter of Credit Request or other information or report
delivered pursuant hereto) shall prove to have been materially false or
incorrect (except that the materiality standard in this clause (d) shall not
apply to any such representation or warranty that is qualified by a materiality
standard by its terms) when made or deemed made or delivered, and in each case,
is not cured; provided, that there shall be no Advance Suspension Event if any
such representation or warranty is specific to a Pool Receivable that (x) would
not cause any material liability or potential material liability for the
Borrower, the Administrative Agent or any other Secured Party and (y) with the
removal of such Pool Receivable from the calculation of Net Receivables Balance,
does not cause a Borrowing Base Default; or

 

(e)            as of the close of business on any date, any Borrowing Base
Deficiency shall exist.

 

“Adverse Claim” means a Lien other than any Permitted Lien.

 

“Affected Person” means any Lender, any LC Issuer, the Administrative Agent, any
Facility Agent, any Liquidity Provider, any other Program Support Provider, any
Program Administrator and, with respect to each of the foregoing, any of their
respective Affiliates.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or is under common control with such
specified Person.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect (giving effect to the adjustments to the Commitments for each Period).
The initial Aggregate Commitment as of the Effective Date is $750,000,000.

 

“Aggregate Exposure Amount” means, at any time, without duplication, the
aggregate of all Exposure Amounts of all Lenders and LC Issuers hereunder.

 



2

 

 

“Aggregate Principal Balance” means, at any time, the aggregate outstanding
Principal Balance of the Loans hereunder at such time.

 

“Agreement” means this Receivables Loan and Servicing Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Alternative Rate” means, for any day, an interest rate equal to the LIBO Rate
determined as of such day; provided that for any day for which adequate means do
not exist for ascertaining the LIBO Rate, the Base Rate shall be used.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010 and, to the extent applicable, other
similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws” means (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the PATRIOT Act.

 

“Assignment and Acceptance” means an agreement substantially in the form set
forth as Exhibit H hereto pursuant to which a new Conduit Lender or Committed
Lender becomes party to this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
Section 101 et seq., as amended from time to time, or any successor thereto.

 

“Basel III” means the third Basel Accord issued by the Basel Committee on
Banking Supervision.

 

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall at all times be equal to the highest of:
(A) the Prime Rate, (B) the Federal Funds Rate plus 0.50% and (C) the LIBO Rate
(to the extent available) plus 1.00%.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form provided
to the Servicer, on behalf of the Borrower, by the Administrative Agent or such
other form as is reasonably acceptable to the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 



3

 

 

“Billed Receivable” means any Receivable which is not an Unbilled Receivable.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the board of directors
of the general partner of the partnership; (c) with respect to a limited
liability company, any managing member or members, any controlling committee of
managing members, any board of directors or any board of managers thereof, as
applicable, that has the power to direct the management of such limited
liability company; and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

 

“Borrower” means NRG Receivables LLC, a Delaware limited liability company, in
its capacity as Borrower hereunder, together with its successors and permitted
assigns.

 

“Borrower Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement or any other Facility Document
or the transactions contemplated hereby or thereby, and shall include, without
limitation, the repayment of the Aggregate Principal Balance and the payment of
Interest, Fees, Fronting Fees, Other LC Fees, Reimbursement Obligations, and all
other amounts due or to become due from the Borrower under the Facility
Documents (whether in respect of fees, expenses, indemnifications, breakage
costs, increased costs or otherwise), including, without limitation, interest,
fees and other obligations that accrue after the commencement of any bankruptcy,
insolvency or similar proceeding with respect to any Transaction Party (in each
case whether or not allowed as a claim in such proceeding).

 

“Borrowing” means a borrowing of Loans under this Agreement.

 

“Borrowing Base” means, at any time, an amount equal to (a) the sum of (i) the
Net Receivables Balance at such time plus (ii) an amount equal to cash held at
such time in the Collection Account, the Designated Deposit Account or any other
account designated by the Administrative Agent pursuant to
Section 2.07(a)(viii)  minus (b) the Total Reserve Amount at such time.

 

“Borrowing Base Certificate” has the meaning specified in Section 2.03(a).

 

“Borrowing Base Default” means that a Borrowing Base Deficiency exists and
continues to exist (i) at 5 p.m. (New York city time) on the second Business Day
after the Borrower or the Servicer has knowledge thereof or (ii) past 11:00
a.m. (New York city time) on the third Business Day after the Borrower or the
Servicer has knowledge thereof if (x) the Servicer has notified the
Administrative Agent no later than the end of such second Business Day that the
Borrower will have sufficient cash to eliminate such Borrow Base Deficiency and
(y) such Borrowing Base Deficiency does not exceed five percent (5%) of the
Aggregate Exposure Amount at such time. For purposes of this definition, the
Borrower and the Servicer shall be deemed to have “knowledge” of a Borrowing
Base Deficiency if either (i) the President or the Treasurer of the Servicer, or
any of their successors or any officers with similar roles or responsibilities
has knowledge of such Borrowing Base Deficiency or (ii) a Borrowing Base
Certificate evidencing a Borrowing Base Deficiency is delivered hereunder.

 



4



 

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
Aggregate Exposure Amount over (ii) the lesser of (A) the Borrowing Base and
(B) the Facility Limit.

 

“Borrowing Date” has the meaning specified in Section 2.02(a)(i).

 

“Borrowing Request” has the meaning specified in Section 2.02(a)(i).

 

“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City, New York and, if the term “Business
Day” is used in connection with the LIBO Rate, any day on which dealings are
carried on in the London interbank market.

 

“CACIB Lender Group” means the Crédit Agricole Corporate and Investment Bank
Lender Group as defined on Schedule I.

 

“Calculation Period” means each calendar month.

 

“Carrying Cost Reserve Amount” means, at any time, an amount equal to the
product of (i) the Carrying Cost Reserve Percentage at such time and (ii) the
Net Receivables Balance at such time.

 

“Carrying Cost Reserve Percentage” means, at any time, the product of (i) 1.5,
(ii) the Default Rate and (iii) a fraction, the numerator of which is the
highest Days’ Sales Outstanding for the prior twelve (12) Calculation Periods,
and the denominator of which is 360.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuers or the
Lenders, as collateral for LC Obligations or, to the extent that Cash
Collateralize relates to any Lender obligations, obligations of the Lenders to
fund Reimbursement Borrowings in respect of LC Obligations, cash or deposit
account balances or, if the Administrative Agent and the LC Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the LC Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“CCS Billing Platform” means the billing platform used by the Originators to
generate invoices to Obligors, which maintains a subledger showing the
receivables created and the cash received and applied to such receivables.

 

“Change in Control” means (i) with respect to the Borrower, NRG Retail LLC shall
cease to directly own 100% of the issued and outstanding ownership interests of
the Borrower, free of any Adverse Claims, (ii) with respect to an Originator,
the Performance Guarantor ceases to own, directly or indirectly, 100% of the
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other Persons performing similar functions of such
Originator free of all Adverse Claims, (iii) with respect to the Servicer, the
Performance Guarantor ceases to own, directly or indirectly, 100% of the
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other Persons performing similar functions of the Servicer
free of all Adverse Claims, or (iv) with respect to the Performance Guarantor, a
“Change in Control” (as defined in the Parent Credit Agreement) occurs.
Notwithstanding the foregoing, any Person may pledge, grant a security interest
in, or create a charge over, the shares or other forms of ownership interest it
owns in any Originator, the Servicer or the Performance Guarantor as long as
such pledge, security interest or charge does not result in the Performance
Guarantor, or the applicable Originator or the Servicer, as the case may be,
ceasing to have the power, directly or indirectly, to direct the management and
policies of the entity the ownership interest in which is pledged.

 



5



 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of the Code also refer to any successor sections.

 

“Collateral” has the meaning set forth in Section 2.15.

 

“Collection Account” means the account which may be established and maintained
pursuant to Section 6.04(c) by and in the name of the Administrative Agent on
behalf of the Lender Groups, for the purpose of receiving Collections, or any
other account which may be designated by the Administrative Agent from time to
time upon written notice to the Servicer and the Borrower.

 

“Collections” means, with respect to any Receivable: (a) any and all funds that
are received (whether in the form of cash, wire transfer, check or otherwise) by
the Borrower (including from the Servicer or any Originator pursuant to the
Receivables Sale Agreement or this Agreement) in payment of any amounts owed in
respect of such Receivable (including purchase price, finance charges, interest,
Taxes, transmission charges (if any) and all other charges) or applied to
amounts owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Receivable and available to be applied thereon),
and (b) any amounts deemed to have been received with respect to such Receivable
pursuant to Section 2.09 hereof.

 

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by any Conduit Lender to fund its investments in accounts receivable or
other financial assets.

 

“Commitment” means, for each Committed Lender at any time, the commitment of
such Committed Lender to fund Loans and purchase participation interests in
respect of LC Credit Extensions under Section 2.04(f), in each case in the event
that each Conduit Lender (if any) in its Lender Group declines to fund a Loan or
a Reimbursement Borrowing under Section 2.04, in an amount not to exceed, in the
aggregate, the Dollar amount set forth opposite such Committed Lender’s name on
Schedule I hereto for the applicable Period or, in the case of a Committed
Lender that becomes a party to this Agreement pursuant to a Joinder Agreement or
an Assignment and Acceptance, the amount set forth therein as such Committed
Lender’s “Commitment”, in each case, as such amount may be modified in
accordance with the terms hereof.

 



6



 

“Committed Lender” means, as to any Lender Group, each of the financial
institutions listed on Schedule I as a “Committed Lender” for such Lender Group,
together with its respective successors and permitted assigns.

 

“Concentration Limit” means, for any Obligor at any time, an amount equal to the
product of (a) the applicable percentage set forth in the chart below for such
Obligor and (b) the Outstanding Balance of all Eligible Receivables at such
time:

 

Rating of Obligor(1) Concentration Limit A-1 by S&P / P-1 by Moody’s (A+ by S&P
/ A1 by Moody’s) or above 10.0% Below A-1 by S&P / P-1 by Moody’s (A+ by S&P /
A1 by Moody’s) but at least A-2 by S&P / P-2 by Moody’s (BBB+ by S&P / Baa1 by
Moody’s) 5.0% Below A-2 by S&P / P-2 by Moody’s (BBB+ by S&P / Baa1 by Moody’s)
but at least A-3 by S&P / P-3 by Moody’s (BBB- by S&P / Baa3 by Moody’s) 3.33%
Below A-3 by S&P / P-3 by Moody’s (BBB- by S&P / Baa3 by Moody’s) or unrated
2.00%

 

(1)  If an Obligor’s short-term rating is split, the lower of the available
ratings shall be used to determine the applicable Concentration Limit. If no
short-term rating is available, the long-term equivalent (specified in the
parentheticals above) shall be used, and if such long-term rating is split, the
higher long-term ratings shall be used to determine the applicable Concentration
Limit. If only one rating is available, such rating category will apply to
determine the applicable Concentration Limit. If an Obligor’s payment obligation
under a Contract is guaranteed by such Obligor’s parent, such parent’s rating
shall be used, subject to the same rules of construction set forth in the three
preceding sentences.

 

“Conduit Lender” means, collectively, the Persons identified as “Conduit
Lenders” on Schedule I and their respective successors and permitted assigns.

 

“Consolidated Total Net Leverage Ratio” shall have the meaning assigned to such
term in the Parent Credit Agreement.

 

“Contract” means, with respect to any Pool Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Pool Receivable arises or that evidence such Pool Receivable or under
which an Obligor becomes or is obligated to make payment in respect of such Pool
Receivable.

 

“CP Rate” means, for any Conduit Lender, for any period and with respect to any
portion of any Credit Extension funded by Commercial Paper Notes, any rate
designated as the “CP Rate” for such Conduit Lender in the Fee Letter, an
Assignment and Acceptance or a Joinder Agreement pursuant to which such Person
becomes a party as a Conduit Lender to this Agreement, or any other writing or
agreement provided by such Conduit Lender to the Borrower, the Servicer and the
applicable Facility Agent from time to time.

 



7



 

“Credit and Collection Policy” means the credit and collection policies and
practices relating to the Receivables and the related Obligors that have been
delivered to the Administrative Agent, as modified from time to time in
accordance with the terms of Section 5.03(c) and delivered to the Administrative
Agent thereafter.

 

“Credit Extension” means a Loan or an LC Credit Extension.

 

“Customer Deposit Amount” means (a) at any time that the Performance Guarantor
has a long-term credit rating of at least BB- by S&P and Ba3 by Moody’s, $0 and
(b) at any other time, the aggregate Customer Deposits at such time.

 

“Customer Deposits” means any cash or credits held by an Originator for the
account of an Obligor as security for, or for application to, the payment of the
Receivables of such Obligor.

 

“Days’ Sales Outstanding” means, at any time, an amount equal to the product of
(i) a fraction, the numerator of which is the Outstanding Balance of all
Receivables on the first day of the immediately preceding Calculation Period,
and the denominator of which is the aggregate Outstanding Balance (in each case,
at the time of billing) of all Billed Receivables generated by the Originators
during such Calculation Period, multiplied by (ii) 30.

 

“DE LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as it may be amended from time to time, and any successor
thereto.

 

“Debtor Relief Laws” means (i) the United States Bankruptcy Code and (ii) all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
adjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.

 

“Debt Rating” means, with respect to any Person at any time, the then current
rating by S&P or Moody’s of such Person’s long-term public senior unsecured
non-credit enhanced debt.

 

“Default Rate” means an interest rate per annum equal to the Base Rate plus
2.00%.

 

“Default Ratio” means, as of any time, with respect to the immediately preceding
Calculation Period, the fraction (expressed as a percentage), (a) the numerator
of which is the aggregate Outstanding Balance of all Billed Receivables that
were not Defaulted Receivables at the beginning of such Calculation Period but
that became Defaulted Receivables during such Calculation Period and (b) the
denominator of which is the aggregate amounts payable in respect of all Billed
Receivables (including any Unbilled Receivable that became a Billed Receivable)
billed by an Originator in the four (4) consecutive Calculation Periods ending
immediately prior to such Calculation Period.

 



8



 

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for ninety-one (91) or more days from the original due
date thereof taking into account any Deferred Payment Plan, (ii) as to which the
Obligor thereof is subject to an Event of Bankruptcy, (iii) which has been
identified by the Servicer or the applicable Originator as uncollectible or
(iv) which, consistent with the Credit and Collection Policy, has been or should
be written off as uncollectible.

 

“Defaulting Committed Lender” means any Committed Lender that (a) has failed to
fund all or any portion of its share of a Credit Extension on the date required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Committed
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) as determined by the Administrative Agent, has failed to fund any
of its Lender Group Percentage of a Reimbursement Borrowing in accordance with
Section 2.04(f), (c) has notified the Borrower, the Servicer, the Administrative
Agent, any Facility Agent or any other Lender in writing, or has made a public
statement to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement, unless such writing or public
statement indicates that such position is based on such Committed Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or (d) has
become the subject of an Event of Bankruptcy; provided that a Committed Lender
shall not be a Defaulting Committed Lender pursuant to this clause (d) solely by
virtue of the ownership or acquisition of any Equity Interest in such Committed
Lender or its Parent Company by a Governmental Authority or agency thereof.

 

“Deferred Payment Plan” means with respect to any Receivable, a payment plan
that permits the related Obligor to make a down payment on the Outstanding
Balance of such Receivable on the original due date, unless charging a down
payment is not permitted by federal, state or local laws, regulations, orders or
guidelines, and the balance of which or the remaining balance of which, as the
case may be, is to be repaid over the following 5 months.

 

“Deferred Payment Plan Excess Concentration Amount” means, at any time, the
amount by which the aggregate Outstanding Balance of all Eligible Receivables
that are subject to a Deferred Payment Plan exceeds the product of (a) 5.0% and
(b) the aggregate Outstanding Balance of all Eligible Receivables.

 

“Delinquency Ratio” means, as of any time, with respect to the immediately
preceding Calculation Period, the fraction (expressed as a percentage), (a) the
numerator of which is the aggregate Outstanding Balance of all Delinquent
Receivables as of the end of such Calculation Period and (b) the denominator of
which is the aggregate Outstanding Balance of all Pool Receivables as of the end
of such Calculation Period.

 

“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
(i) as to which any payment, or part thereof, remains unpaid for sixty-one (61)
or more days from the original due date thereof or (ii) which, consistent with
the Credit and Collection Policy, has been or should be classified as delinquent
by the applicable Originator or the Servicer.

 



9



 

“Deposit Account” means each depositary account, concentration account or other
similar account into which Collections are collected or deposited.

 

“Deposit Account Bank” means a financial institution at which a Deposit Account
is maintained.

 

“Deposit Account Control Agreement” means an agreement with respect to a Deposit
Account at a Deposit Account Bank, in a form acceptable to the Administrative
Agent in its reasonable discretion, among the Borrower, the Administrative Agent
and such Deposit Account Bank.

 

“Designated Deposit Account” means the Deposit Account (i) identified as the
“Designated Deposit Account” on Exhibit F or such other Deposit Account as
identified by the Borrower (or the Servicer on its behalf) to the Administrative
Agent in writing and (ii) that is subject to a valid and enforceable Deposit
Account Control Agreement. For avoidance of doubt, if such identified Deposit
Account is not subject to a valid and enforceable Deposit Account Control
Agreement, it shall not be the Designated Deposit Account any purpose under this
Agreement.

 

“Diluted Receivable” means that portion of any Receivable which is either
(a) reduced or canceled as a result of a Dilution Factor or (b) subject to any
bona fide specific dispute, offset, counterclaim or defense whatsoever.

 

“Dilution Factor” means any of the following factors giving rise to dilution:
(i) any failure by an Originator to deliver electric power or natural gas or to
perform any services or otherwise perform as required by the underlying Contract
or invoice, (ii) any change, cash discount, rebate, allowance, cancellation of
any terms of such contract, invoice or billing error by an Originator or any
other party that generates such invoice, applied Customer Deposits or any other
adjustment applied to an invoice which, in each case, reduces the amount payable
by an Obligor on the related Billed Receivable and (iii) any setoff in respect
of any claim by the Obligor thereof (whether such claim arises out of the same
or a related transaction or an unrelated transaction).

 

“Dilution Horizon Ratio” means, at any time, with respect to the immediately
preceding Calculation Period, the fraction, (i) the numerator of which equals
the aggregate Outstanding Balance (in each case, at the time of billing) of all
Billed Receivables generated by the Originators during the Calculation Period
and (ii) the denominator of which equals the Net Receivables Balance at the end
of such Calculation Period.

 

“Dilution Ratio” means, at any time, with respect to the immediately preceding
Calculation Period, the fraction, (i) the numerator of which is the portion of
all Receivables which became Diluted Receivables during such Calculation Period,
and (i) the denominator of which is the aggregate Outstanding Balance (in each
case, at the time of billing) of all Billed Receivables generated during the
Calculation Period immediately preceding the Calculation Period referred to in
clause (i).

 

“Dilution Reserve Amount” means, at any time, an amount equal to the product of
(i) the Dilution Reserve Percentage at such time and (ii) the Net Receivables
Balance at such time.

 



10



 



“Dilution Reserve Percentage” means, at any time, with respect to the
immediately preceding Calculation Period, the percentage that is equal to the
greater of (a) the product of (i) the highest Dilution Ratio for any calendar
month in the twelve (12) most recent calendar months and (ii) the Dilution
Horizon Ratio and (b) the percentage calculated in accordance with the following
formula:

 

((SF x ED) + ((DS - ED) x (DS / ED))) x DHR

 

where:

 

SF=        the Stress Factor

 

ED=        the average of the Dilution Ratios for each of the twelve (12) most
recently ended Calculation Periods;

 

DS=        the highest Dilution Ratio during the twelve (12) most recently ended
Calculation Periods; and

 

DHR=        the Dilution Horizon Ratio at such time.]

 

“Direct Taxes Amount” means (a) at any time that the Performance Guarantor has a
long-term credit rating of at least BB- by S&P and Ba3 by Moody’s, $0 and (b) at
any other time, the aggregate amount of Direct Taxes owed with respect to the
Pool Receivables at such time.

 

“Direct Taxes” means any sales, use, gross receipts, goods and services, excise
or personal property Taxes imposed on or with respect of any Pool Receivable.

 

“Dollars” and “$” each mean the lawful currency of the United States of America.

 

“Drawing Date” has the meaning set forth in Section 2.04(f)(i).

 

“Early Terminating Lender Group” means each of (a) any Non-Renewing Lender Group
and (b) the CACIB Lender Group, if the related Facility Agent has designated an
Early Termination Date.

 

“Early Termination Date” means, (a) for any Non-Renewing Lender Group, Lenders
and LC Issuers therein and the Facility Agent thereof, the last agreed-to
Scheduled Termination Date of such Lender Group and (b) for the CACIB Lender
Group, Lenders and LC Issuers therein and the Facility Agent thereof, any date
so designated in writing no later than 30 days in advance of the occurrence of
such date (such writing to be irrevocable unless the Borrower and the Servicer
consent to any revocation thereof) by the related Facility Agent (in its sole
discretion) to the Administrative Agent, the Borrower and the Servicer, after
the occurrence of a Liquidity-Based Amortization Event.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



11

 

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means September 22, 2020.

 

“Eligible Account Bank” means a depository institution organized under the laws
of the United States or any one of the states thereof, including the District of
Columbia (or any United States branch or agency of a foreign bank), which is
subject to supervision and examination by federal or state banking authorities,
the deposits of which are insured by the Federal Deposit Insurance Corporation
and which at all times (a) has a net worth in excess of $100,000,000 and (b) has
either (x) a long-term rating of A2 or higher by Moody’s and A or higher by
S&P’s or (y) a short-term certificate of deposit rating of P-1 by Moody’s and
A-1 by S&P.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.03 (subject to such consents, if any, as may be
required under Section 10.03).

 

“Eligible Originator” means an Originator with respect to which no Purchase
Termination Event has occurred and is continuing.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)            the Obligor of which (a) has a service address in the United
States, (b) is not an Affiliate of any Transaction Party and (c) is not a
Sanctioned Person;

 

(ii)            which is not a Defaulted Receivable;

 

(iii)           (a) which is denominated and payable only in Dollars within the
United States and (b) the related electricity, electric power, natural gas
and/or related services of which were provided to an address in the United
States;

 

(iv)           which, together with the related Contract, does not contravene
any applicable law, rule or regulation and no party to such Contract is in
violation of any such law, rule or regulation, in each case, if such
contravention or violation, as applicable, would impair the validity,
enforceability or collectability of such Receivable;

 

(v)            in which the Borrower owns good and marketable title, free and
clear of any Adverse Claims, and that is freely assignable and no consent,
authorization or approval of, or notice to, the Obligor thereof, any
Governmental Authority or any other Person (except for such consent,
authorization or approval that has been obtained or such notice that has been
given) is required to (a) convey such Receivable, the Related Security and the
Collections from the related Originator to the Borrower, or (b) grant a security
interest in such Receivable, the Related Security and the Collections by the
Borrower to the Administrative Agent, for the benefit of the Secured Parties
(except, that none of any Originator, the Servicer or the Borrower shall be
required to comply with the Federal Assignment of Claims Act in connection with
the assignment or subsequent reassignment of any Receivable and any restrictions
on the right of any Person to enforce any Receivable the Obligor of which is a
Federal Government Obligor directly against such Federal Government Obligor to
the extent that the applicable provisions of the Federal Assignment of Claims
Act have not been complied with shall not cause such Receivable to not be an
Eligible Receivable);

 



12

 

 

(vi)           the related Contract of which does not contain confidentiality
provisions that would be breached if such Receivable (together with all Related
Security and Collections with respect thereto) were assigned to the
Administrative Agent pursuant to the Facility Documents or to any other Person;

 

(vii)          which was originated by an Originator in accordance, and
complies, in all material respects with all applicable requirements of the
Credit and Collection Policy;

 

(viii)         which, pursuant to the Contract related thereto, (x) in the case
of a Retail Receivable, is (or, in the case of an Unbilled Receivable, will be)
required to be paid in full within sixty (60) days of the original invoice date
therefor and (y) in the case of a POR Receivable, is due and payable within
sixty-five (65) days after the sale of the related Purchased-by Utility
Receivable;

 

(ix)            which (a)  (x) in the case of a Retail Receivable, is an
“account” within the meaning of 9-102 of the UCC or (y) in the case of a POR
Receivable, is an “account” or a “payment intangible” within the meaning of
9-102 of the UCC, (b) together with the Contract related thereto, (x) has been
duly authorized, (y) is in full force and effect, and (z) represents a bona fide
obligation of the related Obligor to pay the stated amount and constitutes the
legal, valid and binding obligation of the Obligor thereof enforceable against
such Obligor in accordance with its terms, subject to the Enforceability
Exceptions, (c) has not been satisfied, released, canceled, subordinated or
rescinded, nor has any instrument been executed by the related Originator or the
Borrower which would effect any such satisfaction, release, cancellation,
subordination or rescission, (d) which has not been waived, restructured or
otherwise modified, has not had its due date deferred, is not subject to
forbearance and has not otherwise had its invoice date or due date changed on
the books and records of the related Originator or the Servicer and (e) is not
subject to any setoff, recoupment, counterclaim, defense, right of rescission or
bona fide dispute, whether arising out of transactions concerning such
Receivable or otherwise;

 

(x)            in and to which (a) the applicable Originator has validly sold
all of its right, title and interest in and to such Receivable, together with
all Related Security and Collections with respect thereto, to the Borrower
pursuant to the Receivables Sale Agreement, free and clear of any Adverse Claim,
(b) the Borrower owns good and marketable title to the Receivable, Related
Security and Collections with respect thereto, free and clear of Adverse Claim
and (c) the Administrative Agent has a first priority security interest in such
Receivable, the Related Security and the Collections with respect thereto, free
and clear of any Adverse Claim;

 



13

 

 

(xi)            which arises under a Contract, (i) (x) in the case of a Retail
Receivable, for the sale of electricity or electric power, natural gas and/or
related services of an Originator to an Obligor in the ordinary course of such
Originator’s business or (y) in the case of a POR Receivable, for the sale of
Purchased-by-Utility Receivables in the ordinary course of such Originator’s
business, (ii) that is governed by the laws of the United States or one of the
United States and (iii) that contains an obligation to pay a specified sum of
money, which, in the case of Retail Receivables, is contingent only upon the
sale of goods or the provision of services;

 

(xii)           with respect to which all obligations on the part of the
Originator (other than, in the case of an Unbilled Receivable, the rendering of
an invoice) have been performed to the extent necessary to establish the right
to receive full payment, and no further action is required to be performed by
such Originator or any other person with respect thereto other than payment
thereon by the applicable Obligor;

 

(xiii)          which is not interest-bearing (except for any late payment
charges);

 

(xiv)         payment of which by the applicable Obligor is not subject to any
withholding tax;

 

(xv)          which, if a Retail Receivable, is evidenced by a final (and not
provisional) invoice with a unique invoice number that does not correspond to
any other Retail Receivable and which represents amounts not less than the
invoiced balance or, if such Retail Receivable is an Unbilled Receivable, has
been individualized in the related Originator’s accounting systems such that
such Retail Receivable is easily distinguished from all other Retail
Receivables;

 

(xvi)         which has not been compromised, adjusted or modified (including by
extension of time of payment) other than pursuant to a Deferred Payment Plan;

 

(xvii)        which, if an Unbilled Receivable, (a) has not remained unbilled
for more than sixty (60) consecutive calendar days after the earlier of (i) the
end of the calendar month during which the related goods were sold or the
services were performed and (ii) the date on which the obligation or agreement
of the related Originator to sell goods or provide services to the related
Obligor is terminated and (b) the Performance Guarantor has (x) a long-term
local issuer credit rating from Standard & Poor’s and (y) a long-term corporate
family rating from Moody’s and such rating is not less than B- by Standard &
Poor’s or B3 by Moody’s;

 

(xviii)       as to which the related Obligor or applicable Payment Processor is
required to make payments directly to a Lock-Box or Deposit Account listed on
Exhibit F hereof;

 

(xix)          which is registered on the CCS Billing Platform of the
Performance Guarantor;

 



14

 

 

(xx)           which, if a POR Receivable, is identified by Utility in the
applicable Originator’s accounting system and arose from the sale of retail
electric services and/or gas services in the applicable Originator’s ordinary
course of business and for which the applicable Utility is obligated to invoice,
collect and purchase;

 

(xxi)          with respect to which all representations and warranties under
this Agreement are true and correct;

 

(xxii)         with respect to which all representations and warranties under
the Receivables Sale Agreement are true and correct as of the date of sale to
the Borrower; and

 

(xxiii)        the related Originator is an Eligible Originator.

 

“Enforceability Exceptions” means exceptions to the enforceability of an
obligation arising under (i) bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting creditors’ rights generally, and
(ii) general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, regardless of whether considered in a
proceeding at equity or at law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Person, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” (as that term is defined in
Section 4043 of ERISA or the regulations issued thereunder (other than an event
for which the 30 day notice period is waived)) with respect to a Plan; (b) a
withdrawal by any Originator or any of its ERISA Affiliates from a Plan subject
to Section 4063 of ERISA during a plan year in which the relevant entity is a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by such Originator or any of its ERISA Affiliates from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate a Plan in a distress
termination under Section 4041(c) of ERISA, the treatment of a Plan or
Multiemployer Plan amendment as a termination under Sections 4041(c) or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan; or (e) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Originator or any of its ERISA Affiliates.

 



15

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Bankruptcy” means, with respect to any Person:

 

(i)             such Person shall fail generally to pay his, her or its debts as
they come due, or shall make a general assignment for the benefit of creditors;
or any case or other proceeding shall be instituted by such Person seeking to
adjudicate him, her or it as bankrupt or insolvent, or seeking liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of him, her or it or his, her or its debts under the
Bankruptcy Code or any other law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, or seeking the
entry of an order for relief or the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets; or such Person shall take any corporate or
limited liability company action to authorize any of such actions; or

 

(ii)            a case or other proceeding shall be commenced, without the
application or consent of such Person in any court seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and (A) such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of sixty (60) consecutive days or (B) an order for relief
in respect of such Person shall be entered in such case or proceeding or a
decree or order granting such other requested relief shall be entered.

 

“Event of Termination” has the meaning assigned to that term in Section 7.01.

 

“Excluded Taxes” means, with respect to an Affected Person, any of the following
Taxes imposed on or with respect to such Affected Person or required to be
withheld or deducted from a payment to such Affected Person: (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, state gross
receipts Taxes, and branch profits Taxes, in each case, imposed as a result of
such Affected Person being organized under the Laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or that are Other Connection
Taxes, (b) United States federal withholding Taxes imposed on amounts payable to
or for the account of such Affected Person with respect to its portion of
Aggregate Exposure Amount pursuant to a law in effect on the date on which
(i) such Affected Person first funds a portion of Aggregate Exposure Amount or
first becomes obligated to fund a portion of Aggregate Exposure Amount (other
than pursuant to an assignment request by the Borrower under Section 2.13(f)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.13, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) any Tax, assignment or other governmental charge attributable to such
Affected Person’s failure to comply with the requirements contained in
Section 2.14, and (d) any withholding Taxes imposed under FATCA.

 



16

 

 

“Exposure Amount” of any Lender or LC Issuer means, at any time, (A) the portion
of the Principal Balance of the Loans made to the Borrower by such Lender plus
(B) the aggregate amount paid by such Lender to an LC Issuer to fund
Reimbursement Borrowings pursuant to Section 2.04 plus (C) the portion of the LC
Undrawn Amount for all Letters of Credit then outstanding that such Lender is
committed to reimburse pursuant to Section 2.04 that have not been otherwise
Cash Collateralized, plus (D) with respect to an LC Issuer, the aggregate amount
of Reimbursement Obligations then owing to such LC Issuer (including all
Participation Advances deemed to have been funded by such LC Issuer) that have
not been otherwise paid or Cash Collateralized, minus (E) sum of the aggregate
amount of Collections and other payments received by the Administrative Agent,
the Facility Agents or the Lenders in respect thereof which in each case are
applied to reduce such Exposure Amount in accordance with the terms and
conditions of this Agreement; provided, that if such Exposure Amount shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Exposure Amount shall be increased by the amount of such rescinded or returned
distribution, as though it had not been received by such Lender or LC Issuer, as
applicable.

 

“FACA” means the Federal Assignment of Claims Act, 41 U.S.C. § 15, as
supplemented by the Federal Acquisition Regulations, 48 C.F.R.

 

“Facility Agent” means, as to any Conduit Lender or Committed Lender, the Person
listed on Schedule I as the “Facility Agent” for such Lenders, together with its
respective successors and permitted assigns.

 

“Facility Documents” means collectively, this Agreement, each Borrowing Request,
each Letter of Credit Request, each Letter of Credit Application, the
Receivables Sale Agreement, the Subordinated Note, the No Petition Agreement,
the Fee Letter, the Administrative Agent Fee Letter, the Performance Guaranty,
each Deposit Account Control Agreement, each LC Fronting Fee Letter and all
other agreements, documents and instruments delivered pursuant thereto or in
connection therewith.

 

“Facility Limit” means, at any time, the lesser of (i) $750,000,000 and (ii) the
aggregate amount of the Commitments of the Committed Purchasers set forth on
Schedule I for the applicable Period in effect at such time, as such amount may
be increased or decreased in accordance with Sections 2.01(c) and 10.04 and on
the Scheduled Termination Date with respect to an Early Terminating Lender
Group.

 

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities in respect
thereof.

 



17

 

 

“Federal Funds Rate” means, with respect to any Lender for any period, a
fluctuating interest rate per annum equal (for each day during such period) to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York; or
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Facility Agent from three federal funds brokers of recognized
standing selected by it. Notwithstanding the foregoing, if the rate in the
preceding sentence is below zero, the “Federal Funds Rate” will be deemed to be
zero.

 

“Federal Governmental Excess Concentration Amount” means, at any time, the
aggregate amount by which the Outstanding Balance of Eligible Receivables for
which the Obligor is a Federal Government Obligor exceeds the product of
(x) 5.00% and (y) the aggregate Outstanding Balance of all Pool Receivables at
such time.

 

“Federal Government Obligor” means the United States, any territory, possession
or commonwealth of the United States, or any agency, department or
instrumentality of any of the foregoing.

 

“Fee Letter” means the Fee Letter, dated as of the Effective Date, between the
Facility Agents and the Borrower.

 

“Fees” means, collectively, all Used Fees, Unused Fees, Other Fees and any fees
set forth in the Administrative Agent Fee Letter.

 

“Final Collection Date” means the date on or following the Termination Date on
which the Aggregate Principal Balance has been reduced to zero, all other
Borrower Obligations have been paid in full and all Letters of Credit have been
cancelled or expired.

 

“Final Maturity Date” means the date that is 120 days after the Termination
Date, or if such date is not a Business Day, the next succeeding Business Day.

 

“Financial Officer” of any Person means any of the chief executive officer,
chief financial officer or treasurer (or if no individual shall have such
designation, the Person charged by the Board of Directors of such Person (or a
committee thereof) with such powers and duties as are customarily bestowed upon
the individual with such designation) or the audit or finance committee of the
Board of Directors of such Person.

 

“Foreign Affected Party” has the meaning set forth in Section 2.14(b)(ii).

 

“Foreign Lender” has the meaning set forth in Section 2.14(b)(ii).

 

“Fronting Fees” has the meaning set forth in Section 2.04(k).

 



18

 

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, the Federal Energy Regulatory Commission, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party to this Agreement at
law.

 

“Indebtedness” of any Person means, without duplication, means (a) indebtedness
for borrowed money; (b) obligations evidenced by bonds, debentures, notes,
mortgages, indentures or other similar instruments; (c) obligations to pay the
deferred purchase price of property or services (other than trade accounts
payable due not more than six months after such property is acquired or such
services are completed); (d) all capital lease obligations; and (e) obligations
under guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (d).

 

“Indemnified Party” has the meaning set forth in Section 8.01.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower, any Originator or the Performance Guarantor under any Facility
Document and (b) to the extent not otherwise described in (a), Other Taxes.

 

“Initial Credit Extension” means the first Credit Extension made pursuant to
this Agreement.

 

“Interest” means, for any Loan (or portion thereof) and any Interest Period, the
sum for each day during such Interest Period (or portion thereof) of the
following:

 

(IR x PB) / CB

 

where:

 

IR= the Interest Rate for such Loan for such day.

 

PB= the Principal Balance of such Loan on such day.

 

CB=  if such Loan (or portion thereof) is funded based upon: (i) the Base Rate,
365 or 366 days, as applicable and (ii) LIBO Rate or CP Rate, 360 days.

 

“Interest and Fee Payment Date” means (i) the fourth (4th) day of each calendar
month, or if such day is not a Business Day, the next succeeding Business Day
and (ii) (A) during any period when the conditions precedent set forth in
Section 3.02 are not satisfied and (B) on and after the occurrence of the
Termination Date, each Business Day.

 



19

 

 

“Interest Period” means (a) (i) initially the period commencing on the Effective
Date and ending on (and including) the last day of September 2020; and
(ii) thereafter, each period beginning on the first day of each calendar month
and ending on (and including) the last day of such calendar month and (b) on and
after the Termination Date, each Business Day.

 

“Interest Rate” means, with respect to any Loan on any day: (a) in the case of
any portion of any Loan funded by Commercial Paper Notes, the applicable CP
Rate, and (b) in the case of any portion of any Loan not funded by Commercial
Paper Notes (including under a Liquidity Agreement or other Program Support
Agreement), the Alternative Rate; provided, that, following an Event of
Termination, the “Interest Rate” for any Loan funded or maintained hereunder
shall be the Default Rate.

 

“Investment Company Act” has the meaning set forth in Section 4.01(q).

 

“IRS” means the Internal Revenue Service of the United States of America.

 

“Issuance Date” means the date on which a Letter of Credit is issued in
accordance with the terms of Section 2.04.

 

“Joinder Agreement” means a joinder agreement substantially in the form set
forth as Exhibit I hereto pursuant to which a new Lender Group becomes party to
this Agreement.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic.

 

“LC Cash Collateral Date” means the earlier of (i) with respect to any Letters
of Credit that are scheduled to expire after the then-current Scheduled
Termination Date, the date that is 30 days prior to the then-current Scheduled
Termination Date, unless waived in writing by each LC Issuer, each Lender and
the Administrative Agent and (ii) the Termination Date.

 

“LC Collateral Account” has the meaning set forth in 2.04(n)(i).

 

“LC Commitment” means, with respect to any LC Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.04, in the amount not to
exceed the amount set forth on Schedule I (or in the Joinder Agreement pursuant
to which such LC Issuer became party hereto), subject to assignment pursuant to
Section 10.03.

 

“LC Credit Extension” has the meaning set forth in Section 2.01(a).

 

“LC Fronting Fee Letter” means each fee letter among the Borrower, one or more
LC Issuers and their related the Facility Agents, including the Letter of Credit
Fronting Fee Letter, dated as of the Effective Date, among the Borrower, the
Facility Agent and the LC Issuer for the CACIB Lender Group and the Facility
Agent and LC Issuer for the RBC Lender Group.

 



20

 

 

“LC Issuer” means any Person listed on Schedule I hereto (or in the Joinder
Agreement pursuant to which such Person became party hereto) as an “LC Issuer”,
or which has been designated in writing to the Borrower and the Administrative
Agent as an “LC Issuer” by the related Facility Agent, together with their
respective successors and permitted assigns hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the LC
Undrawn Amount at such time, plus (b) the aggregate unpaid amount at such time
of all Reimbursement Obligations.

 

“LC Sublimit” means an amount equal to the lesser of (a) $400,000,000 and
(b) the Aggregate Commitments. The LC Sublimit is part of, and not in addition
to, the Aggregate Commitments.

 

“LC Undrawn Amount” means, at any time, the aggregate undrawn amount of all
outstanding Letters of Credit at such time.

 

“Lender” means any Conduit Lender or Committed Lender, as applicable, and
“Lenders” means, collectively, the Conduit Lenders and the Committed Lenders.

 

“Lender Group” means each group consisting of a Facility Agent, one or more
related Conduit Lenders, if any, one or more related Committed Lenders and a
related LC Issuer, if any.

 

“Lender Group Limit” means, for any Lender Group at any time, the amount set
forth on Schedule I (or in the Joinder Agreement pursuant to which such Lender
Group became party hereto) for the applicable Period in effect at such time
subject to assignment pursuant to Section 10.03, as such amount may be reduced
in accordance with Section 2.01(c). The Lender Group Limit for any Lending Group
shall be equal to the aggregate Commitments of all Committed Lenders in such
Lender Group.

 

“Lender Group Percentage” means, for any Lender Group at any time, the
percentage equivalent of a fraction (expressed out to five decimal places), the
numerator of which is the aggregate Commitments of all Committed Lenders in such
Lender Group at such time and the denominator of which is the Facility Limit at
such time. If all of the Commitments have terminated or expired, the Lender
Group Percentages shall be determined based upon the Commitments most recently
in effect.

 

“Letter of Credit” means a stand-by or documentary letter of credit issued by an
LC Issuer pursuant to this Agreement in Dollars for the account of an Originator
or an Affiliate of an Originator at the request of such Originator under and
pursuant to the Receivables Sale Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 2.04(b).

 

“Letter of Credit Request” has the meaning set forth in Section 2.04(b).

 



21

 

 

“LIBO Rate” means for any applicable Interest Period, an interest rate per annum
determined on the basis of the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for deposits in United States dollars for one month
period as it appears on the relevant display page on the Bloomberg Professional
Service (or any successor or substitute page or service providing quotations of
interest rates applicable to United States dollar deposits in the London
interbank market comparable to those currently provided on such page, as
determined by each Facility Agent for its respective Lender Group from time to
time), at approximately 11:00 a.m., London, England time, two (2) Business Days
prior to the first day of such Interest Period. Notwithstanding the foregoing,
if the rate in the preceding sentence is below zero, the “LIBO Rate” will be
deemed to be zero.

 

“LIBOR Successor Rate” has the meaning set forth in Section 2.03(e)(i).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternative
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest, spread adjustments and other administrative matters as may
be appropriate, as agreed between the Administrative Agent and the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent in consultation
with the Borrower determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines with the consent of the
Borrower). For the avoidance of doubt, any amendment effectuating any LIBOR
Successor Rate Conforming Changes shall be subject to the Borrower’s approval.

 

“LIBOR Termination Date” has the meaning set forth in Section 2.03(e)(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), or preference,
priority, charge or other security agreement or preferential arrangement of any
kind or nature whatsoever that is intended as security.

 

“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider pursuant to a Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Lender (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Lender’s Commercial Paper Notes or other senior
indebtedness.

 

“Liquidity Provider” means each bank, other financial institution or other
Person that is at any time party to a Liquidity Agreement as a lender (or any
participant thereof).

 

“Liquidity-Based Amortization Event” shall be deemed to have occurred when the
Facility Agent of the CACIB Lender Group notifies the Administrative Agent, the
other Facility Agents, the Borrower and the Servicer in writing that each
Conduit Lender in such Facility Agent’s Lender Group has been funding such
Conduit Lender’s Exposure Amount through such Conduit Lender’s Program Support
Agreement(s) (rather than through the issuance of Commercial Paper Notes) for a
period of 270 consecutive days.

 



22

 

 

“Loan” has the meaning set forth in Section 2.01(a).

 

“Loan Parties” means, collectively, the Borrower, the Performance Guarantor and,
so long as it is NRG Retail LLC or an Affiliate thereof, the Servicer.

 

“Lock-Box” means any post office box maintained by a Deposit Account Bank or a
Payment Processor for the purpose of receiving payments on Receivables or other
Collections.

 

“Loss Horizon Ratio” means, at any time, with respect to the immediately
preceding Calculation Period, the fraction, (a) the numerator of which is equal
to the sum of (i) the aggregate Outstanding Balance (in each case, at the time
of billing) of all Billed Receivables generated during the four (4) most recent
Calculation Periods preceding such Calculation Period and (ii) the Outstanding
Balance of Unbilled Receivables generated during such Calculation Period, and
(b) the denominator of which is equal to the Net Receivables Balance on the last
day of such Calculation Period.

 

“Loss Ratio” means, at any time, the highest average of the Default Ratios for
any three (3) consecutive Calculation Periods during the past twelve (12)
Calculation Periods.

 

“Loss Reserve Amount” means, at any time, an amount equal to the product of
(i) the Loss Reserve Percentage at such time and (ii) the Net Receivables
Balance at such time.

 

“Loss Reserve Percentage” means, at any time, the greatest of (a) 10.0% and
(b) the product of (i) the Stress Factor, (ii) the Loss Ratio at such time and
(iii) the Loss Horizon Ratio at such time.

 

“Low Ratings Deposit Account Bank” shall have the meaning set forth in
Section 6.03(b).

 

“Majority Facility Agents” means, at any time, Facility Agents whose Lender
Group Limits together exceed fifty percent (50%) of the Facility Limit at such
time; provided, that, if any Lender Group includes a Committed Lender that is a
Defaulting Committed Lender, the Lender Group Limit of such Lender Group
(including as part of the Facility Limit) shall not be included for purposes of
this definition; provided, further, that, if there are only two Facility Agents
of which the Lender Group does not include a Defaulting Committed Lender,
“Majority Facility Agents” means both Facility Agents.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)            the business, financial condition, results of operations or
properties of the Borrower;

 



23

 

 

(b)            the business, financial condition, results of operations or
properties of the Transaction Parties, taken as a whole;

  

(c)            the ability of any Loan Party to perform its obligations under
any Facility Document to which it is a party;

 

(d)            the legality, validity or enforceability of any Facility
Document;

 

(e)            the collectability of all or any material portion of the Pool
Receivables;

 

(f)            the rights or interests of the Administrative Agent, the Facility
Agents, the Lenders or the Liquidity Providers hereunder or with respect to the
Collateral; or

 

(g)            the perfection, priority or enforceability of the Administrative
Agent’s security interest in the Collateral.

 

“Modification Date” means the date on which a Letter of Credit is amended,
renewed or extended in accordance with the terms of Section 2.04.

 

“Monthly Report” means a report, in substantially the form of Exhibit C,
furnished by the Servicer to the Facility Agents pursuant to Section 5.05(e).

 

“Monthly Reporting Date” means the twentieth (20th) day of each calendar month
(or, if such day is not a Business Day, the next succeeding Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“MUFG Lender Group” means the MUFG Bank, Ltd. Lender Group as defined on
Schedule I.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 3(37) of ERISA to which any Transaction Party or any of its ERISA
Affiliates makes or is obligated to make contributions.

 

“Net Receivables Balance” means at any time of calculation hereunder, an amount
equal to the sum of the amount equal to the Outstanding Balances of all Pool
Receivables that are Eligible Receivables at such time, minus, without
duplication, (i) the aggregate Obligor Excess Concentration Amounts at such
time, (ii) the Federal Governmental Excess Concentration Amount at such time,
(iii) the Unbilled Receivables Excess Concentration Amount at such time,
(iv) the Customer Deposit Amount at such time, (v) the Direct Taxes Amount at
such time, (vi) the Deferred Payment Plan Excess Concentration Amount at such
time and (vii) the Unbilled 31-60 Day Excess Concentration Amount.

 

“No Petition Agreement” means that certain no proceedings letter agreement,
dated as of the Effective Date, among the Servicer, the Administrative Agent and
the Subordinated Note Financier, as such agreement may be amended, supplemented
or otherwise modified from time to time.

 



24

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.01 hereof and (ii) has been
approved by a majority of the Lenders (measured by reference to the commitments
of such Lender’s Lender Group and in accordance with the same logic used to
determine “Majority Facility Agents”).

 

“Non-Renewing Lender Group” means, any Lender Group that has not agreed to
extend the Scheduled Termination Date.

 

“Non-Seasonal Reduction” has the meaning set forth in Section 2.01(c).

 

“Obligor” means any Person obligated to make payments pursuant to a Contract.

 

“Obligor Excess Concentration Amount” means, at any time, the amount by which
the aggregate Outstanding Balance of all Eligible Receivables owing by an
Obligor or one or more of its Affiliates exceeds the applicable Concentration
Limit for such Obligor at such time.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Originator” means any retail energy subsidiary of NRG Energy, Inc. party to the
Receivables Sale Agreement in accordance with the terms thereof and as consented
to by the Administrative Agent and the Majority Facility Agents in their sole
discretion. As of the Effective Date, the Originators are Reliant Energy Retail
Services, LLC, Reliant Energy Northeast LLC, Green Mountain Energy Company, US
Retailers LLC, Stream SPE, Ltd., and XOOM Energy Texas, LLC.

 

“Other Connection Taxes” means with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Facility Document, or sold or assigned an interest in any portion
of the Aggregate Exposure Amount).

 

“Other Fees” means amounts owed by the Borrower hereunder pursuant to Sections
2.04, 2.11, 2.12, 2.13, 2.14, 8.01 and 10.10.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Facility Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13(f)).

 



25

 

 

“Other LC Fees” has the meaning set forth in Section 2.04(k).

 

“Outstanding Balance” means, with respect to a Receivable at any time, the then
outstanding principal balance thereof.

 

“Parent Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of June 30, 2016, among the Performance Guarantor, as
borrower, the credit parties from time to time party thereto and Citicorp North
America, Inc., as administrative agent and collateral agent, except as expressly
stated otherwise herein or in any Facility Document, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Participant” has the meaning specified in Section 10.03(a).

 

“Participation Advance” means, with respect to any Reimbursement Borrowing
requested in respect of any draw on any Letter of Credit, the amount that the
related LC Issuer shall be deemed to have advanced to cover a Defaulting
Committed Lender’s failure to fund its Lender Group Percentage of such
Reimbursement Borrowing.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA PATRIOT Act).

 

“Payment Processor” means any third party service provider (including, if
applicable, any Deposit Account Bank maintaining Lock-Boxes on behalf of the
Borrower) administering or processing payments or Collections on behalf of the
Servicer or the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.

 

“Performance Guarantor” means NRG Energy, Inc., a Delaware corporation.

 

“Performance Guaranty” means that certain Performance Guaranty, dated as of the
Effective Date, by the Performance Guarantor in favor of the Administrative
Agent, on behalf of the Secured Parties, and the Borrower.

 

“Period” means Period 1, Period 2, Period 3 and Period 4.

 

“Period 1” means, for each calendar year, the period beginning on and including
the Settlement Date occurring in September of each calendar year or, with
respect to the calendar year of 2020, the period beginning on and including the
Effective Date, and ending on but not including, the Settlement Date occurring
in November of the same calendar year.

 

“Period 2” means, for each calendar year, the period beginning on and including
the Settlement Date occurring in November of each calendar year and ending on
but not including, the Settlement Date occurring in February of the following
calendar year.

 



26

 

 

“Period 3” means, for each calendar year, the period beginning on and including
the Settlement Date occurring in February of each calendar year and ending on
but not including, the Settlement Date occurring in July of the same calendar
year.



 

“Period 4” means, for each calendar year, the period beginning on and including
the Settlement Date occurring in July of each calendar year and ending on but
not including, the Settlement Date occurring in September of the same calendar
year.

 

“Permitted Liens” means any of the following:

 

(a)            Liens for taxes and assessments (i) which are not yet due and
payable or (ii) the validity of which are being contested in good faith by
appropriate proceedings and with respect to which the Borrower is maintaining
adequate reserves in accordance with GAAP;

 

(b)            Liens in favor of the Administrative Agent or any Secured Party,
including any Liquidity Providers (but only in connection with this Agreement);
and

 

(c)            Liens in favor of the Borrower arising pursuant to the
Receivables Sale Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, Governmental Authority or other entity.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Performance Guarantor or any of its ERISA
Affiliates contributes or has an obligation to contribute (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to contribute or have an
obligation to contribute).

 

“Pool Receivable” means each Receivable in which an interest has been
transferred or purported to be transferred to the Borrower by an Originator
pursuant to the Receivables Sale Agreement.

 

“POR Receivable” means a payment obligation of a Utility to an Originator
arising from the sale of a Purchased-by-Utility Receivable by such Originator to
such Utility.

 

“Potential Event of Termination” means any event which, with the giving of
notice or lapse of time or both, would constitute an Event of Termination.

 

“Potential Servicer Default” means any event which, with the giving of notice or
lapse of time or both, would constitute a Servicer Default.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by The Wall Street Journal as the “base rate on corporate loans posted
by at least 75% of the nation’s 30 largest banks” (or, if The Wall Street
Journal ceases quoting a base rate of the type described, the highest per annum
rate of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the Bank
prime loan rate or its equivalent); each change in the Prime Rate shall be
effective as of the opening of business on the date such change is publicly
announced as being effective. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

 



27

 

 

“Principal Balance” means, with respect to any Lender, the aggregate principal
amount of all Loans made to the Borrower and to fund Reimbursement Borrowings,
as such amount may be reduced by Collections and other amounts received by such
Lender pursuant to Section 2.06 or Section 2.07, as applicable, that have been
applied to reduce such amount; provided, that if such Principal Balance shall
have been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Principal Balance shall be increased by the amount of such rescinded or returned
distribution, as though it had not been received by such Lender.

 

“Proceeds” has the meaning ascribed thereto in Article 9 of the UCC in effect in
the State of New York.

 

“Program Administration Agreement” means any administration agreement between
any Conduit Lender and Program Administrator governing certain aspects of the
administration of such Conduit Lender’s commercial paper facility or any other
agreement having similar purposes, as in effect from time to time.

 

“Program Administrator” means the administrator designated for Lender under the
Program Administration Agreement.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which the such Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by such Conduit Lender to any Program Support
Provider of the rights of such Conduit Lender hereunder (including to the Loans)
and/or (d) the making of loans and/or other extensions of credit to any Conduit
Lender in connection with such Conduit Lender’s securitization program
contemplated in this Agreement, together with any letter of credit, surety bond
or other instrument issued thereunder.

 

“Program Support Provider” means and includes with respect to each Conduit
Lender any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.

 

“Purchased-by-Utility Program” means a “purchase of receivables” or similar
program pursuant to which a Utility agrees to purchase Retail Receivables from
an Originator.

 

“Purchased-by-Utility Receivable” means any Retail Receivable sold or contracted
to be sold, by an Originator to a Utility pursuant to a Purchased-by-Utility
Program.

 

“RBC” means Royal Bank of Canada.

 



28

 

 

“RBC Lender Group” means the Royal Bank of Canada Lender Group as defined on
Schedule I.

 

“Receivable” means any (i) Retail Receivable other than any Purchased-by-Utility
Receivable or (ii) POR Receivable, in each case that is registered on the CCS
Billing Platform or is included in any Borrowing Base Certificate or Monthly
Report.

 

“Receivables Sale Agreement” means that certain Receivables Sale Agreement dated
as of the Effective Date between the Originators and the Borrower.

 

“Records” means all Contracts and all other material agreements, documents,
instruments, books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related property and rights) maintained by or on behalf of the
Borrower or the Servicer with respect to the Pool Receivables, the related
Obligors and the Related Security.

 

“Register” has the meaning set forth in Section 10.03(e).

 

“Regulatory Change” means any treaty, law, rule, regulation or guideline of any
jurisdiction or any directive or request of any Governmental Authority (whether
or not having the force of law).

 

“Reimbursement Borrowing” has the meaning set forth in Section 2.04(f)(i).

 

“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations of the Borrower to any LC Issuer (and the participating
Lenders) with respect to amounts drawn on a Letter of Credit, whether pursuant
to Section 2.04 or otherwise.

 

“Related Security” means, with respect to any Pool Receivable: (i) all
instruments and chattel paper that may evidence such Pool Receivable, (ii) all
security interests or liens and property subject thereto from time to time
purporting to secure payment of such Pool Receivable, whether pursuant to the
related Contract or otherwise, (iii) all UCC financing statements or other
filings covering any collateral securing payment of such Pool Receivable (it
being understood that such UCC financing statements will not be assigned of
record to the Administrative Agent unless requested by the Administrative Agent
after an Event of Termination), (iv) (x) with respect to a Retail Receivable,
all of the Borrower’s rights, interests and claims to receive payment under the
Contract(s) with respect to such Retail Receivable or (y) with respect to a POR
Receivable, all of the Borrower’s rights, interests and claims to receive
payment from the applicable Utility under the Contract(s) with respect to such
POR Receivable and, in each case, all guaranties, indemnities, insurance and
other agreements (including under the related Contract), supporting obligations
(as defined in the UCC), letters of credit or arrangements of whatever character
from time to time, supporting or securing payment of such Pool Receivable or
otherwise relating to such Pool Receivable, whether pursuant to the Contract
related to such Receivable or otherwise, (v) all books and records (excluding
the Contracts) relating to such Pool Receivable or any of the foregoing (it
being understood that such books and records will be maintained by the
Servicer), (vi) all of the Borrower’s right, title and interest in and to the
Receivables Sale Agreement, including (x) all monies due or to become due
thereunder to the Borrower from any Originator and (y) all rights, remedies,
powers, claims and privileges of the Borrower against any Originator thereunder
or in connection therewith, and (vii) all proceeds of the foregoing; provided
that, notwithstanding the foregoing, any of the foregoing for which an
assignment from the applicable Originator to the Borrower or the granting of a
security interest from Borrower to Administrative Agent would violate any law,
regulation or agreement binding upon such Originator or the Borrower (but, in
the case of any agreement, only to the extent no law or regulation exists which
would render such anti-assignment provision unenforceable), shall not be deemed
to be Related Security; and provided, further, that the applicable Originator
and the Borrower shall not be required to notify the related Obligor or to
record the assignment to the Administrative Agent of any Related Security unless
requested by the Administrative Agent after an Event of Termination.

 



29

 

 

“Release” has the meaning specified in Section 2.07(a)(viii).

 

“Release Suspension Notice” has the meaning specified in Section 2.07(a)(viii).

 

“Required LC Cash Collateral Amount” means, with respect to all Letters of
Credit then outstanding, (A) prior to the LC Cash Collateral Date, the sum of
(i) any amount necessary to Cash Collateralize any outstanding Participation
Advances and any Interest thereon in connection with a Defaulting Committed
Lender’s failure to fund its portion of Reimbursement Borrowings in respect of
prior drawings on any such Letter of Credit, (ii) any amount necessary to Cash
Collateralize the Lender Group Percentage of each Early Terminating Lender Group
of the Stated Amount of each Letter of Credit, in an amount equal to each such
Early Terminating Lender Group’s ratable share (in accordance with such Lender
Group’s share of the Aggregate Exposure Amount) of the balance of such
Collections (such ratable share to be determined on each Business Day, solely
for the purposes of this clause (ii)), based upon the outstanding Aggregate
Exposure Amount and the Lender Group Percentages with respect to the LC Undrawn
Amount immediately preceding such Early Termination Date), (iii) the amount of
any unpaid Borrowing Base Deficiency required to be held in the LC Collateral
Account and (iv) the amount of fees accrued or to accrue on such Letters of
Credit through the stated expiration thereof, including, without limitation,
Used Fees, Fronting Fees and Other LC Fees; and (B) on or after the LC Cash
Collateral Date, the sum of (i) the Stated Amount of all such Letters of Credit,
(ii) any amount necessary to Cash Collateralize any outstanding Participation
Advances and any Interest thereon in connection with a Defaulting Committed
Lender’s failure to fund its portion of Reimbursement Borrowings in respect of
prior drawings on any such Letter of Credit, (iii) the amount of any unpaid
Borrowing Base Deficiency required to be held in the LC Collateral Account and
(iv) the amount of fees accrued or to accrue on such Letters of Credit through
the stated expiration thereof, including, without limitation, Used Fees,
Fronting Fees and Other LC Fees.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, any vice president, the chief financial officer or the
treasurer of such Person, any other officer having substantially the same
authority and responsibility.

 

“Retail Receivable” means any indebtedness and other obligations of any Obligor,
whether constituting an account, chattel paper, instrument or general
intangible, representing part or all of the sales price of the non-wholesale
sale of goods and/or the rendering of services by or for energy provided by any
Originator to such Obligor, and includes the obligation of the Obligor thereon
to pay any finance charges, fees and other charges with respect thereto,
including, without limitation, with respect to any Unbilled Receivables, 100% of
the amount to be or thereafter invoiced to the Obligor.

 



30

 

 



“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Sanctioned Country” means, at any time, a country or territory that is subject
to comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Termination Date” means September 21, 2021, unless such date is
extended with the consent of the parties hereto; provided, that if any Lender
Group has agreed to an extension of the Scheduled Termination Date, then the
Scheduled Termination Date shall be the date agreed to by the Borrower and such
Lender(s) or LC Issuer(s) as the termination date for such extension; provided,
further, that, for purposes of commitment to make Credit Extensions or to fund
Reimbursement Borrowings hereunder, the “Scheduled Termination Date” for any
Early Terminating Lender Group, shall be the applicable Early Termination Date.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Parties” means, collectively, the Lenders, each Facility Agent, each LC
Issuer, the Administrative Agent and each other Indemnified Party.

 

“Servicer” means NRG Retail LLC, or such other Person(s) then authorized
pursuant to Section 6.01 to service, administer, bill and collect Pool
Receivables.

 

“Servicer Default” means the occurrence of any of the following with respect to
the Servicer:

 

(a)            the Servicer shall fail to make any payment or deposit required
to be made by it hereunder or under any other Facility Document to the Borrower,
the Administrative Agent or any Secured Party when due; or

 

(b)            the Servicer shall fail to deliver the Monthly Report on or prior
to the second Business Day after the Monthly Reporting Date; or

 



31

 

 

(c)            the Servicer shall breach any term, covenant or agreement
contained in this Agreement or any other Facility Document on its part to be
performed or observed; or

 

(d)            any representation or warranty made or deemed to be made by the
Servicer under this Agreement, any other Facility Document, any Monthly Report,
any Borrowing Request, and Borrowing Base Certificate or any Letter of Credit
Request or other written information or report delivered pursuant hereto shall,
after expiration of any applicable cure period, prove to have been false or
incorrect in any material respect when made or deemed made or delivered (or any
representation or warranty qualified by materiality shall prove to have been
false or incorrect); or

 

(e)            an Event of Bankruptcy shall have occurred with respect to the
Servicer; or

 

(f)            a Material Adverse Effect with respect to the Servicer.

 

“Servicer Fee” means a fee with respect to each Calculation Period, payable in
arrears on each Interest and Fee Payment Date for the account of the Servicer,
in an amount equal to the product of (i) the aggregate Outstanding Balances of
all Pool Receivables as of the last day of such Calculation Period, (ii) the
Servicer Fee Rate and (iii) a fraction equal to the number of actual days
elapsed in such Calculation Period divided by 360, or such other amount agreed
to between the Servicer (including a successor servicer) and the Facility
Agents.

 

“Servicer Fee Rate” means a rate per annum equal to one percent (1.00%).

 

“Servicer Fee Reserve Amount” means, at any time, an amount equal to the product
of (i) the Servicer Fee Reserve Percentage at such time and (ii) the Net
Receivables Balance at such time.

 

“Servicer Fee Reserve Percentage” means, at any time, the product of (i) the
Servicer Fee Rate, (ii) 1.5, (iii) a percentage expressed as a fraction, the
numerator of which is the highest Days’ Sales Outstanding for the prior twelve
(12) Calculation Periods, and the denominator of which is 360.

 

“Settlement Date” means, the Business Day immediately following the Monthly
Reporting Date.

 

“Specified Matter” means this Agreement, any other Facility Document, the
ownership, maintenance or financing of any portion of the Aggregate Exposure
Amount, the Pool Receivables, the payment of any amount due thereunder, or any
obligation to advance or otherwise remit funds hereunder or to or for the
benefit of a Lender under a Liquidity Agreement or other Program Support
Agreement.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
maximum amount that remains available to be drawn thereunder in accordance with
its terms at such time.

 

“Stress Factor” means 2.25.

 



32

 

 

“Subordinated Note” means the Subordinated Note specified in Section 3.1 of the
Receivables Sale Agreement.

 

“Subordinated Note Financier” means MUFG Bank, Ltd. or any Affiliate thereof
that is a party to any Subordinated Note Financing Document.

 

“Subordinated Note Financing” means any transaction or series of transactions
that may be entered into by one or more Originators and/or the Servicer and the
Subordinated Note Financier, pursuant to which one or more Originator and/or the
Servicer may (a) sell, transfer, assign or convey the Subordinated Note to the
Subordinated Note Financier and/or (b) grant a security interest in the
Subordinated Note to the Subordinated Note Financier.

 

“Subordinated Note Financing Documents” means each purchase agreement, sale
agreement, credit agreement, loan agreement, repurchase agreement, security
agreement and/or other financing agreement entered into from time to time
between the Subordinated Note Financier and the Originators and/or the Servicer
in connection with a Subordinated Note Financing.

 

“Sub-Servicer” has the meaning set forth in Section 6.01(d).

 

“Subsidiary” means, as to any Person, (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
capital stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and
(ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of: (i) the Scheduled Termination
Date, (ii) the declaration or automatic occurrence of the Termination Date
pursuant to Section 7.01, and (iii) in the case of any Early Terminating Lender
Group, the applicable Early Termination Date.

 

“Total Reserve Amount” means, at any time, the sum of (i) the Loss Reserve
Amount, (ii) the Dilution Reserve Amount, (iii) the Carrying Cost Reserve Amount
and (iv) the Servicer Fee Reserve Amount.

 

“Transaction Parties” means, collectively, the Borrower, each Originator, the
Performance Guarantor and, so long as it is NRG Retail LLC or an Affiliate
thereof, the Servicer.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 



33

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.14(b)(ii)(C).

 

“Unbilled 31-60 Day Excess Concentration Amount” means, at any time, the amount
by which (a) the aggregate Outstanding Balance of all Eligible Receivables which
are Unbilled Receivables that have remained unbilled for more than thirty (30)
consecutive calendar days after the earlier of (i) the end of the calendar month
during which the related goods were sold or the services were performed and
(ii) the date on which the obligation or agreement of the related Originator to
sell goods or provide services to the related Obligor is terminated exceeds
(b) the product of (i) 5.0% and (ii) the aggregate Outstanding Balance of all
Eligible Receivables.

 

“Unbilled Receivable” means a Pool Receivable that is a Retail Receivable as to
which all services have been rendered in full and/or all goods have been
delivered to the Obligor and is accounted for on the applicable Originator’s
books and records as unbilled revenue in accordance with its current financial
accounting practices but for which, at the time of determination, an invoice or
any other evidence of the obligation of such Obligor thereunder has not been
duly submitted to such Obligor for payment of the amount thereof.

 

“Unbilled Receivables Excess Concentration Amount” means, at any time, the
amount by which the aggregate Outstanding Balance of all Unbilled Receivables
that are Eligible Receivables exceeds the product of (a) (i) if the Performance
Guarantor has (x) a long-term local issuer credit rating of at least B from S&P
and (y) a long-term corporate family rating of at least B2 from Moody’s, 60.0%
or (ii) if Performance Guarantor has (x) a long-term local issuer credit rating
of B- or less (or no long-term local issuer credit rating) by S&P or (y) a
long-term corporate family rating of B3 or less (or no long-term local issuer
credit rating) from Moody’s, 35.0% and (b) the aggregate Outstanding Balance of
all Eligible Receivables.

 

“Unused Fee” has the meaning specified in the Fee Letter.

 

“Used Fee” has the meaning specified in the Fee Letter.

 

“Utility” means an electric and/or gas utility (or affiliated captive finance
company).

 

“Volcker Rule” has the meaning set forth in Section 4.01(q).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



34

 

 

SECTION 1.02. Other Terms and Constructions. Under this Agreement, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP as in effect in the United States, and all accounting
determinations made and all financial statements prepared hereunder shall be
made and prepared in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the exhibits and schedules hereto, as the same may from time to
time be amended or supplemented and not to any particular section, subsection,
or clause contained in this Agreement, and all references to Sections, Exhibits
and Schedules shall mean, unless the context clearly indicates otherwise, the
Sections hereof and the Exhibits and Schedules attached hereto, the terms of
which Exhibits and Schedules are hereby incorporated into this Agreement. The
captions and section numbers appearing in this Agreement are inserted only as a
matter of convenience and do not define, limit, construe or describe the scope
or intent of the provisions of this Agreement. Each of the definitions set forth
in Section 1.01 hereof shall be equally applicable to both the singular and
plural forms of the defined terms. Unless specifically stated otherwise, all
references herein to any agreements, documents or instruments shall be
references to the same as amended, restated, supplemented or otherwise modified
from time to time.

 

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01. The Loan Facility.

 

(a)            On the terms and subject to the conditions hereof, on the
Effective Date, and thereafter from time to time prior to the Termination Date,
the Borrower may request that the Lenders make loans (each a “Loan”) or that the
LC Issuers issue, extend, modify or renew one or more Letters of Credit for the
benefit of the Borrower or its designee (an “LC Credit Extension”), in each
case, subject to the terms herein. The terms and conditions of the LC Credit
Extensions are set forth in Section 2.04. Subject to the terms and conditions
set forth herein, each Conduit Lender may in its sole discretion, and each
Committed Lender shall, only if each Conduit Lender in its Lender Group elects
not to (and has notified the Borrower, the Servicer, the Administrative Agent
and the related Facility Agent) or there is no Conduit Lender in a Lender Group,
make such Lender Group’s share of the Loans to the Borrower in an amount, for
each Lender Group, equal to its Lender Group Percentage of the amount requested
by the Borrower pursuant to Section 2.02; provided that no Lender shall make any
such Loan if:

 

(i)            the Aggregate Exposure Amount shall exceed the Facility Limit at
such time;

 

(ii)           the aggregate Exposure Amount of the Lenders in any Lender Group
would exceed such Lender Group’s Lender Group Limit at such time;

 

(iii)          the aggregate Exposure Amount of any Committed Lender would
exceed its Commitment; or

 

(iv)          the Aggregate Exposure Amount shall exceed the Borrowing Base.

 



35

 

 

Each Borrowing shall be in a minimum principal amount equal to $1,000,000 and in
integral multiples of $100,000 in excess thereof for each Lender Group party
hereto. Subject to the foregoing and to the limitations set forth in
Section 2.05, the Borrower may borrow, prepay and reborrow the Loans hereunder.

 

(b)            Rebalancing of Lender Group Percentages. On each Settlement Date
on which the Lender Group Percentages of any Lender Groups change in connection
with the start of a new Period as set forth on Schedule I, the Borrower shall be
deemed to have requested a non-ratable reduction of the Principal Balance of the
Loans owing to each Assigning Lender Group and a non-ratable Loan from each
Assignee Lender Group, in amounts with respect to each Assigning Lender Group
and Assignee Lender Group, as applicable, such that, after giving effect to such
reductions and Loans, the outstanding aggregate Principal Balance of the Loans
owing to each Lender Group shall be equal to such Lender Group’s Lender Group
Percentage (after giving effect to the adjustments set forth on Schedule I of
this Agreement, as applicable) times the Aggregate Principal Balance. For
administrative convenience, the Borrower may instruct Assignee Lender Groups to
fund the foregoing Loans by paying the proceeds thereof directly to the
Assigning Lender Groups as the foregoing reduction in the Principal Balance
owing to the Assigning Lending Groups on the Borrower’s behalf and such Assignee
Lender Groups shall fund such rebalancing Loans to the Assigning Lender Groups
regardless of whether the conditions precedent to a Loan set forth in
Section 3.02 or otherwise in this Agreement are satisfied. For purposes of this
paragraph the following terms shall have the following meanings:

 

“Assignee Lender Group” means a Lender Group for which the Lender Group
Percentage of such Lender Group (after giving effect to such adjustments
occurring on such Settlement Date, as applicable) times the Aggregate Principal
Balance exceeds the outstanding Principal Balance of the Loans owing to such
Lender Group at such time.

 

“Assigning Lender Group” means a Lender Group for which the Lender Group
Percentage of such Lender Group (after giving effect to such adjustments
occurring on such Settlement Date, as applicable) times the Aggregate Principal
Balance is less than the outstanding Principal Balance of the Loans owing to
such Lender Group at such time.

 

(c)            Permanent Reduction of the Facility Limit. The Borrower may, from
time to time upon at least fifteen (15) calendar days’ prior written notice to
each Facility Agent, elect to reduce the Facility Limit in whole or in part (a
“Non-Seasonal Reduction”), provided that (x) any such Non-Seasonal Reduction
shall be in a minimum amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof, (y) any such Non-Seasonal Reduction shall not
decrease the Facility Limit to an amount that is less than $500,000,000 and
(z) after giving effect to any such Non-Seasonal Reduction and any principal
payments on such date, the Aggregate Exposure Amount shall not exceed the
Facility Limit. Each Non-Seasonal Reduction shall reduce each Lender Group Limit
hereunder ratably in accordance with their respective Lender Group Percentages.
Following any Non-Seasonal Reduction, (x) the Facility Limit shall be reduced in
accordance with Schedule I for any subsequent Period for which the Commitments
are to be reduced as set forth in Schedule I and (y) the Facility Limit shall
not be increased in any subsequent Period, notwithstanding that Schedule I sets
forth an increase in Commitments for such Period.

 

(d)            Committed Lender’s Commitment.

 



36

 

 

(i)            If a Conduit Lender chooses not to fund a Loan or a Reimbursement
Borrowing under Section 2.04, its ratable share of the Loan or the Reimbursement
Borrowing (in accordance with its Lender Group Percentage) shall be funded by
the related Committed Lenders in its Lender Group.

 

(ii)          The obligations of any Committed Lender to make Loans and fund
Reimbursement Obligations hereunder are several from the obligations of any
other Committed Lenders. The failure of any Committed Lender to make Loans or to
fund Reimbursement Borrowings hereunder shall not release the obligations of any
other Committed Lender to make Loans or to fund Reimbursement Borrowings
hereunder, but no Committed Lender shall be responsible for the failure of any
other Committed Lender to make any Loan or to fund a Reimbursement Borrowing
hereunder.

 

SECTION 2.02. Borrowing Procedures.

 

(a)            Borrowing Requests. The Borrower shall request a Borrowing
hereunder by submitting to the Administrative Agent and each Facility Agent a
written notice, substantially in the form of Exhibit A (each, a “Borrowing
Request”) by 12 noon (New York City time) at least one (1) Business Day prior to
the date of the proposed Borrowing (each, a “Borrowing Date”), which Borrowing
Request shall: (A) specify (1) the amount of the requested Borrowing and the
allocation of such amount among the Lender Groups (which shall be proportional
in accordance with the Lender Group Percentages of each Lender Group), (2) the
Aggregate Principal Balance after giving effect to such Borrowing, (3) the
Aggregate Exposure Amount after giving effect to such Borrowing, (4) the desired
Borrowing Date, and (5) the account of the Borrower to which the proceeds of
such Borrowing are to be remitted and (B) certify that, after giving effect to
the proposed Borrowing, no Borrowing Base Deficiency shall exist and including a
Borrowing Base Certificate containing a pro forma calculation demonstrating the
lack of a Borrowing Base Deficiency after giving effect to such Loan.

 

(b)            Disbursement of Funds. On each Borrowing Date, each applicable
Lender shall, upon satisfaction of the applicable conditions precedent set forth
in Section 3.02, make available to the Borrower in same day funds, at the
account designated in writing by the Borrower to the Administrative Agent and
each Facility Agent, an amount equal to the portion of the Loan to be funded by
such Lender.

 

SECTION 2.03. Borrowing Base Computation; Selection and Allocation of Interest
Rates; Inability to Determine Rates; Changes in Legality; LIBO Successor Rates.

 

(a)            Borrowing Base Computation. The Borrowing Base shall be initially
computed on the date of the Initial Credit Extension hereunder. Thereafter,
until the Termination Date, (i) the Servicer shall deliver a certificate in the
form set forth on Exhibit D hereto (each such certificate, a “Borrowing Base
Certificate”) to the email addresses specified for such certificate on Schedule
II setting forth a calculation of the Borrowing Base (A) on or before the second
Business Day following each Monthly Reporting Date, (B) within two (2) Business
Days after a request therefor has been delivered to the Servicer at the email
address specified for such requests on Schedule II by the Administrative Agent
or any Facility Agent (it being understood that any request by a Facility Agent
shall be directed through the Administrative Agent) and (C) in connection with
each Credit Extension hereunder and (ii) the Borrowing Base shall be
automatically deemed recomputed on each other Business Day prior to the
Termination Date, it being understood that the Servicer shall not be required to
provide reports or evidence of such automatic computation but shall only be
required to deliver computations of the Borrowing Base as provided above in this
Section and in Section 3.02, and further understood that a deemed recomputation
of the Borrowing Base shall not give rise to any Advance Suspension Event, Event
of Termination or Potential Event of Termination hereunder or under any Facility
Document. With respect to each calculation of the Borrowing Base, the Total
Reserve Amount used in such calculation shall be measured using the information
reported in the most recent Monthly Report.

 



37

 

 

(b)            Allocation of Interest Rates. Subject to the requirements set
forth in this Agreement, the Administrative Agent and the Facility Agents shall
from time to time, only for purposes of computing Interest with respect to each
Lender, account for such Lender’s portion of the Aggregate Principal Balance in
terms of one or more portions (or tranches), and the applicable Interest Rate
may be different for each portion of such Aggregate Principal Balance. Each
Lender’s Loans shall be allocated to each portion of the Aggregate Principal
Balance by the Administrative Agent or the applicable Facility Agent to reflect
the funding sources for each such portion of such Loan, so that:

 

(i)            there will be an Interest Rate for the portion of Aggregate
Principal Balance funded or maintained through the issuance of Commercial Paper
Notes; and

 

(ii)           there will be an Interest Rate for the portion of Aggregate
Principal Balance not funded or maintained through the issuance of Commercial
Paper Notes (including by outstanding Liquidity Advances or by funding under any
Program Support Agreement);

 

provided, that, notwithstanding the foregoing, following an Event of
Termination, all portions of the Aggregate Principal Balance funded or
maintained hereunder shall accrue at the Default Rate.

 

(c)            Inability to Determine Rates; Inadequacy of Rates. If any
Facility Agent shall have determined (which determination shall be conclusive
and binding upon the parties hereto) before the first day of any Interest
Period, by reason of circumstances affecting the interbank Eurodollar market,
either that: (i) dollar deposits in the relevant amounts and for the relevant
Interest Period or day, as applicable, are not available, (ii) adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period or day, as applicable, or (iii) the LIBO Rate determined pursuant hereto
does not accurately reflect the cost to the applicable Affected Person (as
conclusively determined by such Facility Agent) of maintaining any Loan during
such Interest Period or day, as applicable, such Facility Agent shall promptly
give telephonic notice of such determination, confirmed in writing, to the
Borrower before the first day of any Interest Period. Upon delivery of such
notice: (i) no Loan shall be funded thereafter at the Base Rate determined by
reference to the LIBO Rate unless and until such Facility Agent shall have given
notice to the Borrower that the circumstances giving rise to such determination
no longer exist, and (ii) with respect to any outstanding Loan then funded at
the Base Rate determined by reference to the LIBO Rate, such Base Rate shall
automatically be converted to the Base Rate determined without reference to the
LIBO Rate on the last day of the then-current Interest Period.

 



38

 

 

(d)            Changes in Legality. If, on or before the first day of any
Interest Period, any Facility Agent shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive) that any Regulatory Change, or compliance by such Affected
Person with any Regulatory Change, shall make it unlawful or impossible for such
Affected Person to fund or maintain any Loan at or by reference to the LIBO
Rate, such Facility Agent shall notify the Borrower, the Administrative Agent
and each other Facility Agent thereof. Upon receipt of such notice, until the
applicable Facility Agent notifies the Borrower, the Administrative Agent and
each other Facility Agent that the circumstances giving rise to such
determination no longer apply, (i) no portion of any Loan shall be funded at or
by reference to the LIBO Rate and (ii) the Interest Rate for any outstanding
Loan then funded at the Base Rate determined by reference to the LIBO Rate shall
be converted to the Base Rate determined without reference to the LIBO Rate
either (x) on the last day of the then-current Interest Period, only if such
Affected Person may lawfully continue to maintain such Loans at or by reference
to the LIBO Rate prior to such conversion, or (y) immediately, if such Affected
Person may not lawfully continue to maintain Loans at or by reference to the
LIBO Rate during such period.

 

(e)            Alternative LIBO Rate. (i) Notwithstanding anything to the
contrary in this Agreement or any other Facility Document, if the Administrative
Agent determines in good faith (which determination shall be conclusive absent
manifest error) or the Borrower or the Majority Facility Agents notify the
Administrative Agent (with, in the case of the Majority Facility Agents, a copy
to the Borrower) that the Borrower or the Majority Facility Agents, as
applicable, have determined, that: (A) the circumstances set forth in
Section 2.03(c) have arisen and are unlikely to be temporary or (B) the
circumstances set forth in Section 2.03(c) have not arisen but either (x) the
administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it, (y) a rate other than the LIBO Rate has become broadly
accepted as the benchmark rate for newly originated loans in Dollars in the U.S.
market, or (z) the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate may no longer be used for
determining interest rates for loans (any such date, a “LIBOR Termination
Date”), then after such determination by the Administrative Agent or receipt by
the Administrative Agent of such notice, as applicable, the Administrative Agent
and the Borrower shall amend this Agreement to (I) replace the LIBO Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that has been broadly accepted by the
syndicated loan market in the United States in lieu of the LIBO Rate (any such
proposed rate, a “LIBOR Successor Rate”), provided that at no time shall the
LIBOR Successor Rate be less than zero for purposes of this Agreement, and
(II) make LIBOR Successor Rate Conforming Changes and, notwithstanding anything
to the contrary in Section 10.01, any such amendment shall become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Facility Agents and the
Borrower unless, prior to such time, Facility Agents comprising the Majority
Facility Agents have delivered to the Administrative Agent notice that such
Majority Facility Agents do not accept such amendment.

 



39

 

 

(ii)            If no LIBOR Successor Rate has been determined and the
circumstances under clause (e)(i) above exist, (A) the obligation of any Lender
to fund or maintain Loans at the LIBO Rate shall forthwith be suspended and
(B) all then outstanding Loans at the LIBO Rate, if any, shall be converted on
the last day of the Interest Period or within such earlier period as required by
Law into Loans at the Base Rate. In the event of the foregoing, the Borrower may
revoke any pending Borrowing Request for any Loan to be made at the LIBO Rate by
written notice to the Administrative Agent and the Facility Agents, it being
understood that if the Borrower does not revoke such Borrowing Request, the
Borrower shall be deemed to have made a Borrowing Request for a Loan to be made
at the Base Rate.

 

SECTION 2.04. Letter of Credit Subfacility.

 

(a)            Generally. Subject to the terms and conditions set forth herein,
the LC Issuers shall make LC Credit Extensions requested by the Borrower from
time to time; provided, that no LC Credit Extension shall be made if, after
giving effect to such LC Credit Extension (i) a Borrowing Base Deficiency would
exist, (ii) the LC Obligations would exceed the LC Sublimit or (iii) the portion
of the LC Obligations attributable to Letters of Credit issued by any LC Issuer
would exceed its LC Commitment.

 

(b)            Letter of Credit Requests. To request an LC Credit Extension from
an LC Issuer, the Borrower shall deliver a written request therefor,
substantially in the form of Exhibit B hereto (each such request, a “Letter of
Credit Request”) to Administrative Agent and the related Facility Agent of the
applicable LC Issuer not later than 12 noon (New York City time) on the date
that is at least three (3) Business Days prior to the requested Issuance Date or
the Modification Date of such Letter of Credit and include a Borrowing Base
Certificate containing a pro forma calculation demonstrating the lack of a
Borrowing Base Deficiency after giving effect to such LC Credit Extension. Such
Letter of Credit Request shall, unless otherwise agreed by the applicable LC
Issuer, be irrevocable and shall specify the face amount of the requested Letter
of Credit, the account party (which shall be an Originator or an Affiliate
thereof) and beneficiary for the requested Letter of Credit, the requested
expiration date of such Letter of Credit and the requested Issuance Date or
Modification Date, as applicable, thereof; provided, that each Letter of Credit
issued hereunder shall have a face amount of not less than $1,000,000; provided,
further, that no LC Issuer shall have any obligation to issue, modify or extend
a Letter of Credit if any Committed Lender is at that time a Defaulting
Committed Lender, unless such LC Issuer is satisfied that the actual fronting
exposure with respect to the Defaulting Committed Lender’s related Lender Group
Percentage of any LC Obligations in respect of issued Letters of Credit or any
potential fronting exposure arising from the Letter of Credit then proposed to
be issued will be entirely covered by Cash Collateral (or other satisfactory
arrangements with respect thereto in the sole discretion of such LC Issuer shall
have been made) provided to such LC Issuer in accordance with this Agreement.
Each LC Credit Extension by an LC Issuer of any Letter of Credit shall be, in
addition to the conditions precedent set forth in Article III, subject to the
conditions precedent that (1) the LC Cash Collateral Date shall not have
occurred, (2) the form of such Letter of Credit shall be reasonably acceptable
to such LC Issuer, (3) such Letter of Credit shall not be issued to a Sanctioned
Person or for the benefit of, or to make funds available to, any Person to fund,
finance or facilitate any activities or business of or with any Person that is,
at the time of such funding, a Sanctioned Person or in any country or territory
that is at the time of such funding a Sanctioned Country or in any other manner
that would result in a violation of Sanctions or any other applicable Law by any
Person (including such LC Issuer or any other Secured Party), (4) the Borrower
(and, to the extent required by the applicable LC Issuer, the applicable
Originator or such Affiliate thereof which is to be the “Account Party” with
respect thereto) shall have executed and delivered such application agreement
and/or such other documentation, information, instruments and agreements
relating to such Letter of Credit as the applicable LC Issuer shall have
reasonably requested, including all applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act
(collectively, “Letter of Credit Application”), and (5) the Borrower shall have
paid, prior to the issuance, amendment, modification, renewal or extension
thereof, to the applicable LC Issuer, any accrued and unpaid Fronting Fees then
owing to such LC Issuer and any Other LC Fees due and owing with respect to such
Letter of Credit. Each Letter of Credit issued or modified in connection with an
LC Credit Extension or otherwise shall comply with the provisions of
Section 2.04 and the related Letter of Credit Application. The Borrower shall
have the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
Administrative Agent, the applicable Facility Agent and the applicable LC Issuer
upon any amendment, extension or renewal of any Letter of Credit. In no event
shall an LC Issuer be obligated to issue a modification in respect of a Letter
of Credit if, on the proposed Modification Date, the applicable LC Issuer would
not be obligated to issue new Letters of Credit under the terms hereof if
requested or if the beneficiary does not consent to the proposed terms of the
modification.

 



40

 

 

(c)            LC Credit Extensions. The related Facility Agent for an LC Issuer
shall promptly notify such LC Issuer and Lenders in its Lender Group of the
request by the Borrower for an LC Credit Extension hereunder, and shall provide
the related LC Issuer with the applicable Letter of Credit Application delivered
to Administrative Agent and the applicable Facility Agent by the Borrower
pursuant to clause (b) above, by the close of business on the day received or if
received on a day that is not a Business Day or on any Business Day after 2:00
p.m. (New York City time) on such day, on the next Business Day.

 

(d)            Participation Commitment. Immediately upon the issuance of each
Letter of Credit by an LC Issuer (or an amendment to a Letter of Credit
increasing the Stated Amount thereof), the Committed Lenders of each Lender
Group shall be deemed to, and hereby irrevocably and unconditionally agree to,
purchase from such LC Issuer, a participation in such Letter of Credit (as it
may be so amended) and each drawing thereunder in an amount equal to their
respective Lender Group Percentages of the Stated Amount of such Letter of
Credit and the amount of such drawing, respectively. Such participations in such
LC Credit Extensions by each Committed Lender shall constitute an agreement by
such Committed Lender to make a Loan under Section 2.02 only in the event that
(i) the related Letter of Credit is subsequently drawn upon and (ii) the Conduit
Lenders in its Lender Group do not fund the Lender Group Percentage of a
Reimbursement Borrowing in connection with such draw. In the event any Letter of
Credit expires or is surrendered to the applicable LC Issuer in accordance with
its terms without being drawn (in whole or in part) then, in such event, the
foregoing obligation of the Committed Lenders to make such Loan in respect of
such Letter of Credit shall expire to the extent of the face amount thereof
which has expired or been so surrendered.

 



41

 

 

(e)            Issuance of Letters of Credit. (i) Each Letter of Credit shall,
among other things, (A) provide for the payment of sight drafts or other written
demands for payment when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein,
(B) expire at or prior to the close of business on the date that is one year
after the Issuance Date or the Modification Date (if such Letter of Credit has
been renewed or extended); provided, however, that in accordance with clause
(ii) of this subsection (e), a Letter of Credit may provide for the automatic
renewal thereof for additional periods which shall not extend beyond the date
that is one year after its then current expiration date; provided, further, that
no Letter of Credit may be renewed or extended (automatically or otherwise) on
or after the LC Cash Collateral Date, and (C) be in form and substance
reasonably acceptable to the applicable LC Issuer in its sole discretion.

 

(ii)            If the Borrower so requests in any applicable Letter of Credit
Request or Letter of Credit Application, each LC Issuer may, in its sole
discretion, issue a Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the LC Issuer which issued such
Letter of Credit to prevent any such extension at least once in each
twelve-month period (commencing with the Issuance Date of such Letter of Credit)
by giving prior notice to the beneficiary thereof and the Borrower not later
than the Business Day prior to the then-current LC Cash Collateral Date (the
“Non-Extension Notice Date”). Unless otherwise directed by an LC Issuer, the
Borrower shall not be required to make a specific request to the applicable LC
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
LC Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than one year after the earlier of (x) its then current
expiration date and (y) the day before the LC Cash Collateral Date; provided,
however, that no LC Issuer shall permit any such extension if (A) such LC Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or any
Transaction Party that one or more of the applicable conditions specified in
Section 3.02 is not then satisfied and directing such LC Issuer not to permit
such extension.

 

(iii)            Each LC Issuer may, at its election, or as directed in writing
by the Administrative Agent or any Facility Agent (with a copy to the
Administrative Agent), deliver any notices of termination or other
communications to any Letter of Credit beneficiary, and take any other action as
necessary or appropriate, at any time and from time to time, in order to cause
the expiry date of any Auto-Extension Letter of Credit issued by such LC Issuer
to be a date not later than one year after the earlier of (x) its then current
expiration date and (y) the day before the LC Cash Collateral Date.

 

(iv)            The Borrower hereby authorizes and directs each LC Issuer to
name any Originator or any Affiliate of any Originator as designated by an
Originator pursuant to the Receivables Sale Agreement and specified to the
applicable LC Issuer in the Letter of Credit Request as the “Account Party” of
each Letter of Credit.

 



42

 

 

(f)            Letter of Credit Participations; Disbursements, Reimbursement.
(i) In the event of any request for a drawing under a Letter of Credit issued by
an LC Issuer by the beneficiary thereof, the applicable LC Issuer will promptly
notify Administrative Agent, each Facility Agent, the Servicer and the Borrower
of such request (the date of such notice, if such notice is delivered prior to
2:00 p.m. (New York City time) or the following Business Day, if such notice is
delivered after such time, the “Drawing Date”). Unless (A) the Borrower has
notified the LC Issuer, the Administrative Agent and the Facility Agents that it
has deposited an amount equal to the Reimbursement Obligations with respect to
such drawing in the LC Collateral Account (and the Administrative Agent has
confirmed receipt of such funds) or (B) the LC Issuer notifies the
Administrative Agent and the Facility Agents that the Borrower has otherwise
settled such Reimbursement Obligations to the satisfaction of the LC Issuer,
upon the delivery of such notice, the Borrower shall be deemed to have requested
that a Loan be made ratably by the Lender Groups on such date with respect to
such Letter of Credit in accordance with Section 2.02 (the funding of such Loan,
a “Reimbursement Borrowing”). Any notice given pursuant to this
Section 2.04(f) may be oral if immediately confirmed in writing by the party
giving such notice (or by the Administrative Agent on its behalf following
delivery of written confirmation to the Administrative Agent); provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)            If a Reimbursement Borrowing has been requested (or deemed
requested) pursuant to clause (i) above, the Conduit Lenders may, each at their
option, and the related Committed Lenders shall if such Conduit Lenders decline
to, make available to the applicable LC Issuer an amount in immediately
available funds equal to the related Lender Group Percentage of the amount of
such Reimbursement Borrowing. If any Committed Lender so notified fails to (and
its related Conduit Lender(s) have elected not to) make available to such LC
Issuer the amount of such Lender Group’s Lender Group Percentage of the
Reimbursement Borrowing by 12 noon (New York City time) on the Drawing Date, the
LC Issuer shall be deemed to have made a Participation Advance with respect to
such amount, and interest shall accrue on such Participation Advance, from such
date to the date on which such LC Issuer is reimbursed at a rate per annum equal
to the Base Rate. From and after the Drawing Date on which the Defaulting
Committed Lender failed to fund its Lender Group Percentage of the Reimbursement
Borrowing, any payment of principal, Interest or other amounts received by the
Administrative Agent or the Facility Agent of such Defaulting Committed Lender
from the Borrower or the Servicer for the account of any Lender in the Lender
Group of such Defaulting Committed Lender, shall be applied, on a pro rata
basis, to the repayment of all outstanding Participation Advances that were
deemed to have been made in connection with such Defaulting Committed Lender’s
failure to fund its portion of Reimbursement Borrowings, together with all
Interest that has accrued on such outstanding Participation Advances in
accordance with this subclause (ii). Each LC Issuer will promptly give notice of
the occurrence of a draw on a Letter of Credit affecting it, but failure of an
LC Issuer to give any such notice upon such drawing to enable any related
Committed Lender to effect such payment on such date shall not relieve any
Committed Lender from its obligation under this subclause (ii), provided that
such Committed Lender shall not be obligated to pay interest as provided in this
subclause (ii) until and commencing from the Drawing Date. Each Committed
Lender’s obligation under this Section 2.04 shall continue until the occurrence
of the Termination Date.

 



43

 

 

(g)            Repayment of Letter of Credit Participation Advances. (i) Upon
(and only upon) receipt by an LC Issuer for its account of immediately available
funds from the Borrower (A) in reimbursement of any payment made by such LC
Issuer under a Letter of Credit with respect to which any Lender has made a
payment pursuant to clause (f) above, or (B) in payment of Interest on the Loans
made or deemed to have been made in connection with any such draw, the
applicable LC Issuer will pay to the applicable Facility Agents, ratably (based
on the outstanding drawn amounts funded by each such Lender Group in respect of
such Letter of Credit), in the same funds as those received by such LC Issuer;
it being understood that such LC Issuer shall retain the ratable amount of such
funds that were not the subject of any payment in respect of such Letter of
Credit by any Lender.

 

(ii)            If an LC Issuer is required at any time to return to the
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any insolvency proceeding, any portion of the payments made by the Borrower to
such LC Issuer pursuant to this Agreement or any Letter of Credit issued by it
in reimbursement of a payment made under any such Letter of Credit or interest
or fee thereon or with respect thereto, each Facility Agent (on behalf of the
Committed Lenders in its Lender Group) shall, on demand of such LC Issuer,
instruct the Committed Lenders in its Lender Group to return, and such Committed
Lenders shall return, to such LC Issuer the amount of its Lender Group
Percentage of any amounts so returned by such LC Issuer plus interest at the
Base Rate.

 

(h)            Documentation. The Borrower agrees to be bound by the terms of
the applicable Letter of Credit Application and by the applicable LC Issuer’s
interpretations of any Letter of Credit it issues and by such LC Issuer’s
written regulations and customary practices relating to Letters of Credit,
though the terms of each Letter of Credit Application, each applicable LC
Issuer’s interpretation of its Letters of Credit and each LC Issuer’s
regulations and practices may be different from the Borrower’s own and from that
of another LC Issuer. In the event of a conflict or inconsistency between a
Letter of Credit Application and this Agreement, this Agreement shall control.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct by an LC Issuer, as determined by a final non-applicable
judgment of a Court of competent jurisdiction, such LC Issuer shall not be
liable for any error, breach, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit issued by it or any modifications, amendments or supplements
thereto.

 

(i)            Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, each LC Issuer shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.

 



44

 

 

(j)            Nature of Participation and Reimbursement Obligations. Each
Committed Lender’s obligation in accordance with this Agreement to fund
Reimbursement Borrowings as a result of a drawing under a Letter of Credit
issued by the LC Issuer under this Section 2.04 that the Conduit Lender(s) in
its Lender Group do not fund, and the Reimbursement Obligations of the Borrower
with respect to any draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, shall not be subject to any defenses whatsoever
(other than, in the case of the Committed Lenders, the occurrence of the
Scheduled Termination Date or the failure of the LC Credit Extension to satisfy
the terms and conditions of Section 2.04(a)), and shall be performed strictly in
accordance with the terms of this Section 2.04 under all circumstances,
including each of the following circumstances:

 

(1)            any set-off, counterclaim, recoupment, defense or other right
which such Committed Lender may have against an LC Issuer, any Conduit Lender,
another Committed Lender, any Facility Agent, the Administrative Agent, the
Borrower, the Servicer, any Originator, the Performance Guarantor or any other
Person for any reason whatsoever;

 

(2)            the failure of the Borrower or any other Person to comply with
the conditions set forth in this Agreement for the making of Loans, requests for
Letters of Credit or otherwise, it being acknowledged that such conditions are
not required for the making of Reimbursement Borrowings hereunder;

 

(3)            any lack of validity or enforceability of any Letter of Credit;

 

(4)            any claim of breach of warranty that might be made by the
Borrower, the Servicer, any Originator, the Performance Guarantor, the
Administrative Agent, any LC Issuer, any Facility Agent, any Lender or any other
Person against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, defense or other right which the Borrower, the Servicer, any
Originator, the Performance Guarantor, the Administrative Agent, any LC Issuer,
any Facility Agent, any Lender or any other Person may have at any time against
a beneficiary, any successor beneficiary or any transferee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), any LC Issuer, any Conduit Lender, any Committed Lender, any
Facility Agent, the Administrative Agent or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the
Servicer, any Originator, the Performance Guarantor, the Borrower or any of
their respective Affiliates and the beneficiary for which any Letter of Credit
was procured);

 



45

 

 

(5)            the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if another LC Issuer, the Administrative Agent, a Facility Agent or a Lender has
been notified thereof; provided, that the foregoing shall not be construed to
excuse any LC Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such LC Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; provided, further, that, in the
absence of gross negligence or willful misconduct on the part of the applicable
LC Issuer (as finally determined by a court of competent jurisdiction), such LC
Issuer shall be deemed to have exercised care in each such determination;

 

(6)            payment by an LC Issuer under a Letter of Credit issued by it
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit other than as a result
of the gross negligence or willful misconduct of such LC Issuer;

 

(7)            the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(8)            any failure by an LC Issuer or any of an LC Issuer’s Affiliates
to issue any Letter of Credit in the form requested by the Borrower;

 

(9)            any Material Adverse Effect with respect to the Borrower, the
Servicer, the Performance Guarantor, any Originator or any of their respective
Affiliates;

 

(10)          any breach of this Agreement or any other Facility Document by any
party thereto;

 

(11)          the occurrence and/or continuance of an Advance Suspension Event,
an Event of Termination or a Potential Event of Termination;

 

(12)          the fact that this Agreement or the obligations of the Borrower or
the Servicer hereunder shall have been terminated; and

 

(13)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

(k)            Fronting Fees; Other LC Fees. With respect to each Letter of
Credit, the Borrower shall pay to the applicable LC Issuer all fronting fees or
similar fees with respect to such Letter of Credit in the amount and otherwise
in accordance with the terms agreed in writing between the Borrower and such LC
Issuer (the “Fronting Fees”). The Borrower shall pay all Fronting Fees accrued
through and including the last day of each calendar month, as reflected in an
invoice delivered to the Borrower in accordance with Section 2.05(a), in
arrears, on the Interest and Fee Payment Date immediately succeeding the end of
such calendar month. The Borrower shall pay to each LC Issuer, in addition to
all other amounts due hereunder, all customary expenses incurred by each LC
Issuer in connection with each Letter of Credit issued by it or the maintenance
thereof and its customary drawing, amendment, renewal, extension, processing,
transfer and other applicable customary fees (collectively, “Other LC Fees”).
The Borrower shall pay all Other LC Fees on demand or as otherwise agreed
between the Borrower and such LC Issuer.

 



46

 

 

(l)            Liability for Acts and Omissions. (i) As between the Borrower, on
the one hand, and each LC Issuer and each other Indemnified Party, on the other,
the Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the respective foregoing, no Indemnified
Party shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if such LC Issuer or such other
Indemnified Party shall have been notified thereof); provided, that the
foregoing shall not be construed to excuse any LC Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such LC Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof; provided, further, that, in the absence of gross negligence or willful
misconduct on the part of the applicable LC Issuer (as finally determined by a
court of competent jurisdiction), such LC Issuer shall be deemed to have
exercised care in each such determination; (B) the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any such Letter of Credit, or any
other party to which such Letter of Credit may be transferred, to comply fully
with any conditions required in order to draw upon such Letter of Credit or any
other claim of the Borrower against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any such transferee; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (H) any consequences arising from
causes beyond the control of such Indemnified Party, and none of the above shall
affect or impair, or prevent the vesting of, any LC Issuer’s or any other
Indemnified Party’s rights or powers hereunder. In no event shall any of such LC
Issuer or other Indemnified Party be liable to the Borrower or any other Person
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

 



47

 

 

(ii)            Without limiting the generality of the foregoing, each LC Issuer
(A) may rely on any written communication believed in good faith by such Person
to have been authorized or given by or on behalf of the applicant for a Letter
of Credit; (B) may honor any presentation if the documents presented appear on
their face to comply with the terms and conditions of the relevant Letter of
Credit; (C) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by an LC Issuer or its Affiliates;
(D) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
and (E) may pay any paying or negotiating bank claiming that it rightfully
honored under the laws or practices of the place where such bank is located.

 

(iii)           In furtherance and extension and not in limitation of the
specific provisions set forth above, any action taken or omitted by an LC Issuer
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith and
without gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, shall not put such
LC Issuer under any resulting liability to the Borrower, the Servicer, the
Performance Guarantor, any Originator, any Lender, any Facility Agent, the
Administrative Agent or any other Person.

 

(m)            Termination of Letters of Credit. An LC Issuer shall only
terminate a given Letter of Credit (in whole or in part) upon receipt of
appropriate documentation from the beneficiary thereof or, upon the expiration
thereof in accordance with its terms. Funds remaining in the LC Collateral
Account to Cash Collateralize such terminated Letter of Credit shall be applied
in accordance with clause (n) of this Section 2.04.

 

(n)            LC Collateral Account. (i) The Administrative Agent shall
maintain, in the name of the Administrative Agent, on behalf of the Secured
Parties, a segregated cash collateral account (such account the “LC Collateral
Account”) at an Eligible Account Bank selected by the Administrative Agent into
which Cash Collateral shall be deposited as and when required under the terms of
this Agreement. Such deposits shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of Borrower (or,
with respect to Cash Collateral deposited in respect of a Defaulting Committed
Lender, such Defaulting Committed Lender) under this Agreement and the other
Facility Documents. The Administrative Agent (for the benefit of the LC Issuers
and the Lenders) shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account. Amounts on
deposit in the LC Collateral Account shall not be invested.

 



48

 

 

(ii)            Amounts on deposit in the LC Collateral Account shall be applied
by the Administrative Agent to reimburse the applicable LC Issuer and for fees
related to the Letters of Credit and for any Reimbursement Obligations that have
not been repaid by the Borrower or through Collections and any portion of
Reimbursement Borrowings that are not funded by Defaulting Committed Lenders or,
if the Termination Date has occurred to satisfy other remaining Aggregate
Exposure Amounts. If on any Interest and Fee Payment Date prior to the LC Cash
Collateral Date, the balance in the LC Collateral Account in respect of all
outstanding Letters of Credit exceeds the Required LC Cash Collateral Amount as
of such Interest and Fee Payment Date, then, unless an Event of Termination, an
Advance Suspension Event or a Potential Event of Termination shall exist and be
continuing, the Administrative Agent shall release the excess Cash Collateral to
the Borrower.

 

(iii)           To the extent that any Letters of Credit are outstanding and
undrawn on the LC Cash Collateral Date, the LC Collateral Account shall be
funded in an amount up to the Required LC Cash Collateral Amount pursuant to
Section 2.07(a)(vi) or Section 2.08(b)(v), as applicable, it being understood
that funds on deposit in the LC Collateral Account will not be used to fund
draws prior to the Termination Date. On the Interest and Fee Payment Date after
the Termination Date after which all Letters of Credit have expired or been
terminated, all draws on the Letters of Credit have been reimbursed, all
Participation Advances have been repaid, all Used Fees, Fronting Fees and Other
LC Fees due with respect to such Letters of Credit have been paid in full and
the Final Collection Date has occurred, all funds in the LC Collateral Account
shall be remitted to the Borrower.

 

SECTION 2.05. Interest and Fees.

 

(a)            On each Interest and Fee Payment Date, in accordance with the
provisions set forth in Section 2.07 or 2.08, as applicable, the Borrower shall
pay to each Facility Agent on behalf of the Lenders in its Lender Group, all
accrued and unpaid Interest with respect to the Loans funded and maintained by
such Lender Group and the Used Fees and Unused Fees, as calculated in accordance
with the Fee Letter. On or before the first Business Day after the end of each
calendar month each Facility Agent shall furnish the Borrower with an invoice
setting forth the amount of the accrued and unpaid Interest, Used Fees, Unused
Fees and any Fronting Fees and Other LC Fees payable to the Lenders or the LC
Issuer (if applicable) in such Facility Agent’s Lender Group.

 

(b)            On each Interest and Fee Payment Date, in accordance with the
provisions set forth in Section 2.07 or 2.08, as applicable, the Borrower shall
pay to the Administrative Agent the fees set forth in the Administrative Agent
Fee Letter, if any.

 

SECTION 2.06. Repayment.

 

(a)            Repayment on the Final Maturity Date. On or prior to the Final
Maturity Date, the Borrower shall repay in full the Aggregate Principal Balance
and all other Borrower Obligations and shall Cash Collateralize all outstanding
Letters of Credit up to the Required LC Cash Collateral Amount.

 

(b)            Mandatory Prepayments. The Borrower shall eliminate any Borrowing
Base Deficiency prior to the occurrence of a Borrowing Base Default.

 



49

 

 

(c)            Optional Prepayments. The Borrower may, at its option, prepay on
any Business Day all or any portion of any Loan in accordance with this
Section 2.06(c). The Borrower may do as follows:

 

(i)             the Borrower shall deliver to the Administrative Agent, each
Facility Agent and the Servicer written notice in substantially the form of
Exhibit J (the “Prepayment Notice”) at least two (2) Business Days’ prior to the
date of such prepayment of the Aggregate Exposure Amount, which notice shall
include the amount of such proposed prepayment and the proposed date on which
such prepayment will commence; and

 

(ii)            on the proposed date of prepayment, the Servicer shall cause
Collections that have been set aside pursuant to Section 2.07(b)(i) to make such
prepayment;

 

provided, that the amount of any such prepayment as specified in the Prepayment
Notice (if not a prepayment to zero of the Aggregate Principal Balance and Cash
Collateral of all LC Undrawn Amounts) shall be not less than $1,000,000 and
shall be an integral multiple of $100,000, and the entire Aggregate Exposure
Amount after giving effect to such reduction shall be not less than $10,000,000
(unless the entire Aggregate Principal Balance shall have been reduced to zero
and all LC Undrawn Amounts shall have been fully Cash Collateralized).

 

SECTION 2.07. Application of Collections Prior to Termination Date.

 

(a)            On each Business Day prior to the Termination Date, the Servicer
shall cause all Collections received (or deemed received pursuant to
Section 2.09) on such day to be applied in the following order and priority:

 

(i)             first, if such day is an Interest and Fee Payment Date, on a pro
rata basis, (x) to the Facility Agents, on behalf of the Lenders and LC Issuers
in their respective Lender Groups, accrued and unpaid Interest, Used Fees,
Unused Fees, Fronting Fees and Other LC Fees, (y) to the Administrative Agent,
the fees owed to it under the Administrative Agent Fee Letter and (z) to the
Servicer, all accrued and unpaid Servicer Fees;

 

(ii)            second, to the Administrative Agent, an amount equal to the
Borrower Obligations owing to the Administrative Agent in respect of all costs
and expenses which the Administrative Agent is entitled to have reimbursed,
including pursuant to Section 10.10 incurred by it in connection with the
enforcement of any Facility Document or the collection of any amounts due
thereunder;

 

(iii)           third, to any LC Issuers holding Participation Advances, ratably
based on the portion of the aggregate outstanding Reimbursement Obligations owed
to each until such Participation Advances are reduced to zero;

 



50

 

 

(iv)           fourth, in the following order of priority, first, (x) if a
Borrowing Base Deficiency exists, an amount equal to such Borrowing Base
Deficiency (such amount to be allocated first, to the Lenders ratably in
accordance with the portion of the Aggregate Exposure Amount held by each and
second, to the LC Collateral Account to Cash Collateralize LC Undrawn Amounts)
and then second, (y) if the LC Obligations owing to any LC Issuers exceed the LC
Commitments of such LC Issuers, the amount necessary to cause the LC Obligations
owing to such LC Issuers to be less than or equal to their respective LC
Commitments (such amount to be deposited into the LC Collateral Account to Cash
Collateralize LC Undrawn Amounts);

 

(v)            fifth, from and after any Early Termination Date, on a pro rata
basis, to (x) the Facility Agents of each Early Terminating Lender Group in
payment of the Principal Balance of the Loans held by the Lenders in each such
Lender Group and (y) the LC Collateral Account, to Cash Collateralize the Lender
Group Percentage of each Early Terminating Lender Group of the LC Undrawn
Amount, in an amount equal to each such Early Terminating Lender Group’s ratable
share (in accordance with such Lender Group’s share of the Aggregate Exposure
Amount) of the balance of such Collections (such ratable share to be determined
on each Business Day, solely for the purposes of this clause (y)), based upon
the outstanding Aggregate Exposure Amount and the Lender Group Percentages with
respect to the LC Undrawn Amount immediately preceding such Early Termination
Date), until the Principal Balance of the Loans of each such Early Terminating
Lender Group are reduced to zero and the Lender Group Percentage of the LC
Undrawn Amount of each such Early Terminating Lender Group is fully Cash
Collateralized;

 

(vi)           sixth, on and after the LC Cash Collateral Date, to fund the LC
Collateral Account up to the Required LC Cash Collateral Amount with respect to
Letters of Credit that are scheduled to expire after the Scheduled Termination
Date to the extent required under Section 2.04(n)(iii);

 

(vii)          seventh, if any Borrower Obligations (other than Interest, Used
Fees, Unused Fees, Fronting Fees, Other LC Fees, the Servicer Fee and the Loans)
are then due and payable by the Borrower to any Secured Party, to each such
Secured Party (ratably in accordance with the amounts owing to each) the
Borrower Obligations so due and payable; and

 

(viii)         eighth, to the Borrower for application in accordance with
Section 2.07(b) below (any such remittance, a “Release”); provided that, if
(x) the conditions precedent for such Release set forth in Section 3.02 are not
satisfied or (y) following an Advance Suspension Event, the Administrative Agent
has, (A) at the request of the Majority Facility Agents (or, at any time during
which there are only two Facility Agents, at the request of either Facility
Agent) or (B) with the consent of the Majority Facility Agents, notified the
Borrower and the Servicer that an Advance Suspension Event has occurred and that
the Releases shall no longer be permitted hereunder until such Advance
Suspension Event no longer exists (such notice, a “Release Suspension Notice”),
then the Servicer shall, for so long as such Advance Suspension Event remains in
effect or the conditions precedent for such Release set forth in Section 3.02
are not satisfied, deposit such Collections into the Collection Account or, if
the Collection Account has not been established, the Designated Deposit Account,
or such other account as designated by the Administrative Agent for application
on the next Business Day in accordance with this Section 2.07(a) or
Section 2.08, as applicable.

 



51

 

 

 

(b)            Any Collections remitted to the Borrower pursuant to
Section 2.07(a)(viii) shall be applied by the Servicer, on behalf of the
Borrower: (i) first, if so requested by the Borrower, to pay or prepay (or set
aside for the payment or prepayment of) Loans or to Cash Collateralize
outstanding Letters of Credit, (ii) second, to pay the purchase price for
Receivables to be acquired by the Borrower from one or more Originators on such
day under the Receivables Sale Agreement and (iii) third, in such other manner
as the Borrower may specify and that is not prohibited by the terms of the
Facility Documents.

 

SECTION 2.08. Application of Collections After Termination Date.

 

(a)            On the Termination Date, the Servicer shall deposit to the
Collection Account or, if the Collection Account has not been established, the
Designated Deposit Account, all Collections held by it on such date (including
amounts previously set aside or held by it pursuant to Section 2.07(b)). On each
Business Day thereafter, the Servicer shall deposit to the Collection Account
or, if the Collection Account has not been established, the Designated Deposit
Account, within one (1) Business Day of its receipt thereof, all Collections
received by it that have not previously been deposited to the Collection Account
or, if the Collection Account has not been established, the Designated Deposit
Account. The Servicer shall not make any withdrawals from the Collection Account
or the Designated Deposit Account during such period.

 

(b)            On each Interest and Fee Payment Date from and after the
Termination Date, the Administrative Agent, in consultation with the Servicer as
needed, shall cause all Collections received since the prior Interest and Fee
Payment Date, and all funds, if any, on deposit in the Collection Account and
the Designated Deposit Account that have not been previously applied hereunder
(including, without limitation, any investment earnings received with respect to
such funds) to be applied in the following order of priority:

 

(i)             first, to the Administrative Agent an amount equal to the
Borrower Obligations (other than those described in clause (iii) below) owing to
the Administrative Agent in respect of fees due to it and all costs and expenses
which the Administrative Agent is entitled to have reimbursed, including
pursuant to Section 10.10 incurred by it in connection with the enforcement of
any Facility Document or the collection of any amounts due thereunder;

 

(ii)            second, to the Servicer the accrued and unpaid Servicer Fee;

 

(iii)           third, to the Administrative Agent, to be distributed to each
Facility Agent, for the benefit of the Lenders and LC Issuers in its Lender
Group, and to itself in payment of all accrued and unpaid Interest, Used Fees,
Unused Fees, Fronting Fees, Other LC Fees, and Other Fees and the fees owed
under the Administrative Agent Fee Letter then due and payable, ratably in
accordance with such amounts owed to such parties;

 



52

 

 

(iv)           fourth, to any LC Issuers holding Participation Advances, ratably
based on the portion of the aggregate outstanding Reimbursement Obligations owed
to each until such Participation Advances are reduced to zero;

 

(v)            fifth, to fund the LC Collateral Account up to the Required LC
Cash Collateral Amount as required under Section 2.04(n)(iii);

 

(vi)           sixth, to the Administrative Agent, to be distributed to each
Facility Agent, for the benefit of the Lenders and LC Issuers in its Lender
Group, in reduction of the Aggregate Exposure Amount then due and payable (such
amount to be allocated ratably in accordance with such amounts owed to such
parties) until the Aggregate Principal Balance is reduced to zero;

 

(vii)          seventh, if any Borrower Obligations (other than the amounts paid
pursuant to clauses (i) through (vi) above) are then due and payable by the
Borrower to any Secured Party, to each such Secured Party (ratably in accordance
with the amounts owing to each) the Borrower Obligations so due and payable;

 

(viii)         eighth, on the Final Collection Date, remit any remaining funds
to the Borrower.

 

SECTION 2.09. Deemed Collections. If (a) on any day the Outstanding Balance of
any Pool Receivable is either reduced or canceled as a result of a Dilution
Factor, the Borrower shall be deemed to have received on such day, an amount
equal to the amount of such reduction, or in the case of a cancellation, the
Outstanding Balance of such Diluted Receivable and (b) if the representations
and warranties made by an Originator with respect to a Receivable in Article V
of the Receivables Sale Agreement is not true, the Borrower shall be deemed to
have received on such day, an amount equal to the Outstanding Balance of such
Receivable and the related Originator shall be obligated to pay such deemed
collection to the Borrower pursuant to Section 3.3 of the Receivables Sale
Agreement; provided, that such deemed Collections may be applied to the purchase
price paid to the applicable Originator for newly purchased Receivables to the
extent permitted under the Receivables Sale Agreement. If the Borrower on any
day receives payments from the Originator or Servicer on Collections deemed to
have been received pursuant to this Section 2.09 from and after the Termination
Date, on such day the Borrower shall pay an amount of funds equal to such
received deemed Collections to the Servicer for allocation and application in
accordance with Section 2.08.

 

SECTION 2.10. Payments and Computations, Etc.

 

(a)            All amounts to be paid or deposited by the Borrower or the
Servicer hereunder or under any other Facility Document to the Administrative
Agent or any Secured Party shall be made without reduction for offset or
counterclaim and shall be paid or deposited no later than noon (New York, New
York time) on the day when due in same day funds to the account for each Lender
maintained by the applicable Facility Agent as may be designated from time to
time by such Facility Agent to the Borrower and the Servicer. All amounts
received after 4:00 p.m. (New York city time) will be deemed to have been
received on the next Business Day. Except as expressly set forth herein, each
Facility Agent shall distribute the amounts paid to it hereunder for the benefit
of the Lenders in its Lender Group to the Lenders within its Lender Group
ratably (x) in the case of such amounts paid in respect of Interest and fees,
according to the Interest and fees payable to such Lenders and (y) in the case
of such amounts paid in respect of the Aggregate Principal Balance (or in
respect of any other obligations other than Interest and fees), according to the
outstanding portions of the Aggregate Principal Balance funded by such Lenders.

 



53

 

 

(b)           The Borrower (with respect to amounts payable by the Borrower) or
the Servicer (with respect to amounts payable by the Servicer), as the case may
be, shall, to the extent permitted by law, pay interest on any amount not paid
or deposited by the Borrower or the Servicer, as the case may be, when due and
payable hereunder, at the Default Rate, payable on demand; provided, that such
rate shall not at any time exceed the maximum rate permitted by applicable Law.

 

(c)           All computations of interest under clause (b) and all computations
of Interest, fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or 365 or 366 days, as applicable, with respect to Interest or
other amounts calculated by reference to the Base Rate) for the actual number of
days elapsed. Whenever any payment or deposit to be made hereunder shall be due
on a day other than a Business Day, such payment or deposit shall be made on the
next Business Day and such extension of time shall be included in the
computation of such payment or deposit.

 

SECTION 2.11. [Reserved].

 

SECTION 2.12. Increased Costs.

 

(a)            Generally. If (A) the adoption after the date hereof of any
Regulatory Change or any change therein after the date hereof, (B) any change
after the date hereof in the interpretation or administration of any Regulatory
Change by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such Governmental Authority, or (c) without
regard to the date of adoption, effectiveness or implementation, any of the
following or any Regulatory Change promulgated by any Governmental Authority in
connection with any of the following: (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (y) any accord or other pronouncement of the Bank
for International Settlements, the Basel Committee on Banking Supervision or any
successor or similar authority, shall:

 

(i)            subject any Affected Person to any Taxes with respect to any
Specified Matter (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes);

 

(ii)            impose, modify or deem applicable any reserve, assessment, fee,
insurance charge, special deposit, requirement for the maintenance of assets or
capital, liquidity or similar requirement against assets of, deposits with or
for the account of, liabilities of or credit extended by, any Affected Person or
shall impose on any Affected Person or on the United States market for
commercial paper or the London interbank market any other condition affecting or
otherwise in respect of any Specified Matter; or

 

54

 

 

(iii)          impose any other condition the result of which is to increase the
cost to an Affected Person of performing its obligations under or in connection
with this Agreement, or to reduce the rate of return on Affected Person’s
capital or assets as a consequence of its obligations under or in connection
with this Agreement, or to reduce the amount of any sum received or receivable
by an Affected Person, or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it,

 

then, promptly following demand by such Affected Person through the
Administrative Agent, the Borrower shall pay to the Administrative Agent for the
benefit of such Affected Person, such additional amount or amounts as will
compensate such Affected Person for such Tax, increased cost or reduction.
Notwithstanding the foregoing, no Affected Person shall be entitled to request
or receive any such additional amounts for any Tax, increased cost or reduction
unless such Affected Person is otherwise generally requesting similar additional
amounts from other similarly situated Persons under facilities similar to the
facility provided by this Agreement.

 

(b)            [Reserved].

 

(c)            Delay in Requests. Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section shall not constitute a
waiver of such Affected Person’s right to demand such compensation; provided
that the Borrower shall not be required to compensate an Affected Person
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Affected Person notifies the
Borrower of the Regulatory Change giving rise to such increased costs or
reductions and of such Affected Person’s intention to claim compensation
therefor (except that, if the Regulatory Change giving rise to such increased
costs or reductions is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof).

 

SECTION 2.13. Indemnity for Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable Law. If any applicable Law requires the deduction or
withholding of any Tax from any such payment by the Borrower, then the Borrower
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made. Subject to
Section 2.13(b), the Borrower shall indemnify each Affected Person for the full
amount of any Indemnified Taxes including Indemnified Taxes imposed or asserted
on or attributable to amount payable under this Section payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person.

 



55

 

 

(b)            Each Affected Person will promptly notify the Borrower in writing
of any event of which it has knowledge, which will entitle such Affected Person
to compensation pursuant to this Section 2.13; provided, however, that failure
of any Affected Person to demand indemnification for any Indemnified Taxes shall
not constitute a waiver of such right to indemnification, except that the
Borrower shall not be required to indemnify an Affected Person for Taxes under
this Section 2.13 unless such Affected Person notifies the Borrower of such
claim no later than 180 days after such Affected Person has knowledge of such
Taxes being imposed or arising. Any notice claiming compensation under this
Section 2.13 shall set forth in reasonable detail the additional amount or
amounts to be paid to it hereunder and shall be conclusive in the absence of
manifest error. The Borrower shall be obligated to pay any claim for Indemnified
Taxes within 10 days upon receipt of such written notice (other than Indemnified
Taxes and expenses payable by reason of the action or inaction of the applicable
Affected Person); provided that if the Borrower reasonably believes that such
Taxes were not correctly or legally asserted, the Affected Person will use
reasonable efforts to cooperate with the Borrower to obtain a refund of such
Taxes (which shall be paid in accordance with Section 2.13(c)) so long as such
efforts would not, in the sole determination of the Affected Person, result in
any additional costs or expenses or be otherwise disadvantageous to the Affected
Person.

 

(c)            The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse for the payment of, any Other Taxes.

 

(d)            If an Affected Person determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.13 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Affected
Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any applicable Taxes
payable in respect of such interest); provided, that the Borrower agrees to
repay each such Affected Person, promptly after the request of such Affected
Person, the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event such
Affected Person is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary, in no event will any Affected Person
be required to pay any amount to the Borrower the payment of which would place
such Affected Person in a less favorable net after-Tax position than such
Affected Person would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid. This Section 2.13 shall not be construed to require
any Affected Person to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Borrower or any other
Person.

 

(e)            If any Lender requests compensation under Section 2.12, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
this Section 2.13, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its portion of Aggregate Exposure Amount hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or
Section 2.13, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense, would not otherwise be
disadvantageous or burdensome to such Lender and would not otherwise require
such Lender to take any action inconsistent with its internal policies or legal
or regulatory restrictions. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



56

 

 

(f)            (I) If any Lender requests compensation under Section 2.12, the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.13 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (e) of this
Section, (II) if any Committed Lender becomes a Defaulting Committed Lender or
(III) if any Lender is a Non-Consenting Lender, then, in each case, the Borrower
may, at its sole expense and effort, upon notice to the Facility Agent of such
Lender Group and the Administrative Agent, require such Lender Group to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.03), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or Section 2.13) and obligations under this Agreement and the
related Specified Matter to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.03;

 

(ii)            the Borrower shall have received consent from the Administrative
Agent and each LC Issuer (other than any LC Issuer that is part of the Lender
Group that is being replaced), which consent shall not be unreasonably withheld
or delayed;

 

(iii)           such Lender Group shall have received payment of an amount equal
to the outstanding principal of its Aggregate Exposure Amount, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iv)           in the case of any assignment by a Lender Group resulting from a
Lender in such Lender Group becoming a Non-Consenting Lender, the applicable
assignee Lender Group shall have consented to the applicable amendment, waiver
or consent;

 

(v)            in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(vi)           such assignment does not conflict with applicable Law; and

 



57

 

 

(vii)          all Letters of Credit issued by the LC Issuer in such Lender
Group shall have been canceled or terminated and all accrued and unpaid fees
related thereto shall have been paid in full.

 

A Lender Group shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.14. Taxes; FATCA.

 

(a)            Each Lender shall deliver to the Borrower and to the
Administrative Agent, on the Effective Date (or, if later, on the date on which
it becomes a Lender), or at the time or times prescribed by applicable Laws, or
when reasonably requested by the Borrower, the Servicer, the Performance
Guarantor or the Administrative Agent, and each Affected Person (other than the
Lenders) shall deliver to the Borrower and to the Administrative Agent, on or
prior to receipt of its first payment under any Facility Document, such properly
completed and executed documentation prescribed by applicable Laws or by the
relevant Governmental Authority of any jurisdiction and such other reasonably
requested information as will permit the Borrower, the Servicer, Performance
Guarantor, the Administrative Agent or the applicable Facility Agent, as the
case may be, to determine (i) whether or not payments made hereunder are subject
to Taxes, (ii) if applicable, the required rate of withholding or deduction, and
(iii) such Lender’s (or such other Affected Person’s) entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender (or such other Affected Person) by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s (or
such other Affected Person’s) status for withholding Tax purposes in the
applicable jurisdiction.

 

(b)            Without limiting the generality of the foregoing:

 

(i)            Each Lender (and each Affected Person, other than the Lenders,
that receives a payment under any Facility Document) that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Borrower and the Administrative Agent executed copies of IRS Form W-9
certifying that such Lender or Affected Person is exempt from United States
federal backup withholding tax; and

 

(ii)            each Lender (and each Affected Person, other than the Lenders,
that receives a payment under any Facility Document) that is organized under the
Laws of a jurisdiction other than the United States (including each State
thereof and the District of Columbia) (a “Foreign Lender” and a “Foreign
Affected Party”, respectively) that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to
payments hereunder shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be reasonably requested by the Borrower or
the Administrative Agent) on or prior to the date on which such Foreign Lender
becomes a Lender with respect to this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), or in the case of a
Foreign Affected Party, on or prior to receipt of its first payment under any
Facility Document, whichever of the following is applicable:

 

(A)            in the case of a Foreign Lender (or Foreign Affected Party),
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable,

 



58

 

 

(B)            executed originals of IRS Form W-8ECI,

 

(C)             in the case of a Foreign Lender (or Foreign Affected Party)
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate (a “U.S. Tax Compliance Certificate” in
the form contained in Exhibit L-1) to the effect that such Foreign Lender (or
Foreign Affected Party) is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 871(h)(3)(A) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code, and (y) executed
copies of IRS Form W 8BEN or IRS Form W-8BEN-E, as applicable, or

 

(D)            to the extent a Foreign Lender (or Foreign Affected Party) is not
the beneficial owner, executed copies of IRS Form W-8IMY and all required
supporting documentation, including, without limitation, IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender (or Foreign Affected Party) is a
partnership and one or more direct or indirect partners of such Foreign Lender
(or Foreign Affected Party) are claiming the portfolio interest exemption, such
Foreign Lender (or Foreign Affected Party) may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of any such
direct or indirect partner, or

 

(E)            duly completed executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding Tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower, the Performance
Guarantor or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii)            If a payment made hereunder to any Lender (or other Affected
Person) would be subject to United States federal withholding Tax imposed by
FATCA if such Lender (or such other Affected Person) were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender (or such
other Affected Person) shall deliver to the Borrower, the applicable Facility
Agent and the Administrative Agent at the time or times prescribed by Law and at
such time or times reasonably requested by the Borrower, the applicable Facility
Agent or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower, the applicable
Facility Agent or the Administrative Agent as may be necessary for the Borrower,
the applicable Facility Agent or the Administrative Agent to comply with its
obligations under FATCA and to determine that such Lender (or such other
Affected Person) has complied with such Lender’s (or such other Affected
Person’s) obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 



59

 

 

(c)            Each Lender (and each Affected Person, other than the Lenders,
that receives a payment under any Facility Document) shall promptly notify the
Borrower, the applicable Facility Agent and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

SECTION 2.15. Security Interest. As security for the performance by the Borrower
of all the terms, covenants and agreements on the part of the Borrower to be
performed under this Agreement or any other Facility Document, including the
payment when due of all Borrower Obligations, the Borrower hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of the Borrower’s right, title and interest in, to and under the
following (collectively, the “Collateral”):

 

(a)            all Pool Receivables, whether now owned and existing or hereafter
acquired or arising, together with all Related Security and Collections with
respect thereto;

 

(b)            the Collection Account, the LC Collateral Account, each Deposit
Account and each Lock-Box, including, without limitation, (i) all Collections
held therein and all certificates and instruments, if any, from time to time
representing or evidencing any of such accounts or any Collections held therein,
(ii) all investment property and other financial assets representing Collections
or proceeds thereof held in, or acquired with funds from, such accounts and all
certificates and instruments from time to time representing or evidencing such
investment property and financial assets, (iii) all notes, certificates of
deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Administrative Agent in
substitution for any of the then existing accounts and (iv) all interest,
dividends, cash, instruments, financial assets, investment property and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any and all of such accounts, in each case,
related to Pool Receivables; and

 

(c)            to the extent not included in the foregoing, all Proceeds of any
and all of the foregoing.

 

The Borrower hereby authorizes the filing of financing statements, and
continuation statements and amendments thereto and assignments thereof,
describing the collateral covered thereby as “all of debtor’s personal property
or assets whether now owned or hereafter acquired” or words to that effect,
notwithstanding that such wording may be broader in scope than the collateral
described in this Section 2.15. This Agreement shall constitute a security
agreement under applicable law. Each of the Borrower, each Lender, each LC
Issuer and the Administrative Agent represents and warrants as to itself that
each remittance of Collections and other property by the Borrower hereunder will
have been (i) in payment of a debt incurred by the Borrower in the ordinary
course of business or financial affairs of the Borrower, the Lenders, the LC
Issuers and the Administrative Agent and (ii) made in the ordinary course of
business or financial affairs of the Borrower, the Lenders, the LC Issuers and
the Administrative Agent.

 



60

 

 

SECTION 2.16. Release of Security Interest. After giving effect to the
distributions made pursuant to Section 2.08 on the Final Collection Date, the
security interest granted pursuant to Section 2.15 shall terminate. If a
Receivable has been reconveyed to an Originator pursuant to Section 3.4 of the
Receivables Sale Agreement, the security interest in such Receivable and the
Related Security with respect thereto shall automatically terminate. The
Administrative Agent shall execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence such termination or release and shall perform such other actions
reasonably requested by the Borrower to effect and document such release.

 

SECTION 2.17. Evidence of Debt. Each Lender shall maintain an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the outstanding
principal balance of such Loans and the amount of Interest payable and paid to
such Lender from time to time hereunder. The entries made in such accounts of
the Lenders shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans in accordance with the terms
of this Agreement.

 

ARTICLE III
CONDITIONS OF EFFECTIVENESS AND LOANS

 

SECTION 3.01. Conditions Precedent to Effectiveness and Initial Credit
Extension.

 

(a)            As conditions precedent to the effectiveness of this Agreement,
(i) the Facility Agents shall have received each of the documents, instruments,
legal opinions and other agreements listed on Exhibit G, together with all fees
due and payable on the date hereof and on the Effective Date; (ii) since
December 31, 2019, no event has occurred which would have a Material Adverse
Effect and (iii) each Facility Agent shall have completed satisfactory due
diligence and audits with respect to each Originator, the Borrower, the
Servicer, the Performance Guarantor and the Receivables and each Lender and LC
Issuer shall have received all necessary credit approvals in order to consummate
the transactions contemplated by this Agreement; provided that the foregoing
clause (iii) shall be deemed to be satisfied with respect to each Facility Agent
upon execution and delivery of this Agreement by such Facility Agent.

 

(b)            As conditions precedent to the Initial Credit Extension
hereunder, (i) all of the conditions precedent to the effectiveness of this
Agreement set forth in paragraph (a) above shall have been satisfied; and
(ii) since December 31, 2019, no event has occurred which would have a Material
Adverse Effect.

 



61

 

 

SECTION 3.02. Conditions Precedent to All Credit Extensions and Releases. Each
Credit Extension (including, without limitation, the Initial Credit Extension)
made by the Lenders or one or more LC Issuers, as the case may be, to the
Borrower and each Release, shall be subject to the further conditions precedent
that on the date of each Credit Extension or Release, each of the following
shall be true and correct both before and immediately after giving effect to
such Credit Extension or Release, as applicable:

 

(a)            each Facility Agent shall have received from the Servicer the
Monthly Report most recently required to be delivered pursuant to Section 5.05.

 

(b)            the representations and warranties contained in Article IV shall
be correct in all material respects (except that the materiality standard in
this clause (b) shall not apply to any such representation or warranty that is
qualified by a materiality standard by its terms) on and as of such date as
though made on and as of such date unless such representation and warranties by
their terms refer to an earlier date, in which case they shall be correct on and
as of such earlier date;

 

(c)            no event has occurred and is continuing, or would result from
such Credit Extension or Release, which constitutes an Event of Termination, a
Servicer Default, a Potential Event of Termination or a Potential Servicer
Default after taking into account application of Collections, prepayments and
purchases of Receivables to occur on such date;

 

(d)            with respect to any Credit Extension, no event has occurred and
is continuing, or would result from such Credit Extension which constitutes an
Advance Suspension Event after taking into account application of Collections,
prepayments and purchases of Receivables to occur on such date;

 

(e)            with respect to any Release, no Release Suspension Notice has
been delivered with respect to any Advance Suspension Event that remains in
effect;

 

(f)             the Termination Date has not occurred; and

 

(g)            no Borrowing Base Deficiency shall exist.

 

Each delivery of a Borrowing Request to the Administrative Agent and the
Facility Agents or of a Letter of Credit Request to the Administrative Agent and
the Facility Agent for the applicable LC Issuer, and the acceptance by the
Borrower of the proceeds of any Borrowing or any Release or of any Letter of
Credit as contemplated in Section 2.04, shall constitute a representation and
warranty by the Borrower that, as of the date of such Credit Extension or
Release, both before and after giving effect thereto and the application of the
proceeds thereof, each of the applicable statements set forth in clauses
(a) through (g) above are true and correct.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants on and as of the Effective Date and on and as of each
day until the Final Collection Date:

 

(a)            Due Formation and Good Standing. The Borrower is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware (or such other jurisdiction pursuant to
Section 5.03(g)) and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, other than where failure to be so qualified could not be reasonably
expected to have a Material Adverse Effect.

 



62

 

 

(b)            Due Authorization and No Conflict. The execution, delivery and
performance by the Borrower of this Agreement, the Receivables Sale Agreement
and all other Facility Documents to which it is a party, and the transactions
contemplated hereby and thereby, are within the Borrower’s limited liability
company powers, have been duly authorized by all necessary limited liability
company action and do not contravene or constitute a default (i) under any
provision of applicable law, tariff or regulation, (ii) of the Borrower’s
certificate of formation or limited liability company agreement or (iii) of any
agreement, judgment, injunction, decree or other instrument binding upon the
Borrower, except in the case of clauses (i) or (iii) above, any contravention or
default that could not be reasonably expected to have a Material Adverse Effect,
or result in the creation or imposition of any Adverse Claim on any asset of the
Borrower. This Agreement, the Receivables Sale Agreement and the other Facility
Documents to which the Borrower is a party have been duly executed and delivered
on behalf of the Borrower.

 

(c)            Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower of this
Agreement, the Receivables Sale Agreement or any other agreement, document or
instrument to be delivered by it hereunder that has not already been given or
obtained, except for filings under the UCC required under Article III.

 

(d)            Enforceability of Facility Documents. Each of this Agreement, the
Receivables Sale Agreement and each other Facility Document to be delivered by
the Borrower in connection herewith, constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to the Enforceability Exceptions.

 

(e)            No Litigation. There are no actions, suits or proceedings
pending, or to the knowledge of the Borrower threatened, against the Borrower or
the property of the Borrower, in any court, or before any arbitrator of any
kind, or before or by any Governmental Authority. The Borrower is not in default
with respect to any order of any court, arbitrator or Governmental Authority.

 

(f)            Perfection of Interest in Collateral. Each Pool Receivable is
owned by the Borrower free and clear of any Adverse Claim, and the
Administrative Agent, for the benefit of the Secured Parties, has a first
priority perfected security interest in each Pool Receivable, and in the Related
Security, Collections and other Collateral, in each case free and clear of any
Adverse Claim. This Agreement creates a security interest in favor of the
Administrative Agent, on behalf of the Secured Parties, in each Pool Receivable,
and in the Related Security, Collections and other Collateral. No effective
financing statement or other instrument similar in effect, is filed in any
appropriate recording office listing the Borrower as debtor or seller, covering
any Collateral except such as may be filed in favor of the Administrative Agent
in accordance with this Agreement, and no effective financing statement or other
instrument similar in effect, is filed in any recording office listing any
Originator as a debtor or seller, covering any Collateral except (i) as may be
filed in favor of the Borrower and assigned to the Administrative Agent in
accordance with this Agreement or (ii) such filings in respect of which the
security interests over any Collateral by such filings have been released and
for which UCC-3 filings excluding the Collateral have been filed.

 



63

 

 

(g)            Compliance with Laws.

 

(i)            The Borrower is in compliance with all laws, rules and
regulations applicable to it except where such non-compliance could not
reasonably be expected to have a Material Adverse Effect (including, without
limitation, laws, rules and regulations relating to public utilities, energy
delivery and sales, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
other than as set forth in clauses (ii) through (v) below with respect to
Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws;

 

(ii)           To the extent applicable, the Borrower is in compliance with
Anti-Terrorism Laws in all material respects;

 

(iii)          The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions;

 

(iv)          The Borrower and, to the knowledge of the Borrower, its officers,
directors and employees, are not Sanctioned Persons; and

 

(v)           No part of the proceeds of any Credit Extension or Release will be
used, directly, or to the knowledge of Borrower, indirectly (i) in violation of
the Anti-Corruption Laws or (ii) in violation of Section 5.03(r).

 

(h)            Accuracy of Information. All information heretofore furnished by
the Borrower or any of its Affiliates to the Administrative Agent, any Facility
Agent, any Lender or any LC Issuer for purposes of or in connection with this
Agreement, any Monthly Report, any of the other Facility Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower or any of its Affiliates to the
Administrative Agent, any Facility Agent, any Lender or any LC Issuer will be,
true and complete in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact necessary to make the statements
contained therein not misleading.

 

(i)             Location of Borrower; Location of Records. The Borrower is
organized solely under the laws of the State of Delaware, and the Borrower’s
“location” (within the meaning of Section 9-307 of the UCC) is Delaware or such
other jurisdiction pursuant to Section 5.03(g). The locations of the offices
where the Borrower keeps all the Records are listed on Exhibit E or such other
locations as the Borrower or the Servicer may notify the Administrative Agent
from time to time.

 



64

 

 

(j)             Collection Information. The names and addresses of all Payment
Processors and Deposit Account Banks, together with the account numbers of the
Deposit Accounts and associated Lock-Box numbers are as specified in Exhibit F.
The Lock-Boxes set forth on Exhibit F are the only addresses to which Obligors
and Payment Processors of Pool Receivables are directed to make payment. The
Deposit Accounts set forth on Exhibit F are the only accounts to which Obligors
or Payment Processors remit Collections of Pool Receivables by wire transfer or
electronic funds transfer. No Transaction Party has granted any Person, other
than the Administrative Agent, “control” (within the meaning of Section 9-102 of
any applicable enactment of the UCC) of any Deposit Account or the right to take
control of any Deposit Account at a future time or upon the occurrence of a
future event.

 

(k)            Legal Name; No Trade Names. The Borrower’s complete limited
liability company name is set forth in the preamble to this Agreement (or such
other name pursuant to Section 5.03(g)), and other than pursuant to
Section 5.03(g), and it does not use and has not during the last year used any
other limited liability company name, trade name, doing-business name or
fictitious name.

 

(l)             Investments. The Borrower does not own or hold, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person or (ii) any debt security or other evidence of indebtedness of
any Person (other than any Deposit Accounts and the Collection Account). The
Borrower has no Subsidiaries.

 

(m)            Facility Documents. The Receivables Sale Agreement is the only
agreement pursuant to which the Borrower directly or indirectly purchases
Receivables or any other accounts receivable from the Originators and the
Facility Documents delivered to the Administrative Agent represent all
agreements between the Originators and the Borrower relating to the transfer of
the Receivables except for other agreements related to the transactions that are
permitted by Section 5.03(k).

 

(n)            Business. Since its formation, the Borrower has conducted no
business other than entering into and performing its obligations under the
Facility Documents to which it is a party, and such other activities as are
incidental to the foregoing. The Facility Documents to which it is a party, and
any agreements entered into in connection with the transactions that are
permitted by Section 5.03(k), are the only agreements to which the Borrower is a
party.

 

(o)            Taxes. The Borrower has filed all material Tax returns and
reports required by Law to be filed by it and has timely paid all Taxes,
governmental charges and energy surcharges at any time owing, except for Taxes,
charges or surcharges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with relevant GAAP
shall have been set aside on its books.

 

(p)            Solvency; Indebtedness; Etc. The Borrower (i) is not “insolvent”
(as such term is defined in §101(32)(A) of the Bankruptcy Code), (ii) is able to
pay its debts as they come due, (iii) has a tangible net worth, at all times,
equal to the greater of (x) 2.00% of the Facility Limit as of such date and
(y) $16,500,000, and (iv) does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
is about to engage. The Borrower has no Indebtedness (whether matured or
unmatured) outstanding other than as permitted by or contemplated by the
Facility Documents (including the Subordinated Note). Each remittance of
Collections by or on behalf of the Borrower pursuant to the Facility Documents
and any related accounts or amounts owing hereunder in respect of the Credit
Extensions will have been (i) in payment of a debt incurred by the Borrower in
the ordinary course of business or financial affairs of the Borrower and
(ii) made in the ordinary course of business or financial affairs of the
Borrower.

 



65

 

 

(q)            Investment Company, Etc. The Borrower is neither (i) an
“investment company” or a company “controlled by an investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”), nor (ii) a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that the Borrower is
not a covered fund, the Borrower is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

 

(r)            Use of Proceeds. No proceeds of any Credit Extension or Release
shall be used for purposes that violate Regulations T, U or X of the Federal
Reserve Board.

 

(s)            Ownership. As of the Effective Date, all of the issued and
outstanding capital stock of the Borrower are directly owned of record by NRG
Retail LLC, all of which are validly issued, fully paid and nonassessable and
there are no options, warrants or other rights to acquire any shares of capital
stock of the Borrower by any other Person.

 

(t)            Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification for the Borrower
is true and correct in all respects.

 

(u)            Eligibility. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Balance satisfies the requirements of
eligibility contained in the definition of “Eligible Receivable” as of the date
of such inclusion.

 

(v)            Payments to Originators. With respect to each Pool Receivable,
the Borrower shall have purchased such Pool Receivable from an Originator in
exchange for payment made by such Originator in accordance with the provisions
of the Receivables Sale Agreement in an amount which constitutes fair
consideration and reasonably equivalent value. No such sale shall have been made
for or on account of an antecedent debt owed by the Originator to the Borrower
and no such sale is or may be voidable or subject to avoidance under any section
of the Bankruptcy Code.

 

(w)            Material Adverse Effect. Since its most recent fiscal year end,
there has been no change in the business, operations, financial condition,
properties or assets of the Borrower that would have a Material Adverse Effect.

 

(x)            No Advance Suspension Event, Event of Termination or Potential
Event of Termination. No event (i) has occurred and is continuing that
constitutes an Event of Termination, or (ii) if this representation is made in
connection with any Credit Extension or any Release, has occurred or would
result from a Credit Extension or a Release in respect of the Pool Receivables
or from the application of the proceeds therefrom, that constitutes an Advance
Suspension Event, an Event of Termination or a Potential Event of Termination.

 



66

 

 

(y)            Compliance with Credit and Collection Policy. The Borrower has
complied in all material respects with the Credit and Collection Policy with
regard to the Pool Receivables and the related Contracts and has not made any
change to such Credit and Collection Policy other than as permitted under
Section 5.03(c).

 

(z)            Tax Status. The Borrower is treated as an entity that is
disregarded as separate from its owner (as defined in Treasury Regulation
Section 301.7701-2(a)) for United States federal income tax purposes. The entity
from which the Borrower is disregarded as a separate entity is a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

 

Provided, that any incorrect representation or warranty made or deemed made
(other than any representation or warranty with respect to any Pool Receivable
that would not cause any material liability or potential material liability for
the Borrower, the Administrative Agent or any other Secured Party) that is
capable of being cured shall not be deemed to have been false or incorrect when
made or deemed made unless it has not been so cured within 30 days after any
Secured Party gives notice thereof to the Borrower or the Borrower otherwise
obtains knowledge thereof and, provided, further, that any incorrect
representation or warranty made or deemed made with respect to any Pool
Receivable that would not cause any material liability or potential material
liability for the Borrower, the Administrative Agent or any other Secured Party
and that, with the removal of such Pool Receivable from the calculation of Net
Receivables Balance, does not cause a Borrowing Base Default shall not be deemed
to have been false or incorrect when made.

 

SECTION 4.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants on and as of the Effective Date and on and as of each
day until the Final Collection Date:

 

(a)            Due Formation and Good Standing. The Servicer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, has all limited liability company power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the nature of
its business requires it to be so qualified except where the failure so to
qualify could not reasonably be expected to have a Material Adverse Effect.

 

(b)            Due Authorization and No Conflict. The execution, delivery and
performance by the Servicer of this Agreement are within the Servicer’s limited
liability company powers, have been duly authorized by all necessary limited
liability company action on the part of the Servicer and do not contravene or
constitute a default (i) under any provision of applicable law, tariff or
regulation, (ii) of the Servicer’s certificate of formation or limited liability
company agreement or (iii) of any agreement, judgment, injunction, decree or
other instrument binding upon the Servicer, except in the case of clause (i) or
(iii), any contravention or default that could not be reasonably expected to
have a Material Adverse Effect or result in the creation or imposition of any
Adverse Claim on any asset of the Servicer upon or with respect to any of its
properties. This Agreement and the other Facility Documents to which the
Servicer is a party have been duly executed and delivered on behalf of the
Servicer.

 



67

 

 

(c)            Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Servicer of this
Agreement or any other agreement, document or instrument to be delivered by it
hereunder that has not already been given or obtained.

 

(d)            Enforceability of Facility Documents. This Agreement and each
other Facility Document to be delivered by the Servicer in connection herewith
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, subject to the Enforceability
Exceptions.

 

(e)            No Litigation. Except as publically disclosed by the Performance
Guarantor in its securities filings, there is no action, suit or proceeding
pending against, or to the Servicer’s knowledge threatened against or affecting,
the Servicer before any court or arbitrator or any Governmental Authority in
which there is a reasonable possibility of an adverse decision which could
reasonably be expected to have a Material Adverse Effect or that seeks to
prevent the consummation of the transactions contemplated by this Agreement and
the other Facility Documents. Except as publically disclosed by the Performance
Guarantor in its securities filings, the Servicer is not in default with respect
to any order of any court, arbitrator or other Governmental Authority, which
default could reasonably be expected to have a Material Adverse Effect or
prevent the consummation of the transactions contemplated by this Agreement and
the other Facility Documents.

 

(f)            Compliance with Laws.

 

(i)            Except as publically disclosed by the Performance Guarantor in
its securities filings, the Servicer is in compliance with all laws, rules and
regulations applicable to it except where such non-compliance could not
reasonably be expected to have a Material Adverse Effect (including, without
limitation, laws, rules and regulations relating to public utilities, energy
delivery and sales, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
other than as set forth in clauses (ii) through (v) below with respect to
Sanctions, Anti-Corruption Laws and Anti-Terrorism Laws;

 

(ii)            To the extent applicable, the Servicer is in compliance with
Anti-Terrorism Laws in all material respects;

 

(iii)           The Servicer has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Servicer, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions;

 

(iv)           The Servicer and its Subsidiaries and, to the knowledge of the
Servicer, its officers, directors and employees, are not Sanctioned Persons; and

 

(v)            No part of the proceeds of any Credit Extension or Release will
be used, directly, or to the knowledge of Servicer, indirectly (i) in violation
of the Anti-Corruption Laws or (ii) in violation of Section 5.06(e).

 



68

 

 

(g)            Accuracy of Information. All information heretofore furnished by
the Servicer or any of its Affiliates to the Administrative Agent, any Facility
Agent, any Lender or any LC Issuer for purposes of or in connection with this
Agreement, any Monthly Report, any Borrowing Base Certificate, any of the other
Facility Documents or any transaction contemplated hereby or thereby is, and all
such information hereafter furnished by the Servicer or any of its Affiliates to
the Administrative Agent, any Facility Agent, any Lender or any LC Issuer will
be, true and complete in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact necessary to make the statements
contained therein not misleading.

 

(h)            Collection Information. The names and addresses of all Payment
Processors and Deposit Account Banks, together with the account numbers of the
Deposit Accounts and associated Lock-Box numbers are as specified in Exhibit F.
The Lock-Boxes set forth on Exhibit F are the only addresses to which Obligors
and Payment Processors of Pool Receivables are directed to make payment. The
Deposit Accounts set forth on Exhibit F are the only accounts to which Obligors
or Payment Processors remit Collections of Pool Receivables by wire transfer or
electronic funds transfer. No Transaction Party has granted any Person, other
than the Administrative Agent, “control” (within the meaning of Section 9-102 of
any applicable enactment of the UCC) of any Deposit Account or the right to take
control of any Deposit Account at a future time or upon the occurrence of a
future event.

 

(i)             Software. The Servicer has the right (whether by license,
sublicense or assignment) to use all of the computer software used to account
for the Pool Receivables to the extent necessary to administer the Pool
Receivables.

 

(j)             Location of Records. The locations of the offices where the
Servicer keeps all the Records are listed on Exhibit E or such other locations
as the Servicer or the Servicer may notify the Administrative Agent from time to
time.

 

(k)             Investment Company Act. The Servicer is not required to register
as an “investment company” under the Investment Company Act.

 

(l)             Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract and has not made any change to such Credit
and Collection Policy other than as permitted under Section 5.03(c).

 

Provided, that any incorrect representation or warranty made or deemed made
(other than any representation or warranty with respect to any Pool Receivable
that would not cause any material liability or potential material liability for
the Borrower, the Administrative Agent or any other Secured Party) that is
capable of being cured shall not be deemed to have been false or incorrect when
made or deemed made unless it has not been so cured within 30 days after any
Secured Party gives notice thereof to the Servicer or the Servicer otherwise
obtains knowledge thereof and, provided, further, that any incorrect
representation or warranty made or deemed made with respect to any Pool
Receivable that would not cause any material liability or potential material
liability for the Borrower, the Administrative Agent or any other Secured Party
and that, with the removal of such Pool Receivable from the calculation of Net
Receivables Balance, does not cause a Borrowing Base Default shall not be deemed
to have been false or incorrect when made.

 



69

 

 

ARTICLE V
GENERAL COVENANTS

 

SECTION 5.01. Affirmative Covenants of the Borrower. From the Effective Date
until the Final Collection Date, the Borrower shall, unless the Administrative
Agent and the Majority Facility Agents shall otherwise consent in writing:

 

(a)            Compliance with Laws, Etc. Comply with all applicable laws,
rules, regulations and orders applicable to it (other than those specifically
relating to any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions)
(including, without limitation, laws, rules and regulations relating to public
utilities, energy delivery and sales, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and preserve and maintain its existence, rights, franchises,
qualifications and privileges, except to the extent that the failure so to
comply with any such laws, rules, regulations and orders or the failure so to
preserve and maintain such rights, franchises, qualifications and privileges
could not reasonably be expected to have a Material Adverse Effect.

 

(b)            Preservation of Existence. (i) Observe all procedures required by
its certificate of formation and limited liability company agreement and
preserve and maintain its limited liability company existence, rights,
franchises and privileges in the jurisdiction of its formation, and (ii) qualify
and remain qualified in good standing as a foreign limited liability company in
each other jurisdiction where the nature of its business requires such
qualification and where, in the case of clause (ii), the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

 

(c)            Diligence and Inspections. At any time and from time to time
during regular business hours and upon reasonable prior notice, permit the
Administrative Agent, the Facility Agents or their agents or representatives:

 

(i)            to conduct periodic audits of the Pool Receivables and the
Related Security and the related Records and collection systems of the Borrower;

 

(ii)           to examine and make copies of and abstracts from the books and
records in its possession or control relating to the Pool Receivables and
Related Security, including, without limitation, the related Contracts;

 

(iii)          to visit the offices and properties of the Borrower for the
purpose of examining the materials described in clause (ii) above; and

 

(iv)          to discuss matters relating to the Receivables or the Borrower’s
performance hereunder with any of the officers or employees of the Borrower
having knowledge of such matters;

 

provided that, (i) so long as no Advance Suspension Event, Potential Event of
Termination or Event of Termination shall have occurred, the Borrower shall not
be required to pay the expenses of more than one due diligence visit and one
audit per year, (ii) the Administrative Agent and the Facility Agents shall
coordinate their due diligence visits with each other and with their inspection
of the Servicer pursuant to Section 5.04(c) and (iii) the Administrative Agent
and the Facility Agents shall use commercially reasonable efforts to minimize
disruption to the business of the Transaction Parties and to coordinate their
due diligence visits with the audits to be conducted pursuant to
Section 5.04(d).

 



70

 

 

(d)            Keeping of Records and Books of Account and Marking of Records.
Maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Pool
Receivables in the event of the destruction of the originals thereof) and keep
and maintain (or cause the Servicer to keep and maintain) all documents, books,
records and other information reasonably necessary for the collection of all
Pool Receivables, and in which timely entries are made in accordance with GAAP.
Mark (or cause the Servicer to mark) its master data processing records relating
to Pool Receivables with a legend evidencing that the ownership interest of the
Borrower and the first priority security interest of the Administrative Agent,
for the benefit of the Secured Parties, with regard to the Pool Receivables have
been granted in accordance with this Agreement. Such books and records shall
include, without limitation, records adequate to permit the daily identification
of each new Pool Receivable and all Collections of and adjustments to each
existing Pool Receivable, as well as the Borrower’s actual experience with
respect to any Dilution Factor. The Borrower shall promptly notify the
Administrative Agent and each Facility Agent of any material conversion or
substitution (excluding, in each case, version upgrades) of the computer
software used by the Borrower (or the Servicer, as applicable) in its collection
of Pool Receivables.

 

(e)            Performance and Compliance with Pool Receivables and Contracts.
At its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
with respect to the Pool Receivables and the Contracts related thereto.

 

(f)             Credit and Collection Policy. Comply in all material respects
with the Credit and Collection Policy in regard to the Pool Receivables and the
related Contracts.

 

(g)            Deposits to Deposit Accounts. Direct the Servicer to instruct all
Obligors to make payments of all Pool Receivables to one or more Deposit
Accounts or Lock-Boxes or Payment Processors. Direct the Servicer to instruct
all Payment Processors to remit all payments of all Pool Receivables received by
such Payment Processors to one or more Deposit Accounts or Lock-Boxes. Direct
each Deposit Account Bank to deposit all checks received into the Lock-Box in a
Deposit Account subject to a Deposit Account Control Agreement. If the Servicer
fails to so instruct an Obligor or a Payment Processor, or if an Obligor or a
Payment Processor fails to so deliver payments to a Deposit Account or Lock-Box,
use all reasonable efforts to cause such Obligor or Payment Processor to deliver
subsequent payments on Pool Receivables to a Deposit Account or Lock-Box and
deposit, or cause to be deposited, any Collections received by it, into a
Deposit Account subject to a Deposit Account Control Agreement not later than
two (2) Business Days after receipt thereof. Only add a Payment Processor to
those listed on Exhibit F to this Agreement if the Administrative Agent has
received prior written notice of such addition.

 



71

 

 



(h)         Posting of Collections and Pool Receivables. Apply all Collections
to the Pool Receivables owed by the applicable Obligor in a timely manner in
accordance with its business practices in existence as of the Effective Date.

 

(i)          Separate Corporate Existence. Take all reasonable steps (including,
without limitation, all steps that the Administrative Agent or any Facility
Agent may from time to time reasonably request) to maintain the Borrower’s
identity as a separate legal entity from the Servicer and to make it manifest to
third parties that the Borrower is an entity with assets and liabilities
distinct from those of any other Transaction Party and each other Affiliate
thereof. Without limiting the generality of the foregoing, the Borrower shall:

 

(i)            be a limited liability company whose primary activities are
restricted in its limited liability company agreement to (A) purchasing or
otherwise acquiring, owning, holding, granting security interests in Pool
Receivables, the Related Security, the Collections and the other Collateral with
respect thereto, (B) entering into agreements for the selling and servicing of
the Pool Receivables, and (C) conducting such other activities as it deems are
related or incidental to and necessary, convenient or advisable for the
accomplishment of the foregoing activities;

 

(ii)           not engage in any business or activity, or incur any Indebtedness
or liability, other than as expressly permitted by the Facility Documents;

 

(iii)          at all times maintain at least one independent manager (the
“Independent Manager”), who shall be an individual who (A) is not, and has not
at any time during the five-year period prior to his or her appointment as
Independent Manager been, a direct, indirect or beneficial owner, employee,
director, stockholder, member, partner, attorney or counsel, officer, customer
or supplier of the Performance Guarantor, the Servicer, any Originator or any
their respective Affiliates (other than his or her service as an independent
manager or in a similar capacity of any such Person), (B) has at least three
years of employment experience with one or more entities that provide, in the
ordinary course of its businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities, and (C) shall not at any time serve as a trustee in bankruptcy for
any Transaction Party or any of their respective other Affiliates;

 

(iv)          maintain the requirement that the Borrower’s limited liability
company agreement at all times provide (A) that the Borrower’s Board of Managers
(as defined in its limited liability company agreement) shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Borrower unless the Board of Managers, including the
Independent Manager (as defined in its limited liability company agreement),
shall approve the taking of such action in writing before the taking of such
action, and (B) that such provision cannot be amended without the unanimous
written consent of the Board of Managers, including the Independent Manager;

 

(v)           maintain (A) its assets and transactions separately from those of
any other Transaction Party or any Affiliate thereof and reflect such assets and
transactions in financial statements separate and distinct from those of any
other Transaction Party or any Affiliate thereof and evidence such assets and
transactions by appropriate entries in books and records separate and distinct
from those of any other Transaction Party or any Affiliate thereof and
(B) records of all intercompany debits and credits and transfers of funds made
by the Originators on its behalf;

 



 72 

 

 

(vi)          (A) prepare its unaudited financial statements separately from
those of any other Transaction Party or any Affiliate thereof and (B) insure
that any consolidated financial statements of any other Transaction Party or any
Affiliate thereof that are filed with the SEC or any other governmental agency
or are furnished to any creditors of any other Transaction Party or any
Affiliate thereof will include notes clearly stating that the Borrower is a
separate corporate entity and that its assets are available first and foremost
to satisfy the claims of the creditors of the Borrower;

 

(vii)         maintain an arm’s length relationship with unaffiliated parties,
and not enter into any transaction with an Affiliate of the Borrower except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s length transaction;

 

(viii)        pay its own operating expenses and liabilities, including the
allocated expenses of services provided by employees of any of its Affiliates,
if any, only out of its own funds;

 

(ix)          conduct its business in its own name and from a clearly identified
office space separate from the office space of its Affiliates, which may be
located in the same facility as the offices of one or more of its Affiliates.
Clearly identify its offices, if any, as its offices and, to the extent that the
Borrower and its Affiliates have offices in the same location, allocate fairly
and reasonably any overhead expenses that are shared with an Affiliate,
including services performed by an employee of an Affiliate;

 

(x)           at all times hold itself out to the public under its own name as a
legal and economic entity separate from any Person, and strictly comply with all
organizational formalities to maintain its separate existence;

 

(xi)          have stationery and other business forms and a telephone number
separate from that of NRG Retail LLC or its Affiliates;

 

(xii)         maintain adequate capital and a sufficient number of employees, if
any employees are so needed, in light of its contemplated business purposes,
transactions and liabilities and in order to pay its debts as they become due;

 

(xiii)        cause its Board of Directors to meet at least annually or act
pursuant to written consent, make and retain minutes of such meetings and
otherwise observe all limited liability company formalities as a distinct
entity;

 

(xiv)        not hold out its credit or assets as being available to satisfy the
obligations of any other Person nor pledge its assets for the benefit of any
other Person (except for Permitted Liens) nor make any intercompany loans to any
Affiliate of the Borrower nor accept any intercompany loans from any Affiliate
of the Borrower (except as permitted by the Facility Documents, including the
Subordinated Note);

 



 73 

 

 

(xv)         not incur, create or assume any indebtedness, or guarantee the
indebtedness of any other Person, other than as expressly permitted under the
Facility Documents;

 

(xvi)        not maintain a joint account with any other Person or otherwise
commingle its assets with assets of any other Person and, except as otherwise
contemplated in Section 2.06, not maintain bank accounts or other depository
accounts to which any Affiliate is an account party, into which any Affiliate
makes deposits or from which any Affiliate has the power to make withdrawals
except as otherwise contemplated hereunder or under the Receivables Sale
Agreement with respect to its or the Servicer’s administration of Collections;

 

(xvii)       maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xviii)      not direct or participate in the management of any other
Transaction Party’s operations; and

 

(xix)        take all other actions reasonably necessary on its part to operate
its business and perform its obligations under the Facility Documents in a
manner consistent with the factual assumptions described in the legal opinions
with respect to non-consolidation or true sale matters of Shearman & Sterling
LLP delivered to the Administrative Agent and the Facility Agents pursuant to
Section 3.01 hereof, or any back-up certificates related thereto.

 

(j)          Rights under the Receivables Sale Agreement. From and after an
Event of Termination, direct, instruct, or request any lawful action under the
Receivables Sale Agreement, including without limitation, in connection with
enforcement of its rights thereunder, as instructed by the Administrative Agent;
provided, however, that both before and after the Termination Date, the Borrower
shall deliver any lawful notice as directed by the Administrative Agent, the
delivery of which is a condition precedent to any “Purchase Termination Event”
under (and as defined in) the Receivables Sale Agreement.

 

(k)         Location of Records. Keep its chief place of business and chief
executive office and the offices where it keeps the books and records at (i) the
address(es) of the Borrower referred to on Schedule II or (ii) upon 30 days’
prior written notice to the Administrative Agent, at any other location in the
United States where all actions reasonably requested by any Facility Agent to
protect and perfect the interests of the Administrative Agent and the Lenders in
the Collateral have been taken and completed.

 

(l)          Taxes. File all material tax returns and reports required by law to
be filed by it and promptly pay all Taxes and governmental charges at any time
owing, except such as are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established. Pay when
due, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Direct Taxes payable in connection with the Pool Receivables,
exclusive of any Direct Taxes the validity of which are being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with relevant GAAP shall have been set aside on its books.

 



 74 

 

 

(m)        Performance and Enforcement of Receivables Sale Agreement.
(i) Perform and require the Originators to perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement and purchase Receivables thereunder in compliance with the terms
thereof; (ii) enforce the rights and remedies accorded to the Borrower under the
Receivables Sale Agreement and (iii) take all actions to perfect and enforce its
rights and interests (and the rights and interests of the Administrative Agent
and the Secured Parties as assignees of the Borrower) under the Receivables Sale
Agreement as the Administrative Agent or any Facility Agent may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement.

 

(n)         Other Information. The Borrower shall deliver such other information
(including nonfinancial information) as any Lender, LC Issuer, Administrative
Agent or Facility Agent may from time to time reasonably request in order to
assist such persons (or any related Program Support Provider) in complying with
the requirements of Regulation (EU) No. 2017/2402 of the European Parliament as
may be applicable to such Lender (or Program Support Provider).

 

(o)         Ownership. Take all necessary action to (i) vest legal and equitable
title to the Pool Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in the Borrower, free
and clear of any Adverse Claims (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Borrower’s interest in such Pool Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Borrower therein as the Administrative Agent or any Facility Agent
may reasonably request), and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Lenders, a valid and perfected
first priority perfected security interest in all Pool Receivables, Related
Security and Collections to the full extent contemplated herein, free and clear
of any Adverse Claims other than Permitted Liens (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Lenders) security
interest in such Pool Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of the
Administrative Agent for the benefit of the Lenders as the Administrative Agent
or any Facility Agent may reasonably request). Without limiting the foregoing,
the Borrower hereby authorizes, and will, upon the request of the Administrative
Agent or any Facility Agent, at the Borrower’s own expense, execute (if
necessary) and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable, or that the Administrative Agent or any Facility Agent may reasonably
request, to perfect, protect or evidence any of the foregoing. The Borrower
authorizes the Administrative Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the Pool
Receivables, the Related Security and the Collections with respect thereto and
the other Collateral, including with language set forth in Section 2.15(c), and
without the signature of the Borrower.

 



 75 

 

 

(p)         Other Agreements and Undertakings. Comply with, observe and perform
all other terms, covenants and agreements of the Borrower contained in this
Agreement or any other Facility Document.

 

Provided, that any failure by the Borrower to comply with any of the foregoing
shall not be deemed a breach of any such covenant or this Agreement if such
failure has been remedied on or before (i) thirty (30) days after any Secured
Party gives notice thereof to the Borrower or the Borrower otherwise obtains
knowledge thereof or (ii) two Business Days, if such term, covenant or agreement
relates to the payment to any Secured Party or a deposit required to be made;
provided, further, that the foregoing proviso shall not apply to any breach of
Section 2.03(a), 5.01(i) or 5.03 hereof; provided, even, further, that,
notwithstanding either of the above provisos, any breach of any term, covenant
or agreement with respect to any Pool Receivable that would not cause any
material liability or potential material liability for the Borrower, the
Administrative Agent or any other Secured Party and that, with the removal of
such Pool Receivable from the calculation of Net Receivables Balance, does not
cause a Borrowing Base Default shall not be deemed to have been breached.

 

SECTION 5.02. Reporting Requirements of the Borrower. From the Effective Date
until the later of the Termination Date and the Final Collection Date, the
Borrower shall, unless the Administrative Agent and the Majority Facility Agents
shall otherwise consent in writing, furnish or cause to be furnished to the
Administrative Agent and each Facility Agent:

 

(a)         Event of Termination. As soon as reasonably practicable and in any
event within three (3) Business Days after any Responsible Officer of the
Borrower obtains knowledge of the occurrence of each Advance Suspension Event,
Event of Termination or Potential Event of Termination (if such Advance
Suspension Event or Potential Event of Termination is continuing on the date of
such notice), the statement of a Responsible Officer of the Borrower setting
forth the details of such Advance Suspension Event, Event of Termination or
Potential Event of Termination and the action which the Borrower is taking or
proposes to take with respect thereto.

 

(b)         Financial Statements.

 

(i)            As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Borrower, an unaudited balance sheet of
the Borrower as of the end of such fiscal year and an unaudited statement of
income, stockholders’ equity and cash flows of the Borrower for such fiscal
year, together with comparative figures for the immediately preceding fiscal
year, certified by a Financial Officer of the Borrower;

 

(ii)           As soon as is available, and in any event within ninety (90) days
after the end of each fiscal year of the Performance Guarantor, a consolidated
balance sheet of the Performance Guarantor and its consolidated Subsidiaries as
of the end of such fiscal year and a statement of income, stockholders’ equity
and cash flows showing the financial condition of the Performance Guarantor and
retained earnings of the Performance Guarantor and its consolidated Subsidiaries
for such fiscal year, all reported in accordance with GAAP, together with
comparative figures for the immediately preceding fiscal year, audited by KPMG
LLP or other independent public accountants of nationally recognized standing
and accompanied by an opinion of such accountants reasonably satisfactory to the
Administrative Agent (which shall not be qualified in any material respect,
except for qualifications as a result of maturities of Indebtedness within the
following twelve-month period, and/or relating to accounting changes (with which
such independent public accountants shall concur) in response to FASB releases
or other authoritative pronouncements) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Performance Guarantor and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 



 76 

 

 

(iii)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, the Borrower’s unaudited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition as of the close of such fiscal quarter of the
Borrower and the results of its operations during such fiscal quarter and the
then elapsed portion of the fiscal year, and comparative figures for the same
periods in the immediately preceding fiscal year, all certified by one of its
Financial Officers to the effect that such financial statements, while not
examined by independent public accountants, reflect in the opinion of the
Borrower all adjustments necessary to present fairly in all material respects
the financial condition and results of operations of the Borrower as of the end
of and for such periods in accordance with GAAP consistently applied subject to
normal year-end audit adjustments and absence of footnotes;

 

(iv)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, the Performance Guarantor’s unaudited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition as of the close of such fiscal quarter of
the Performance Guarantor and its consolidated Subsidiaries at such time and the
results of its operations and the operations of such Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers to the effect that such financial
statements, while not examined by independent public accountants, reflect in the
opinion of the Performance Guarantor all adjustments necessary to present fairly
in all material respects the financial condition and results of operations of
the Performance Guarantor and its consolidated Subsidiaries on a consolidated
basis as of the end of and for such periods in accordance with GAAP consistently
applied subject to normal year-end audit adjustments and absence of footnotes.

 

As long as the Performance Guarantor is required or permitted to file reports
under the Securities Exchange Act of 1934, as amended, a copy of its report on
Form 10-K shall satisfy the requirements of Section 5.02(b)(ii) of this
Agreement and a copy of its report on Form 10-Q filed with the SEC shall satisfy
the requirements of Section 5.02(b)(iv) of this Agreement. Information required
to be delivered pursuant to clause (b) of this Section 5.02 shall be deemed to
have been delivered on the date on which such information has been posted on the
Internet at sec.gov/edgar/searchedgar/webusers.htm.

 



 77 

 

 

(c)         Compliance Certificates. Concurrently with any delivery of
information under clause (b) above, a certificate of a Responsible Officer of
the Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Event of Termination set forth in Section 7.01(q) has
occurred and (ii) certifying that no Advance Suspension Event, Event of
Termination or Potential Event of Termination exists on the date of such
certificate or, if Advance Suspension Event, an Event of Termination or
Potential Event of Termination then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto.

 

(d)         [Reserved].

 

(e)         Reporting on Adverse Effects. Promptly and in no event more than two
(2) Business Days after any Responsible Officer of the Borrower obtains
knowledge of any (i) matter or the occurrence of any event concerning any
Transaction Party which would reasonably be expected to have a Material Adverse
Effect, (ii) litigation or proceeding that may exist at any time between one or
more Transaction Parties and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect, (iii) litigation or proceedings adversely affecting one
or more Transaction Parties in which the amount involved could reasonably be
expected to have a material adverse effect on such Person(s) or in which
injunctive relief is sought that could reasonably be expected to have a Material
Adverse Effect on such Person(s) or (iv) litigation or proceeding relating to
any Facility Document, notice thereof.

 

(f)          Adverse Claims. Promptly, notice in writing of (A) any Adverse
Claim upon the Pool Receivables or Collections with respect thereto, (B) any
Person other than the Borrower, the Servicer or the Administrative Agent
obtaining any rights or directing any action with respect to any Deposit
Account, Lock-Box or Payment Processor or (C) any Obligor receiving any change
in payment instructions with respect to Pool Receivable(s) from a Person other
than the Borrower, the Servicer or the Administrative Agent in accordance with
this Agreement.

 

(g)         Defaults. Promptly and in no event more than three (3) Business Days
after any Responsible Officer of the Borrower obtains knowledge of any default
by the Borrower under any agreement other than the Facility Documents to which
the Borrower is a party which could reasonably be expected to have a Material
Adverse Effect, the statement of a Responsible Officer of the Borrower setting
forth the details of such default and the action which the Borrower is taking or
proposes to take with respect thereto.

 

(h)         Ratings. Promptly and in no event more than three (3) Business Days
after any Responsible Officer of the Borrower obtains knowledge of any downgrade
or withdrawal of the Debt Rating of the Performance Guarantor, notice of such
downgrade or withdrawal of such Debt Rating.

 

(i)          Copies of Notices. Promptly after receipt thereof, copies of any
notice, request for consent, or certification delivered to it by any Originator
under the Receivables Sale Agreement.

 



 78 

 

 

(j)          Credit and Collection Policy. Promptly and in no event more than
three (3) Business Days after any Responsible Officer of the Borrower obtains
knowledge of (i) any amendment, modification, supplement or other change to the
Credit and Collection Policy or (ii) the adoption, implementation or institution
of any tariff, rule, regulation, ordinance or decree of a government regulator
having agency authority over an Originator or the Servicer, in either case, that
could have a material adverse effect on the collectibility of the Receivables,
the statement of a Responsible Officer of the Borrower setting forth the details
of such amendment, modification, supplement, change, tariff, rule, regulation,
ordinance or decree and the action which the Borrower is taking or proposes to
take with respect thereto.

 

(k)         Other Information. As soon as reasonably practicable, from time to
time, such other information, documents, records or reports respecting the Pool
Receivables or the conditions or operations, financial or otherwise, of the
Borrower as the Administrative Agent or any Facility Agent may from time to time
reasonably request.

 

(l)          [Reserved].

 

(m)        Change in Beneficial Ownership. Promptly after obtaining knowledge
thereof, notify the Administrative Agent and each Facility Agent of any change
in the information provided in the Beneficial Ownership Certification for the
Borrower that would result in a change to the list of beneficial owners
identified therein.

 

Provided, that any failure by the Borrower to comply with any of the foregoing
shall not be deemed a breach of any such covenant or this Agreement if such
failure has been remedied on or before thirty (30) days after any Secured Party
gives notice thereof to the Borrower or the Borrower otherwise obtains knowledge
thereof; provided, further, that any breach of any term, covenant or agreement
with respect to any Pool Receivable that would not cause any material liability
or potential material liability for the Borrower, the Administrative Agent or
any other Secured Party and that, with the removal of such Pool Receivable from
the calculation of Net Receivables Balance, does not cause a Borrowing Base
Default shall not be deemed to have been breached.

 

SECTION 5.03. Negative Covenants of the Borrower. From the Effective Date until
the Final Collection Date, the Borrower shall not, without the written consent
of the Administrative Agent and the Majority Facility Agents:

 

(a)         Sales, Liens, Etc. Against Collateral. Sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Collateral or assign any right to
receive income in respect thereof except in each case as contemplated or
provided hereunder or under the Receivables Sale Agreement.

 

(b)         Extension or Amendment of Pool Receivables. Extend, amend, waive or
otherwise modify, the terms of any Pool Receivable or any Contract related
thereto, except (i) in accordance with any rule, regulation, ordinance or other
directive of a government regulator having agency authority over an Originator
or the Servicer, (ii) in accordance with the Credit and Collection Policy or
(iii) as otherwise permitted hereunder.

 

(c)         Change in Business or Credit and Collection Policy. Make any change
in (A) the Credit and Collection Policy, which change would materially and
adversely affect the collectability of the Pool Receivables, the credit quality
of the Pool Receivables or the enforceability of the Contracts, other than any
change implemented for purposes of complying with federal, state or local laws,
regulations, orders or guidelines, or (B) the character of its business.

 



 79 

 

 

(d)         Change in Payment Instructions to Obligors. Make any change in its
instructions to Obligors regarding the making of payments in respect of the Pool
Receivables to any Lock-Box or Deposit Account, other than instructing Obligors
to remit payments to another Lock-Box or Deposit Account.

 

(e)         Changes to Lock-Boxes, Deposit Accounts and Deposit Account Control
Agreements. Add any account as a Deposit Account, any bank as a Deposit Account
Bank, or any lock-box as a Lock-Box with respect to any Collateral, in each case
other than those then listed in Exhibit F, unless the Administrative Agent shall
have received (i) thirty (30) days’ prior written notice of such addition and
(ii) prior to the effective date of such addition, (x) executed copies of
Deposit Account Control Agreements (in the case of each new Deposit Account),
(y) copies of all material agreements signed by the Borrower, the Servicer or
the respective Deposit Account Bank with respect to any new Deposit Account,
Deposit Account Bank or Lock-Box, and (z) a revised Exhibit F hereto. The
Borrower shall provide the Administrative Agent and each Facility Agent with
prompt written notice of any termination of any bank as a Deposit Account Bank,
together with a revised Exhibit F hereto.

 

(f)          Merger, Consolidation, Division, Etc. Sell any equity interest to
any Person (other than NRG Retail LLC) or consolidate with or merge into or with
any Person, or purchase or otherwise acquire all or substantially all of the
assets or capital stock, or other ownership interest of, any Person or from any
Subsidiary, or sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Person, or permit or suffer a plan of
division (as defined in Section 18-217 of the DE LLC Act), in each case, except
as expressly provided or permitted under the terms of this Agreement or as
consented to in writing by the Administrative Agent.

 

(g)         Change in Name; Jurisdiction of Organization. (i) Make any change to
its name (within the meaning of Section 9-507(c) of any applicable enactment of
the UCC) indicated on its certificate of formation (or equivalent organizational
document), or (ii) change its form of organization or its jurisdiction of
organization, unless, in either case, 30 days prior to the effective date of
such change, it delivers to the Administrative Agent such financing statements
or amendments to financing statements (Form UCC-1 or Form UCC-3, respectively)
authorized by it which the Administrative Agent may request to reflect such name
change or change in form or jurisdiction of organization, together with such
other documents, legal opinions and instruments that the Administrative Agent
may reasonably request in connection with the transaction giving rise thereto.

 

(h)         ERISA Matters. Establish or be a party to any Plan or Multiemployer
Plan other than any such plan established by an Affiliate of the Performance
Guarantor.

 

(i)          Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except for (i) Indebtedness to the Administrative Agent, any
Lender, any Affected Person or the Servicer expressly contemplated hereunder or
(ii) Indebtedness to the Originators and the Servicer pursuant to the
Receivables Sale Agreement or the Subordinated Note.

 



 80 

 

 

(j)          Guarantees. Guarantee, endorse or otherwise be or become
contingently liable (including by agreement to maintain balance sheet tests) in
connection with the obligations of any other Person, except endorsements of
negotiable instruments for collection in the ordinary course of business and
reimbursement and indemnification obligations in favor of the Administrative
Agent, any Facility Agent, any Lender, any LC Issuer or any Affected Person as
provided for under this Agreement.

 

(k)         Limitation on Transactions with Affiliates. Enter into, or be a
party to any transaction with any Affiliate of the Borrower, except for:

 

(i)            the transactions contemplated hereby, by the Receivables Sale
Agreement and by the other Facility Documents;

 

(ii)           capital contributions by NRG Retail LLC to the Borrower which are
in compliance with Section 5.01(i); and

 

(iii)          to the extent not otherwise prohibited under this Agreement,
other transactions in the nature of employment contracts and directors’ or
manager’s fees, upon fair and reasonable terms materially no less favorable to
the Borrower than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate.

 

(l)          Restricted Payments.  The Borrower will not (A) purchase or redeem
any of its membership interests; (B) declare or pay any dividend or other
distribution in respect of its membership interests or set aside any funds for
any such purpose; (C) prepay, purchase or redeem any Indebtedness other than
Indebtedness incurred pursuant to this Agreement and the Facility Documents;
(D) lend or advance any funds; or (E) repay any loans or advances to, for or
from any of its Affiliates (the amounts described in clauses (A) through (E);
being referred to as “Restricted Payments”), except:

 

(i)            Subject to the limitations set forth in clause (ii) below, the
Borrower may make (A) cash payments (including prepayments) on the Subordinated
Note in accordance with their terms; and (B) the Borrower may declare and pay
dividends or make other distributions in respect of its membership interests.

 

(ii)           The Borrower may make Restricted Payments only out of the funds
it receives pursuant to Section 2.07(a)(viii) or Section 2.08(b)(viii).

 

Notwithstanding the foregoing, the Borrower shall not pay, make or declare:
(A) any dividend or other distribution in respect of its membership interests
if, after giving effect thereto, the Borrower’s tangible net worth would be less
than the greater of (x) $16,500,00 and (y) the amount that is 2.00% of the
Facility Limit as of such date; or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Advance Suspension Event, Event
of Termination or Potential Event of Termination shall have occurred and be
continuing.

 



 81 

 

 

(m)        Facility Documents. Terminate, amend or otherwise modify the
Receivables Sale Agreement, the Subordinated Note, any Deposit Account Control
Agreement or any other Facility Document, or grant any waiver or consent
thereunder.

 

(n)         Limitation on Investments. Make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Affiliate or any other Person other than the purchase of
Receivables and related assets pursuant to the terms of the Receivables Sale
Agreement.

 

(o)         Organizational Documents. (i) Change, amend, alter or otherwise
modify its limited liability company agreement in any fashion that could
reasonably be expected to have a Material Adverse Effect or (ii) change, amend,
alter or otherwise modify its certificate of formation.

 

(p)         Treatment as Sales. Not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Receivables Sale
Agreement in any manner other than as the sale and/or absolute conveyance of the
Pool Receivables by the Originators to the Borrower.

 

(q)         Use of Proceeds. Use the proceeds of the Credit Extensions and
Releases for (i) any purpose other than the purchase of Receivables from the
Originators pursuant to the Receivables Sale Agreement or as permitted under
Section 2.07(b) or (ii) any purposes that violate Regulations T, U or X of the
Federal Reserve Board.

 

(r)          Sanctions; Anti-Corruption.  Directly or, to the knowledge of the
Borrower, indirectly use the proceeds of any Credit Extension or Release or
otherwise make available such proceeds to any Person to fund, finance or
facilitate any activities or business of or with any Person that is, at the time
of such funding, a Sanctioned Person or in any country or territory that is at
the time of such funding a Sanctioned Country or in any other manner that would
result in a violation of Sanctions by any Person (including a Lender, Facility
Agent, LC Issuer, Administrative Agent or otherwise).

 

(s)         Securities. The Borrower will not issue any securities other than to
(i) a Lender hereunder or (ii) NRG Retail LLC but only (x) evidencing NRG Retail
LLC’s ownership interest in the Borrower and (y) the Subordinated Note issued
under the Receivables Sale Agreement to NRG Retail LLC on behalf of the
Originators (it being understood that the Subordinated Note may be transferred
in connection with the Subordinated Note Financing).

 

Provided, that any breach of any term, covenant or agreement with respect to any
Pool Receivable that would not cause any material liability or potential
material liability for the Borrower, the Administrative Agent or any other
Secured Party and that, with the removal of such Pool Receivable from the
calculation of Net Receivables Balance, does not cause a Borrowing Base Default
shall not be deemed to have been breached.

 



 82 

 

 

SECTION 5.04. Affirmative Covenants of the Servicer. From the Effective Date
until the Final Collection Date, the Servicer shall, unless the Administrative
Agent and the Majority Facility Agents shall otherwise consent in writing:

 

(a)         Compliance with Laws, Etc. Comply with all applicable laws, rules,
regulations and orders applicable to it (other than those specifically relating
to any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions) (including,
without limitation, laws, rules and regulations relating to public utilities,
energy delivery and sales, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), except to the extent that the failure so to comply with any such laws,
rules, regulations and orders could not reasonably be expected to have a
Material Adverse Effect.

 

(b)         Preservation of Existence. (i) Observe all procedures required by
its certificate of formation and limited liability company agreement and
preserve and maintain its limited liability company existence, rights,
franchises and privileges in the jurisdiction of its formation except where the
failure to preserve and maintain such rights, franchises and privileges could
not reasonably be expected to have a Material Adverse Effect, and (ii) qualify
and remain qualified in good standing as a foreign limited liability company in
each other jurisdiction where the nature of its business requires such
qualification and where, in the case of clause (ii), failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.

 

(c)         Diligence and Inspections. At any time and from time to time during
regular business hours and upon reasonable prior notice, permit the
Administrative Agent, the Facility Agents or their agents or representatives:

 

(i)            to conduct periodic audits of the Pool Receivables and the
Related Security and the related books and records and collection systems of the
Servicer;

 

(ii)           to examine and make copies of and abstracts from the books and
records in its possession or control relating to the Pool Receivables and
Related Security, including, without limitation, the related Contracts;

 

(iii)          to visit the offices and properties of the Servicer for the
purpose of examining the materials described in clause (ii) above;

 

(iv)          to discuss matters relating to the Receivables or the Servicer’s
performance hereunder with any of the officers or employees of the Servicer
having knowledge of such matters;

 

provided that, (i) so long as no Advance Suspension Event, Potential Event of
Termination or Event of Termination shall have occurred, the Servicer shall not
be required to pay the expenses of more than one due diligence visit per year,
(ii) the Administrative Agent and the Facility Agents shall coordinate their due
diligence visits with each other and with their inspection of the Borrower
pursuant to Section 5.01(c) and (iii) the Administrative Agent and the Facility
Agents shall use commercially reasonable efforts to minimize disruption to the
business of the Transaction Parties and to coordinate their due diligence visits
with the audits to be conducted pursuant to Section 5.04(d).

 



 83 

 

 

(d)         Agreed Upon Procedures. The Servicer shall cause FTI
Consulting, Inc. or another firm selected by the Administrative Agent and
reasonably acceptable to the Servicer, to furnish a report to the Administrative
Agent and each Facility Agent pursuant to procedures agreed upon by the Servicer
and the Administrative Agent as follows: (x) no more than once per calendar year
as long as no Advance Suspension Event, Event of Termination or Potential Event
of Termination, has occurred and is continuing, and (y) if an Advance Suspension
Event, an Event of Termination or Potential Event of Termination has occurred
and is continuing, at any time upon request of the Administrative Agent or any
Facility Agent. The Servicer shall pay the costs of the audits performed under
this clause (d).

 

(e)         Keeping of Records and Books of Account and Marking of Records.
Maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Pool
Receivables in the event of the destruction of the originals thereof) and keep
and maintain (or cause the Originator to keep and maintain) all documents,
books, records and other information reasonably necessary for the collection of
all Pool Receivables, and in which timely entries are made in accordance with
GAAP at least monthly reflecting the acquisitions, payment of Pool Receivables
and other relevant transactions relating to such Pool Receivables during the
preceding calendar month (or such other time period consistent with the
Servicer’s ordinary course operations). Mark its master data processing records
relating to Pool Receivables and related Contracts with a legend evidencing that
the ownership interest of the Borrower and the first priority security interest
of the Administrative Agent, for the benefit of the Secured Parties, with regard
to the Pool Receivables and related Contracts have been granted in accordance
with this Agreement. Such master data processing records shall include, without
limitation, records adequate to permit the daily identification of each new Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable, as well as the Servicer’s actual experience with respect to any
Dilution Factor. The Servicer shall promptly notify the Administrative Agent and
each Facility Agent of any material conversion or substitution (excluding in
each case, version upgrades) of the computer software used by the Servicer in
its collection of the Pool Receivables.

 

(f)          Performance and Compliance with Pool Receivables. At its expense
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it with
respect to the Pool Receivables and the Contracts related thereto.

 

(g)         Credit and Collection Policy. Comply in all material respects with
the Credit and Collection Policy in regard to the Pool Receivables and the
related Contracts.

 

(h)         Collections. Comply with the provisions of Section 5.01(g) as if the
obligations of the Borrower pursuant to Section 5.01(g) were the obligations of
the Servicer.

 

(i)          Posting of Collections and Pool Receivables. Apply all Collections
to the Pool Receivables owed by the applicable Obligor in a timely manner in
accordance with the servicing practices of the Originators in existence as of
the date of this Agreement.

 



 84 

 

 

(j)          Other Agreements and Undertakings. Comply with, observe and perform
all other terms, covenants and agreements contained in this Agreement (including
in Article VI hereof) or any other Facility Document.

 

Provided, that, any failure by the Servicer to comply with any of the foregoing
shall not be deemed a breach of any such covenant or this Agreement if such
failure has been remedied on or before (i) thirty (30) days after any Secured
Party gives notice thereof to the Servicer or the Servicer otherwise obtains
knowledge thereof or (i) two Business Days, if such term, covenant or agreement
relates to the payment to any Secured Party or a deposit required to be made or
the delivery of the Monthly Report; provided, further, that the foregoing
proviso shall not apply to any breach of Section 2.03(a) or 5.06 hereof;
provided, even, further, that, notwithstanding either of the above provisos, any
breach of any term, covenant or agreement with respect to any Pool Receivable
that would not cause any material liability or potential material liability for
the Borrower, the Administrative Agent or any other Secured Party and that, with
the removal of such Pool Receivable from the calculation of Net Receivables
Balance, does not cause a Borrowing Base Default shall not be deemed to have
been breached.

 

SECTION 5.05. Reporting Requirements of the Servicer. From the Effective Date
until the Final Collection Date, the Servicer will, unless the Administrative
Agent and the Majority Facility Agents shall otherwise consent in writing,
furnish to the Administrative Agent and each Facility Agent:

 

(a)         as soon as reasonably practicable and in any event within three
(3) Business Days after any Responsible Officer of the Servicer or the Borrower
obtains knowledge of the occurrence of each Advance Suspension Event, Event of
Termination or Potential Event of Termination (if such Advance Suspension Event
or Potential Event of Termination is continuing on the date of such notice), the
statement of a Responsible Officer of the Servicer setting forth the details of
such Advance Suspension Event, Event of Termination or Potential Event of
Termination;

 

(b)         promptly and in any event within five (5) Business Days after
obtaining knowledge of the occurrence or existence of any ERISA Event which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, notice of such ERISA Event setting forth the details of
such ERISA Event and the action that it proposes to take with respect thereto;

 

(c)         as soon as reasonably practicable and in any event within three
(3) Business Days after any Responsible Officer of the Servicer obtains
knowledge of the occurrence a Servicer Default or Potential Servicer Default (if
such Potential Servicer Default is continuing on the date of such notice), the
statement of a Responsible Officer of the Servicer setting forth the details of
such Servicer Default or Potential Servicer Default and the action which the
Servicer proposes to take with respect thereto;

 

(d)         promptly and in no event more than two (2) Business Days after any
Responsible Officer of the Servicer obtains knowledge of (i) any matter or the
occurrence of any event concerning any Transaction Party which would reasonably
be expected to have a Material Adverse Effect, (ii) litigation or proceeding
that may exist at any time between one or more Transaction Parties and any
Governmental Authority that, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect,
(iii) litigation or proceedings adversely affecting one or more Transaction
Parties in which the amount involved could reasonably be expected to have a
material adverse effect on such Person(s) or in which injunctive relief is
sought that could reasonably be expected to have a Material Adverse Effect on
such Person(s) or (iv) litigation or proceeding relating to any Facility
Document, notice thereof;

 



 85 

 

 

(e)         promptly, notice in writing of (A) any Adverse Claim upon the Pool
Receivables or Collections with respect thereto, (B) any Person other than the
Borrower, the Servicer or the Administrative Agent obtaining any rights or
directing any action with respect to any Deposit Account, Lock-Box or Payment
Processor or (C) any Obligor receiving any change in payment instructions with
respect to Pool Receivable(s) from a Person other than the Borrower, the
Servicer or the Administrative Agent in accordance with this Agreement;

 

(f)          as soon as reasonably practicable, from time to time, such other
information, documents, records or reports within its possession respecting the
Pool Receivables or the conditions or operations, financial or otherwise, of the
Servicer as the Administrative Agent or any Facility Agent may from time to time
reasonably request; and

 

(g)         on or before each Monthly Reporting Date, a Monthly Report.

 

Provided, that, any failure by the Servicer to comply with any of the foregoing
shall not be deemed a breach of any such covenant or this Agreement if such
failure has been remedied on or before (i) thirty (30) days after any Secured
Party gives notice thereof to the Servicer or the Servicer otherwise obtains
knowledge thereof or (ii) two Business Days, if such term, covenant or agreement
relates to the delivery of the Monthly Report; provided, further, that any
breach of any term, covenant or agreement with respect to any Pool Receivable
that would not cause any material liability or potential material liability for
the Borrower, the Administrative Agent or any other Secured Party and that, with
the removal of such Pool Receivable from the calculation of Net Receivables
Balance, does not cause a Borrowing Base Default shall not be deemed to have
been breached.

 

SECTION 5.06. Negative Covenants of the Servicer. From the Effective Date until
the Final Collection Date, the Servicer shall not, without the written consent
of the Administrative Agent and the Majority Facility Agents:

 

(a)         Extension or Amendment of Pool Receivables. Extend, amend, waive or
otherwise modify, the terms of any Pool Receivable or any Contract related
thereto, except (i) in accordance with any rule, regulation, ordinance or other
directive of a government regulator having agency authority over an Originator
or the Servicer, (ii) in accordance with the Credit and Collection Policy or
(iii) as otherwise permitted hereunder.

 

(b)         Change in Business or Credit and Collection Policy. Make any change
in the character of its servicing practices or in the Credit and Collection
Policy, which change would, in either case, be reasonably expected to have a
Material Adverse Effect, other than any change implemented for purposes of
complying with federal, state or local laws, regulations, orders or guidelines.

 



 86 

 

 

(c)         Change in Payment Instructions to Obligors. Make any change in its
instructions to Obligors regarding the making of payments in respect of the Pool
Receivables to any Lock-Box or Deposit Account, other than instructing Obligors
to remit payments to another Lock-Box or Deposit Account.

 

(d)         Changes to Lock-Boxes, Deposit Accounts and Deposit Account Control
Agreements. Fail to comply with the provisions of Section 5.03(e) as if the
obligations of the Borrower pursuant to Section 5.03(e) were the obligations of
the Servicer.

 

(e)         Sanctions and Anti-Corruption. Directly or, to the knowledge of the
Servicer, indirectly use the proceeds of any Credit Extension or Release or
otherwise make available such proceeds to any Person to fund, finance or
facilitate any activities or business of or with any Person that is, at the time
of such funding, a Sanctioned Person or in any country or territory that is at
the time of such funding a Sanctioned Country or in any other manner that would
result in a violation of Sanctions by any Person (including a Lender, Facility
Agent, LC Issuer, Administrative Agent or otherwise).

 

Provided, further, that any breach of any term, covenant or agreement with
respect to any Pool Receivable that would not cause any material liability or
potential material liability for the Borrower, the Administrative Agent or any
other Secured Party and that, with the removal of such Pool Receivable from the
calculation of Net Receivables Balance, does not cause a Borrowing Base Default
shall not be deemed to have been breached.

 

ARTICLE VI
ADMINISTRATION OF RECEIVABLES

 

SECTION 6.01. Designation of Servicer.

 

(a)         The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time in accordance
with this Section 6.01. Until the Administrative Agent, with the consent or at
the direction of the Facility Agents, gives notice to the Borrower and the
Servicer of the designation of a new Servicer as provided in
Section 6.01(b) below, NRG Retail LLC is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms
hereof. The Borrower hereby grants to Servicer an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take in the name
of the Borrower any and all steps which are necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind in
connection with any Pool Receivable or other Collateral.

 

(b)         Upon the occurrence of any Event of Termination that has not been
waived in writing, the Administrative Agent (i) shall at the request of the
Majority Facility Agents or, at any time during which there are only two
Facility Agents, at the request of either Facility Agent, or (ii) may with the
consent of the Majority Facility Agents, (A) by written notice to the parties
hereto designate as Servicer any Person to succeed NRG Retail LLC (or any
successor Servicer) subject to the condition that any such Person so designated
shall agree to perform the duties and obligations of the Servicer pursuant to
the terms hereof and such replacement servicer shall have all required licenses
and shall conduct its servicing at all times so as to not cause Borrower or any
of its Affiliates to violate any applicable Law and (B) instruct the Borrower or
the Servicer to give notice of the Administrative Agent’s interest in the Pool
Receivables to each Obligor, which notice shall direct that payments be made
directly to the Administrative Agent or its designee (for the benefit of each
Secured Party), and the Borrower or the Servicer, as the case may be, shall give
such notice at the expense of the Borrower or the Servicer, as the case may be;
provided, that if the Borrower or the Servicer, as the case may be, fails to so
notify each Obligor within 30 days after receipt of such instruction, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the reasonable
determination by the Servicer that (x) the performance of its duties hereunder
is no longer permissible under applicable law and (y) there is no reasonable
action which the Servicer could take to make the performance of its duties
hereunder permissible under applicable law.

 



 87 

 

 

(c)         NRG Retail LLC and any other Servicer agrees that, upon its
resignation or replacement as Servicer pursuant to Section 6.01(b) above, it
will cooperate with the Borrower, the Administrative Agent and the successor
Servicer in effecting the termination of its responsibilities and rights as
Servicer hereunder, including, without limitation, using commercially reasonable
efforts in (i) assisting the successor Servicer in enforcing all of Borrower’s
rights under the Pool Receivables and Related Security, (ii) transferring,
promptly upon receipt, to the successor Servicer or to the Borrower, any
Collections or other amounts related to the Pool Receivables received by such
Servicer, (iii) transferring to the successor Servicer all books and records
including the Contracts (or copies of books and records and Contracts) held by
or under the control of such Servicer and (iv) permitting the successor Servicer
to have access to all tapes, discs, diskettes and related property containing
information concerning the Pool Receivables and the books and records (including
the Contracts) and taking all commercially reasonable actions necessary in its
control to permit the successor Servicer to use all computer software that may
facilitate the Servicer’s access to and use of such information and acting as
data processing agent for such successor Servicer if requested. Upon the
resignation or replacement of NRG Retail LLC as Servicer, NRG Retail LLC shall
no longer be entitled to the Servicer Fee accruing from and after the effective
date of such resignation or replacement.

 

(d)         The Servicer may delegate its duties and obligations hereunder to
any sub-servicer (each a “Sub-Servicer”); provided, that, in each such
delegation (i) the Servicer shall remain primarily liable for the performance of
the duties and obligations so delegated; (ii) the Borrower, the Administrative
Agent and each Lender Group shall have the right to look solely to the Servicer
for performance; (iii) unless such Sub-Servicer is a Utility that is providing
invoicing services to an Originator, the terms of any agreement with any
Sub-Servicer shall provide that such agreement shall terminate upon the
termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer) and (iv) unless such Sub-Servicer
is an Originator, another Affiliate of the Servicer or a Utility that is
providing invoicing services to an Originator, the Administrative Agent shall
have consented in writing in advance to such delegation. For the avoidance of
doubt, this Section 6.01(d) shall not apply to any Payment Processor, any third
party collection agency collecting Defaulted Receivables or any other third
party service provider assisting in the servicing of the Defaulted Receivables.
None of the Borrower, the Administrative Agent and the members of the Lender
Groups shall have any obligations, duties or liabilities with respect to any
Sub-Servicer, Payment Processor, any third party collection agency collecting
Defaulted Receivables or any other third party service provider assisting in the
servicing of the Defaulted Receivables

 



 88 

 

 

SECTION 6.02. Duties of the Servicer.

 

(a)         The Servicer shall take or cause to be taken all such actions as it
deems necessary or advisable to collect each Pool Receivable from time to time,
all in accordance, in all material respects, with applicable laws, tariffs,
rules, regulations and the Credit and Collection Policy. Each of the Borrower,
each Lender, each LC Issuer, each Liquidity Provider, each Facility Agent and
the Administrative Agent hereby appoints as its agent the Servicer, from time to
time designated pursuant to Section 6.01, to enforce its respective rights and
interests in and under the Pool Receivables and the Related Security. The
Servicer (so long as it is NRG Retail LLC) will at all times apply the same
standards and follow the same procedures with respect to the decision to
commence litigation with respect to the Pool Receivables, and in prosecuting and
litigating with respect to Pool Receivables, as it applies and follows with
respect to trade accounts receivable serviced by it which are not Pool
Receivables; provided, however, that from and after an Event of Termination, the
Servicer shall commence or settle any legal action to enforce collection of any
Delinquent Receivable or Defaulted Receivable as directed by the Administrative
Agent; provided, further, that the Servicer shall not be required to take any
action that (i) is contrary to any applicable law or (ii) any existing
applicable agreement. In no event shall the Servicer be entitled to make the
Administrative Agent, any Facility Agent, any Lender or any Liquidity Provider a
party to any litigation without the such Person’s express prior written consent.

 

(b)         In the event the Servicer receives any Collections or other proceeds
of the Collateral, it shall hold such Collections and other proceeds on behalf
of the Borrower for application and remittance in accordance with Section 2.07
or 2.08, as applicable, and it shall remit the same to the Collection Account
or, if the Collection Account is not established, the Designated Deposit Account
to the extent required hereunder. The Borrower shall deliver to the Servicer,
and the Servicer shall hold in trust for the Borrower, the Lenders and the
Liquidity Providers in accordance with their respective interests, all books and
records.

 

(c)         The Servicer shall, as soon as practicable following receipt, turn
over to the Person entitled thereto collections in respect of any receivable
which is not a Pool Receivable less, to the extent the Servicer performed any
collection or enforcement actions which it was authorized by such Person to
perform, all reasonable and appropriate out of pocket costs and expenses of such
Servicer incurred in collecting and enforcing such receivable.

 

SECTION 6.03. Deposit Account and Lock-Box Arrangements.

 

(a)         On or prior to the Effective Date, the Borrower shall have delivered
to the Administrative Agent a Deposit Account Control Agreement in respect of
each Deposit Account identified on Exhibit F as of the Effective Date. Each
Deposit Account Control Agreement for the Deposit Accounts shall provide the
Administrative Agent with “control” within the meaning of Section 9-104 of the
UCC over such Deposit Accounts. Neither the Borrower nor the Servicer shall, or
shall permit, any other Person to, attempt to close any Deposit Account unless
the Collections directed to such Deposit Account are redirected to another
Deposit Account subject to a Deposit Account Control Agreement.

 



 89 

 

 

(b)         If at any time, a Deposit Account Bank has a short term unsecured
debt rating lower than A-1 by Standard & Poor’s or P-1 by Moody’s (each a “Low
Ratings Deposit Account Bank”), the Administrative may (and at the direction of
the Majority Facility Agents, shall) require that the Borrower open new Deposit
Accounts with a new Deposit Account Bank having such ratings. Such establishment
of new deposit accounts and the execution and delivery of appropriate Deposit
Account Control Agreements shall be completed promptly but in any event no later
than thirty (30) days following the Administrative Agent’s notice. If any
Deposit Account remains at the applicable Low Ratings Deposit Account Bank
ninety (90) days after the Administrative Agent’s delivery of such notice it
shall cease to be eligible Deposit Account Bank for all purposes hereunder (but
the Administrative Agent shall not be under any obligation to terminate any
existing Deposit Account Control Agreements until such time as no Collections
are received by such non-eligible bank).

 

SECTION 6.04. Rights of the Administrative Agent.

 

(a)         Following the occurrence and during the continuation of any Event of
Termination, the Administrative Agent (i) shall at the request of the Majority
Facility Agents or, at any time during which there are only two Facility Agents,
at the request of either Facility Agent, or (ii) may with the consent of the
Majority Facility Agents, exercise its right to take exclusive ownership and
control of the Collection Account, the Lock-Boxes and the Deposit Accounts
(including the Designated Deposit Account), and each of the Borrower and the
Servicer hereby agrees to take any further action necessary that the
Administrative Agent may reasonably request to effect such control. From and
after the date the Administrative Agent exercises its right to take exclusive
control of the Collection Account, or if the Collection Account has not been
established, the Designated Deposit Account, all withdrawals and distributions
to be made from the Collection Account, the Designated Deposit Account or any
other Deposit Account by the Servicer hereunder shall be made by the
Administrative Agent.

 

(b)         The Borrower hereby grants to the Administrative Agent an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of the Borrower, following the occurrence and
during the continuance of an Event of Termination and the Termination Date has
been declared or has automatically occurred pursuant to Section 7.01, any and
all steps which are necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind in connection with any Pool
Receivable or other Collateral.

 

(c)         At any time after the Effective Date, the Administrative Agent may,
and upon the request of the Majority Facility Agents shall, cause the Collection
Account to be established. The Collection Account shall be established in the
name of the Administrative Agent at an Eligible Account Bank selected by the
Administrative Agent, and the Administrative Agent shall have exclusive dominion
and control over the Collection Account and the authority to direct the
disposition of the funds in the Collection Account without the consent of the
Borrower; provided that until the Administrative Agent provides such
instructions to such Eligible Account Bank (in accordance with Section 6.04(a)),
such Eligible Account Bank shall be entitled to comply with instructions
originated by the Servicer directing disposition of the funds in the Collection
Account.

 



 90 

 

 

(d)         Each of the Borrower and the Servicer hereby authorizes the
Administrative Agent (for the benefit of each Lender Group), and irrevocably
appoints the Administrative Agent (for the benefit of each Lender Group) as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower or the Servicer, as applicable, which
appointment is coupled with an interest, to take any and all steps in the name
of the Borrower or the Servicer, as applicable, and on behalf of the Borrower or
the Servicer, as applicable, as may be necessary or desirable, in the reasonable
determination of the Administrative Agent to collect any and all amounts or
portions thereof due under any and all Collateral, including endorsing the name
of the Borrower or the Servicer, as applicable, on all checks and other
instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney- in- fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever. The
Administrative Agent shall only be entitled to act as contemplated in this
clause (d) while an Event of Termination is continuing or after the Termination
Date has been declared pursuant to Section 7.01.

 

SECTION 6.05. Responsibilities of the Borrower. Anything herein to the contrary
notwithstanding, the Borrower shall (i) perform all of its obligations with
respect to the Pool Receivables to the same extent as if a security interest in
the Pool Receivables had not been granted hereunder and the exercise by the
Administrative Agent of its rights hereunder shall not relieve Borrower from
such obligations and (ii) pay when due any taxes, including without limitation,
sales, excise and personal property taxes payable by it in connection with the
Pool Receivables. None of the Administrative Agent, the Facility Agents, the
Lenders or the Liquidity Providers shall have any obligation or liability with
respect to any Pool Receivables or other Collateral, nor shall any of them be
obligated to perform any of the obligations of the Borrower thereunder.

 

SECTION 6.06. Further Action Evidencing Administrative Agent’s Interest. Each of
the Borrower and the Servicer agrees that from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further action that the Administrative Agent, any Lender, any LC Issuer
or any Facility Agent may reasonably request in order to perfect, protect or
more fully evidence the interest of the Administrative Agent or the Secured
Parties granted hereunder or pursuant to any other Facility Document or to
enable the Administrative Agent or any LC Issuer to exercise or enforce any of
its or any of the Secured Parties’ rights hereunder or under any other Facility
Document. Without limiting the generality of the foregoing, each of the Borrower
and the Servicer will (i) code its master data processing records evidencing
such Pool Receivables to evidence that a security interest therein has been
granted to the Administrative Agent under this Agreement, and (ii) upon the
request of the Administrative Agent, any Lender, any LC Issuer or any Facility
Agent, file such financing statements, continuation statements or amendments
thereto or assignments thereof, and execute and file such other instruments or
notices, as may be necessary or appropriate or as the Administrative Agent, any
Lender, any LC Issuer or any Facility Agent may reasonably request. If after the
occurrence and during the continuation of any Event of Termination, either the
Borrower or the Servicer fails to perform any of its respective agreements or
obligations under this Agreement, the Administrative Agent may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the reasonable out-of-pocket expenses of the Administrative
Agent incurred in connection therewith shall be payable by the Borrower or the
Servicer, as applicable, upon the Administrative Agent’s demand therefor.

 



 91 

 

 



ARTICLE VII
EVENTS OF TERMINATION

 

SECTION 7.01. Events of Termination. If any of the following events (each, an
“Event of Termination”) shall occur (provided, however, that the occurrence of
any of the events described in clauses (b), (c), (d) or (o) below with respect
to one or more Pool Receivables shall not constitute an Event of Termination if,
after such Pool Receivable(s) are removed from the calculation of Net Receivable
Balance, no Borrowing Base Default shall exist):

 

(a)            (i) Any Transaction Party shall fail to make any payment or
deposit required to be made by it hereunder or under any other Facility Document
to the Borrower, the Administrative Agent or any Secured Party when due and such
payment shall not be deemed to have been timely made or (ii) the Servicer shall
fail to deliver a Borrowing Base Certificate as required by Section 2.03(a);

 

(b)            Any Loan Party shall breach any term, covenant or agreement
contained in this Agreement or any other Facility Document (unless otherwise
provided in this Section 7.01);

 

(c)            Any representation or warranty made or deemed to be made by any
Loan Party under or in connection with this Agreement or any other Facility
Document (including any Monthly Report, any Borrowing Request, any Borrowing
Base Certificate, any Letter of Credit Request or other information or report
delivered pursuant hereto) shall, after expiration of any applicable cure
period, prove to have been materially false or incorrect (except that the
materiality standard in this clause (c) shall not apply to any such
representation or warranty that is qualified by a materiality standard by its
terms) when made or deemed made or delivered;

 

(d)            The Administrative Agent, on behalf of the Secured Parties, shall
cease to have a valid and perfected first priority security interest in the Pool
Receivables and the Related Security and Collections with respect thereto or any
other Collateral;

 

(e)            An Event of Bankruptcy shall occur with respect to any Loan
Party;

 

(f)            A Material Adverse Effect shall occur with respect to any Loan
Party or the Pool Receivables;

 

(g)            A “Purchase Termination Event” shall occur under (and as defined
in) the Receivables Sale Agreement with respect to (x) three or more Originators
or (y) Originators whose Receivables constitute 25% or more of the aggregate
Outstanding Balance of all Pool Receivables;

 

(h)            As of the last day of any Calculation Period,

 

(i)            the average of the Dilution Ratios for any three (3) consecutive
Calculation Periods shall exceed 2.25%;

 



 92 

 

 

(ii)            the average of the Default Ratios for any three (3) consecutive
Calculation Periods shall exceed 3.0%;

 

(iii)           the average of the Days’ Sale Outstandings for any three
(3) consecutive Calculation Periods shall exceed 55 days;

 

(iv)           the average of the Delinquency Ratios for any three
(3) consecutive Calculation Periods shall exceed 9.0%;

 

(i)            A Borrowing Base Default shall exist;

 

(j)            A Servicer Default shall have occurred;

 

(k)            (i) (A) The Borrower shall fail to make any payment in respect of
any Indebtedness in an aggregate principal amount exceeding $15,000, when and as
the same shall become due and payable or (B) an event of default shall have
occurred and be continuing under an agreement, or related agreements, under
which the Borrower has outstanding Indebtedness; or (ii) (A) any Loan Party
other than the Borrower (or any combination of Transaction Parties) shall
default for a period beyond any applicable grace period (x) in the payment of
any principal, interest or other amount due under any Indebtedness (other than
trade payables or non-recourse indebtedness), or (y) any other event shall occur
or condition shall exist under an agreement, or related agreements, under which
such Loan Party has, or such Transaction Parties have, outstanding Indebtedness
(other than trade payables or non-recourse indebtedness), if the effect of such
event or condition is to permit the acceleration of the maturity of such
Indebtedness (other than trade payables or non-recourse indebtedness), and the
outstanding amount or amounts payable under all such Indebtedness under clauses
(x) and (y) equals or exceeds $150,000,000 or (B) an event of default shall have
occurred and be continuing under an agreement, or related agreements, under
which any Loan Party other than the Borrower (or any combination of Transaction
Parties) has outstanding Indebtedness (other than trade payables or non-recourse
indebtedness) of $150,000,000 or more and, in the case of this clause (B), such
debt has been accelerated by the holder of such debt, or the holder of such debt
has attempted to accelerate but such acceleration was prevented by applicable
Law;

 

(l)            (i) One or more final judgments, decrees or orders for the
payment of money in the aggregate amount of $15,000 or more shall be rendered
against the Borrower or (ii) one or more judgments for the payment of money in
an aggregate amount in excess of $150,000,000 (excluding therefrom any amount
covered by insurance) shall be rendered against any Loan Party other than the
Borrower, or any combination of Transaction Parties, and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of any Loan Party or any combination
of Transaction Parties to enforce any such judgment;

 

(m)            Any of this Agreement, the Receivables Sale Agreement, the
Performance Guaranty, any Subordinated Note, the Fee Letter, the Administrative
Agent Fee Letter or the LC Fronting Fee Letter shall cease to be in full force
and effect or any of the Borrower, any Originator, the Performance Guarantor or
the Servicer shall so assert in writing or otherwise seek to terminate or
disaffirm its obligations under any such Facility Document at any time following
the execution thereof;

 



 93 

 

 

(n)            A Change in Control shall have occurred with respect to any Loan
Party;

 

(o)            There shall have been filed (i) notice of a Lien from the IRS
pursuant to Section 6323 of the Code against any of the Collateral, (ii) notice
of a Lien from the PBGC pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA against any Transaction Party for a failure to make a
required installment or other payment to a Plan to which either of such sections
applies, or (iii) a notice of any other Lien the existence of which could
reasonably be expected to have a Material Adverse Effect against any Transaction
Party and, in each case, such Lien shall not have been released or withdrawn
within ten (10) days;

 

(p)            The Borrower (i) shall become a “covered fund” under the Volcker
Rule, or (ii) shall become or shall be required to register as an “investment
company” or shall become “controlled by an investment company” (or a company
required to register as an “investment company”), in each case within the
meaning of the Investment Company Act or (iii) no longer be permitted to rely on
the exemption set forth in Section 3(c)(5) of the Investment Company Act from
the requirement to register as an “investment company” within the meaning of the
Investment Company Act;

 

(q)            The Performance Guarantor shall breach its covenant (which, as of
the Effective Date, is set forth in Section 6.12 of the Parent Credit Agreement)
with respect to its Consolidated Total Net Leverage Ratio under and as defined
in the Parent Credit Agreement;

 

(r)            NRG Retail LLC shall resign as Servicer, and no successor
Servicer reasonably satisfactory to the Administrative Agent shall have been
appointed; or

 

(s)            The Borrower shall fail to repay in full the Aggregate Principal
Balance and all other Borrower Obligations and to Cash Collateralize the
outstanding Letters of Credit up to the Required LC Cash Collateral Amount on or
prior to the Final Maturity Date,

 

then, and in any such event, the Administrative Agent (i) shall at the request
of the Majority Facility Agents or, at any time during which there are only two
Facility Agents, at the request of either Facility Agent, or (ii) may with the
consent of the Majority Facility Agents, by notice to the Borrower, (A) declare
the Termination Date to have occurred; provided, however, that, in the case of
any event described in subsection (e) above, the Termination Date shall be
deemed to have occurred automatically upon the occurrence of such event and
(B) replace the Servicer pursuant to Section 6.01.  In addition, the
Administrative Agent may deliver the notices of exclusive control under any
Deposit Account Control Agreement after the occurrence of an Event of
Termination. Upon any such declaration or automatic occurrence, the
Administrative Agent and the Secured Parties shall have, in addition to all
other rights and remedies under this Agreement or otherwise but subject to the
following sentence and Section 10.09 hereof, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other applicable laws,
which rights shall be cumulative.  Upon the declaration or automatic occurrence
of the Termination Date in accordance with this Section 7.01, all obligations
hereunder shall be immediately due and payable and all Loans shall be
immediately due and payable.

 



 94 

 

 

ARTICLE VIII
INDEMNIFICATION

 

SECTION 8.01. Indemnities by the Borrower. Without limiting any other rights
which any Affected Person may have hereunder or under applicable law (including,
without limitation, the right to recover damages for breach of contract), the
Borrower hereby agrees to indemnify and hold harmless each Affected Person and
their respective Affiliates, agents, employees, officers, and directors
(collectively, the “Indemnified Parties”), from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
external attorneys’ fees and disbursements and all costs and expenses incurred,
including reasonable external attorneys’ fees and disbursements, in connection
with the enforcement of this provision (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by such
Indemnified Party to the extent relating to or arising from or as a result of
this Agreement, the funding, issuing or maintenance of Credit Extensions
hereunder, the use of the Letters of Credit, or proceeds of Loans or Releases,
or any interest therein, or in respect of any Pool Receivable, Related Security
or Contract, or in respect of any other Facility Document subject to the proviso
set forth below. Without limiting the generality of the foregoing
indemnification, the Borrower shall indemnify the Indemnified Parties for
Indemnified Amounts to the extent relating to or resulting from any of the
following:

 

(i)            the failure of any Pool Receivable represented by the Borrower to
be an Eligible Receivable hereunder to be an “Eligible Receivable” at the time
of such representation;

 

(ii)           reliance on any representation or warranty made or deemed made by
the Borrower under this Agreement or any other Facility Document to which it is
a party which shall have been false or incorrect when made or deemed made;

 

(iii)          the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement, the Receivables Sale Agreement or any
other Facility Document to which it is party or with any applicable law, tariff,
rule or regulation with respect to any Pool Receivable, the related Contract, or
the Related Security, or the nonconformity of any Pool Receivable, the related
Contract or the Related Security with any such applicable law, tariff, rule or
regulation;

 

(iv)          any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with goods or services, the sale or provision of which gave
rise to or are the subject of any Pool Receivable or Contract;

 

(v)           the failure to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes payable by the Borrower in
connection with the Collateral;

 

(vi)          the payment by such Indemnified Party of taxes, including, without
limitation, any taxes imposed by any jurisdiction on amounts payable and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, to the extent caused by the Borrower’s actions or failure to
act in breach of this Agreement;

 



 95 

 

 

(vii)         the failure to vest and maintain vested in the Administrative
Agent, on behalf of the Secured Parties, a first priority perfected security
interest in the Pool Receivables, together with all Collections, Related
Security and other Collateral, free and clear of any Lien except a Lien in favor
of any Affected Person, whether existing at the time such Pool Receivable arose
or at any time thereafter;

 

(viii)        the failure to file, or any delay in filing, financing statements
or other similar instruments or documents under the applicable UCC or other
applicable laws naming the Borrower as “Debtor” with respect to any Collateral;

 

(ix)           any dispute, claim, offset or defense (other than as a result of
the bankruptcy or insolvency of the related Obligor) of an Obligor to the
payment of any Pool Receivable (including, without limitation, a defense based
on such Pool Receivable not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or services related to such Pool Receivable or
the furnishing or failure to furnish such goods or services (other than as a
result of the bankruptcy or insolvency of the related Obligor);

 

(x)            the commingling of Collections with any other funds;

 

(xi)           any failure by the Borrower to give reasonably equivalent value
to the Originator in consideration for the transfer by the Originator to the
Borrower of any Pool Receivables, or any attempt by any Person to void any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

 

(xii)          the failure of any Deposit Account Bank to remit any amounts or
items of payment held in a Deposit Account or in a Lock-Box pursuant to the
instructions of the Administrative Agent given in accordance with this
Agreement, the applicable Deposit Account Control Agreement or the other
Facility Documents, whether by reason of the exercise of setoff rights or
otherwise;

 

(xiii)         any investigation, litigation or proceeding related to this
Agreement, or the use of proceeds of Loans made pursuant to this Agreement or
any other Facility Document delivered hereunder or in respect of any of the
Collateral;

 

(xiv)         any claim brought by any Person arising from any activity by the
Borrower in servicing, administering or collecting any Pool Receivable;

 

(xv)          the grant by the Borrower of a security interest in any Receivable
in violation of any applicable law, tariff, rule or regulation;

 

(xvi)         the failure of the Borrower to furnish accurate and complete
documentation (including, without limitation, a Contract or invoice) to any
Obligor;

 



 96 

 

 

(xvii)        the failure of any Payment Processor, Sub-Servicer or any other
third party with a contractual relationship with the Borrower for the acceptance
or processing of Collections, to remit any Collections received by it to a
Lock-Box or a Deposit Account within two (2) Business Days of receipt;

 

(xviii)      the failure of any Transaction Party to pay when due any Direct
Taxes, energy surcharges or other governmental charges payable by it in
connection with the Pool Receivables or the Facility Documents;

 

(xix)         the amendment, modification or termination of any tariff or
similar contract governing any Pool Receivable or the activities of the
Borrower; or

 

(xx)          the failure of the sale and pledge of any Pool Receivable under
the Facility Documents to comply with the requirements of the Federal Assignment
of Claims Act or any analogous State or local Laws.

 

provided, however, that the Borrower shall not be required to indemnify any
Indemnified Party to the extent of any amounts (x) resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by
final non-appealable judgment of a court of competent jurisdiction; (y) for
which indemnification would constitute recourse (except as otherwise
specifically provided in this Agreement to be paid by the Borrower hereunder)
for uncollectible Receivables; or (z) in respect of Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. Any
amounts subject to the indemnification provisions of this Section 8.01 shall be
paid by the Borrower to the related Indemnified Party within five (5) Business
Days following demand therefor.

 

SECTION 8.02. Indemnities by the Servicer. Without limiting any other rights
that any Affected Party may have hereunder or under applicable Law, the Servicer
hereby agrees to indemnify each Indemnified Party and hold each Indemnified
Party harmless from and against any and all Indemnified Amounts arising out of
or resulting from a breach by the Servicer of any of its obligations or
representations and warranties under this Agreement or any other Facility
Document and for Indemnified Amounts to the extent arising out of or resulting
from any of the following:

 

(i)            the failure of any Pool Receivable represented by the Servicer to
be an Eligible Receivable hereunder (including in any Monthly Report) to be an
“Eligible Receivable” at the time of such representation;

 

(ii)            reliance on any representation or warranty made or deemed made
by the Servicer under this Agreement or any other Facility Document to which it
is a party, which shall have been false or incorrect when made or deemed made;

 

(iii)           the failure by the Servicer to comply with any term, provision
or covenant contained in this Agreement, the Receivables Sale Agreement or any
Facility Document to which it is party or with any applicable law, tariff,
rule or regulation with respect to any Pool Receivable or the Related Security
(including, without limitation, the covenants with respect to commingling of
Collections set forth in Section 5.04(h));

 



 97 

 

 

(iv)          the failure of any Payment Processor, Sub-Servicer or any other
third party with a contractual relationship with the Servicer or any of its
Affiliates for the acceptance or processing of Collections, to remit any
Collections received by it to a Lock-Box or a Deposit Account within two
(2) Business Days of receipt; or

 

(v)           any action or omission by the Servicer which reduces or impairs
the rights or interests of the Administrative Agent, the Facility Agents or any
Lender with respect to any Collateral or the value of any Collateral;

 

(vi)          any claim brought by any Person arising from any activity by the
Servicer in servicing, administering or collecting any Pool Receivable;

 

(vii)         the failure of any information provided by or on behalf of the
Servicer for inclusion in any Monthly Report to be true and correct, or the
failure of any other information required to be provided to such Indemnified
Party by, or on behalf of, the Servicer to be true and correct;

 

(viii)        the failure to cause the payment when due of any Direct Taxes,
energy surcharges or other governmental charges payable by a Transaction Party
in connection with the Pool Receivables or the Facility Documents;

 

(ix)           any dispute, claim, offset or defense of the Obligor to the
payment of any Pool Receivable in resulting from or related to the collection
activities of the Servicer with respect to such Receivable; or

 

(x)            the failure of the Servicer to furnish accurate and complete
documentation (including, without limitation, a Contract or invoice) to any
Obligor;

 

provided, however, that the Servicer shall not be required to indemnify any
Indemnified Party to the extent of any amounts (x) resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final, non-appealable order of a court of law; (y) for which indemnification
would constitute recourse (except as otherwise specifically provided in this
Agreement to be paid by the Borrower hereunder) for uncollectible Receivables or
with respect to an Obligor’s financial inability to pay; or (z) in respect of
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim. Any amounts subject to the indemnification provisions of
this Section 8.02 shall be paid by the Servicer to the related Indemnified Party
within five (5) Business Days following demand therefor. In no event, however,
shall the Servicer be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings); provided, however, that the
forgoing is not intended to limit any obligation of any Transaction Party to
reimburse any Indemnified Party hereunder for any special, indirect,
consequential or punitive damages which such Indemnified Party is required to
pay to any Person.

 

SECTION 8.03. Limited Liability of Indemnified Parties. No Indemnified Party
shall have any liability (whether in contract, tort or otherwise) to Transaction
Party or any of their security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party's gross
negligence or willful misconduct or breach of its obligations under this
Agreement. In no event, however, shall any Indemnified Party be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

 



 98 

 

 

ARTICLE IX
THE AGENTS

 

SECTION 9.01. Authorization and Action.

 

(a)        Each Lender, LC Issuer and Facility Agent hereby irrevocably
designates and appoints RBC, as the “Administrative Agent” hereunder and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent hereby and to exercise such
other powers as are reasonably incidental thereto. The Administrative Agent
shall have no duties or responsibilities except those expressly set forth in
this Agreement or in the other Facility Documents. The duties of the
Administrative Agent shall be mechanical and administrative in nature. At no
time shall the Administrative Agent have any duty or responsibility to any
Person to investigate or confirm the correctness or accuracy of any information
or documents delivered to it in its role as Administrative Agent hereunder or
any obligation in respect of the failure of any Person (other than the
Administrative Agent) to perform any obligation hereunder or under any other
Facility Document. The Administrative Agent shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Facility Agent, Lender LC
Issuer or Transaction Party. Nothing in this Agreement or any of the Facility
Documents, express or implied, is intended to or shall be construed to impose
upon the Administrative Agent any obligations in respect of this Agreement or
any of the Facility Documents except as expressly set forth herein or therein.
The Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender, LC Issuer or any
Facility Agent with any credit or other information with respect to any
Transaction Party or their Affiliates, whether coming into its possession before
the Closing Date or at any time or times thereafter.

 

(b)        Each Lender and LC Issuer hereby irrevocably designates and appoints
the respective institution identified as the Facility Agent for such Lender’s or
LC Issuer’s Lender Group on the signature pages hereto or in the Joinder
Agreement or Assignment and Acceptance pursuant to which such Lender or LC
Issuer becomes a party hereto, and each authorizes such Facility Agent to take
such action on its behalf under the provisions of this Agreement and to exercise
such powers and perform such duties as are expressly delegated to such Facility
Agent by the terms of this Agreement, if any, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Facility Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, LC Issuer or other Facility Agent or the
Administrative Agent, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Facility Agent shall be
read into this Agreement or otherwise exist against such Facility Agent.

 

(c)        Except as otherwise specifically provided in this Agreement, the
provisions of this Article IX are solely for the benefit of the Facility Agents,
the Administrative Agent, the Lenders and the LC Issuers, and none of the
Transaction Parties shall have any rights as a third party beneficiary or
otherwise under any of the provisions of this Article IX, except that this
Article IX shall not affect any obligations which any Facility Agent, the
Administrative Agent, any Lender or any LC Issuer may have to any Transaction
Party under the other provisions of this Agreement. Furthermore, no Lender or LC
Issuer shall have any rights as a third-party beneficiary or otherwise under any
of the provisions hereof in respect of a Facility Agent which is not the
Facility Agent for such Lender or LC Issuer.

 



 99 

 

 

(d)        In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the agent of the Lenders, LC Issuers and the Facility
Agents and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Transaction Party or any of
their successors and assigns. In performing its functions and duties hereunder,
each Facility Agent shall act solely as the agent of its respective Lenders and
LC Issuers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Transaction Party,
any other Facility Agent or the Administrative Agent, or any of their respective
successors and assigns.

 

SECTION 9.02. Agents’ Reliance, Etc. (a) Neither the Administrative Agent nor
any Facility Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
such Facility Agent or the Administrative Agent under or in connection with this
Agreement, (i) with the consent or at the direction of the Majority Facility
Agents (or in the case of any Facility Agent, the Lenders and the LC Issuers
within its Lender Group that have a majority of the aggregate Commitments of
such Lender Group) or (ii) in the absence of such Person’s gross negligence or
willful misconduct. Without limiting the generality of the foregoing, each of
the Administrative Agent and the Facility Agents: (i) may consult with legal
counsel (including counsel for the Performance Guarantor, the Borrower, the
Servicer or any other Affiliate of the Performance Guarantor), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Performance Guarantor, the Borrower, the Servicer
or any other Affiliate of Performance Guarantor or to inspect the property
(including the books and records) of the Performance Guarantor, the Borrower,
the Servicer or any other Affiliate of Performance Guarantor; (iv) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (v) shall incur no
liability under or in respect of this Agreement by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties. The Administrative Agent shall not be
responsible to any Lender, LC Issuer, Facility Agent or other Person for (i) any
recitals, representations, warranties or other statements made by any
Transaction Party or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Facility
Document, (iii) any failure of any Transaction Party or any of their Affiliates
to perform any obligation hereunder or under the other Facility Documents to
which it is a party (or under any Contract), or (iv) the satisfaction of any
condition specified in Article III.

 



 100 

 

 

(b)        Each Facility Agent and the Administrative Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any document
or other writing or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. Each
Facility Agent and the Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under any Facility Document
unless it shall first receive such advice or concurrence of the Majority
Facility Agents (or in the case of any Facility Agent, the Lenders and the LC
Issuers within its Lender Group that have a majority of the aggregate Commitment
of such Lender Group), and assurance of its indemnification, as it deems
appropriate.

 

(c)        The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Majority Facility Agents, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Lenders, LC
Issuers, the Administrative Agent and Facility Agents.

 

(d)        The Lenders and LC Issuers within each Lender Group with a majority
of the Commitments of such Lender Group shall be entitled to request or direct
the related Facility Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Lenders and LC Issuers. Such Facility Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of such Lenders and LC
Issuers, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of such Facility Agent’s Lenders and LC
Issuers.

 

(e)        Unless otherwise advised in writing by a Facility Agent or by any
Lenders or LC Issuers on whose behalf such Facility Agent is purportedly acting,
each party to this Agreement may assume that (i) such Facility Agent is acting
for the benefit of each of the Lenders and LC Issuers in respect of which such
Facility Agent is identified as being the “Facility Agent” in the definition of
“Facility Agent” hereto, as well as for the benefit of each assignee or other
transferee from any such Person, and (ii) each action taken by such Facility
Agent has been duly authorized and approved by all necessary action on the part
of the Lenders and LC Issuers on whose behalf it is purportedly acting. Each
Facility Agent and its Lenders and LC Issuers shall agree amongst themselves as
to the circumstances and procedures for removal, resignation and replacement of
such Facility Agent.

 

(f)            Neither any Facility Agent nor the Administrative Agent shall be
deemed to have knowledge or notice of the occurrence of any Advance Suspension
Event, Event of Termination or Potential Event of Termination unless the
Administrative Agent and the Facility Agents have received notice from any
Lender, LC Issuer or a Transaction Party stating that an Advance Suspension
Event, an Event of Termination or an Potential Event of Termination has occurred
hereunder and describing such Advance Suspension Event, Event of Termination or
Potential Event of Termination. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to each Facility
Agent whereupon each such Facility Agent shall promptly give notice thereof to
its related Lenders and LC Issuers, if applicable. In the event that a Facility
Agent receives such a notice (other than from the Administrative Agent), it
shall promptly give notice thereof to the Administrative Agent. The
Administrative Agent shall take such action concerning an Advance Suspension
Event, an Event of Termination or an Potential Event of Termination as may be
directed by the Majority Facility Agents (unless such action otherwise requires
the consent of all Lenders and LC Issuers), but until the Administrative Agent
receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrative Agent deems advisable and in the best interests of the Lenders
and the Facility Agents.

 



 101 

 

 

SECTION 9.03. Agents and Affiliates. Each of the Administrative Agent, the
Lenders, the LC Issuers and the Facility Agents and any of their respective
Affiliates may extend credit to, accept deposits from and generally engage in
any kind of banking, trust, debt, equity or other business with any Transaction
Party or any of their Affiliates. With respect to the acquisition of the
Eligible Receivables pursuant to this Agreement, each of the Facility Agents and
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender or LC Issuer and may exercise the same as though it were
not such an agent, and the terms “Lender,” “LC Issuer,” “Lenders” and “LC
Issuers” shall include, to the extent applicable, each of the Facility Agents
and the Administrative Agent in their individual capacities.

 

SECTION 9.04. Decision to Extend Credit. Each Lender and LC Issuer expressly
acknowledges that none of the Administrative Agent, the Facility Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent, or any Facility Agent hereafter taken, including any
review of the affairs of any Transaction Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent or such Facility
Agent, as applicable. Each Lender and each LC Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Facility
Agent, any of their respective Affiliates or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement and, if it so determines, to make
Credit Extensions hereunder. Each Lender and each LC Issuer also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Facility Agent, any of their respective Affiliates, or any other Lender or
LC Issuer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement. Except for items specifically required to be
delivered hereunder, the Administrative Agent shall not have any duty or
responsibility to provide any Facility Agent with any information concerning any
Transaction Party or any of their Affiliates that comes into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

SECTION 9.05. Delegation of Duties. The Administrative Agent and each Facility
Agent may each execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Administrative
Agent nor any Facility Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

SECTION 9.06. Indemnification. Each Facility Agent severally agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower, the
Servicer, an Originator or the Performance Guarantor), ratably according to its
related Lender Group Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided, that no Facility Agent
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting or arising from the Administrative Agent’s gross negligence or willful
misconduct to the extent such gross negligence or willful misconduct is
determined by a court of competent jurisdiction in a final and non-appealable
decision. Without limitation of the generality of the foregoing, each Facility
Agent agrees to reimburse the Administrative Agent, ratably according to its
related Lender Group Percentage, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement; provided, that no Facility Agent shall be responsible for the
costs and expenses of the Administrative Agent in defending itself against any
claim alleging the gross negligence or willful misconduct of the Administrative
Agent to the extent such gross negligence or willful misconduct is determined by
a court of competent jurisdiction in a final and non-appealable decision.

 



 102 

 

 

SECTION 9.07. Successor Agents. The Administrative Agent and each Facility Agent
may, upon thirty (30) days’ notice to the Borrower, each Lender, each LC Issuer
and each other party hereto, resign as Administrative Agent or Facility Agent,
as applicable. If any such party shall resign as Administrative Agent or
Facility Agent under this Agreement, then, in the case of the Administrative
Agent, the Majority Facility Agents, and in the case of any Facility Agent, its
related Conduit Lenders, during such thirty-day period shall appoint a successor
agent, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or applicable Facility Agent and references
herein to the Administrative Agent or such Facility Agent shall mean such
successor agent, effective upon its appointment; and such former Administrative
Agent’s or Facility Agent’s rights, powers and duties in such capacity shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Facility Agent or any of the parties to this Agreement.
After any retiring Administrative Agent’s or Facility Agent’s resignation
hereunder as such agent, the provisions of Article VIII, this Article IX and
Section 10.09 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent or a Facility Agent under this
Agreement.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01. Amendments, Etc.

 

(a)            No waiver of any provision of this Agreement nor consent to any
departure by the Borrower or the Servicer therefrom shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent and each Facility Agent and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 



 103 

 

 

(b)            No amendment to this Agreement shall be effective unless the same
shall be in writing and signed by each of the Borrower, the Servicer, the
Administrative Agent and the Majority Facility Agents, provided, however, that,
without the written consent of each affected Lender and each affected LC Issuer,
no such amendment shall (i) extend the Termination Date, (ii) extend the date of
any payment or deposit of Collections by the Borrower or by the Servicer or the
time of payment of Interest, (iii) release the security interest in or transfer
all or any material portion of the Collateral, (iv) change the outstanding
Principal Balance of any of the Loans made by any Lender hereunder other than as
provided herein, (v) change the amount of any Lender Group Limit, Commitment or
LC Commitment other than as provided herein or increase the Facility Limit
hereunder, (vi) increase the Concentration Limit, (vii) amend, modify or waive
any provision of the definitions of “Eligible Receivables”, “Majority Facility
Agents”, “Net Receivables Balance,” “Total Reserve Amount,” “Borrowing Base,
“Borrowing Base Deficiency,” “Period,” “Majority Facility Agents,” “Final
Maturity Date” or any of the defined terms used in such definitions or this
Section 10.01, (viii) consent to or permit the assignment or transfer by the
Borrower or any of its rights and obligations under this Agreement or of any of
its right, title or interest in or to the Pool Receivables, (ix) amend or modify
any provision of Section 7.01 or Section 10.03, (x) terminate the Performance
Guaranty and/or release the Performance Guarantor from its obligations
thereunder, (xi) reduce any Fees payable to any Lender or Facility Agent
pursuant to the Fee Letter or any Interest payable to any Lender hereunder, or
(xii) modify any defined term (or any defined term used directly or indirectly
in such defined term) used in clauses (i) through (xi) above in a manner which
would circumvent the intention of the restrictions set forth in such clauses.

 

(c)            Notwithstanding anything to the contrary herein, to the fullest
extent permitted by Law, no Facility Agent that has a Committed Lender in its
Lender Group that is currently a Defaulting Committed Lender and no Committed
Lender that is currently a Defaulting Committed Lender, shall be entitled to
vote in respect of waivers, amendments or modifications to any Facility Document
and the Commitment and the outstanding Loans or other extensions of credit of
such Defaulting Committed Lender hereunder shall not be taken into account in
determining whether the Majority Facility Agents or all of the Lenders or any
other class of Lenders, as required by this Section 10.01 or otherwise, have
approved any such waiver, amendment or modification (and the definition of
“Majority Facility Agents” will automatically be deemed modified accordingly for
the duration of such period); provided that any such waiver, amendment or
modification that would increase or extend the term of the Commitment of such
Defaulting Committed Lender, extend the date fixed for the payment of principal
or interest owing to such Defaulting Committed Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Committed Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Committed Lender or of any fee payable to such Defaulting
Committed Lender hereunder, or alter the terms of this proviso, shall require
the prior written consent of such Defaulting Committed Lender.

 

SECTION 10.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or other electronic transmission) and shall be
personally delivered or sent by registered mail, return receipt requested, or by
courier or by facsimile or other electronic transmission, to each party hereto,
at its address set forth on Schedule II hereof or at such other address as shall
be designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, upon receipt, or in the case
of overnight courier, two (2) days after being deposited with such courier, or,
in the case of notice by facsimile or other electronic transmission, when
electronic confirmation of receipt is obtained, in each case addressed as
aforesaid.

 



 104 

 

 

SECTION 10.03. Assignments; Participations.

 

(a)            Participations. Except as otherwise specifically provided herein,
any Lender may sell to one or more Persons (each a “Participant”) participating
interests in the Loans of such Lender hereunder. Such Lender shall remain solely
responsible for performing its obligations hereunder, and the Borrower, the
Servicer, each Facility Agent and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder. A Lender shall not agree with a Participant to
restrict such Lender’s right to agree to any amendment hereto, except amendments
that require the consent of all Lenders. Any such Participant shall not have any
rights hereunder or under the Facility Documents. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12 and 2.13 (subject
to the requirements and limitations therein and subject to such Participant’s
compliance with the requirements of Section 2.14) to the same extent as if it
were a Lender and acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant shall not be entitled to
receive any greater payment under Sections 2.12 or 2.13, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in Law that occurs after the Participant acquired the
applicable participation.

 

Each Lender (or its Facility Agent on its behalf) that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of its Participants and the
amounts of each such Participant’s interest in any Loans, Commitments or other
rights or obligations hereunder (the “Participant Register”); provided that no
Lender or Facility Agent shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in such Loans,
Commitments or other rights or obligations hereunder) to any Person except to
the extent that such disclosure is necessary to establish that such Loans,
Commitments or other rights or obligations hereunder are in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(b)            Assignments by Committed Lenders. Any Committed Lender may assign
to one or more Persons (each a “Purchasing Committed Lender”), reasonably
acceptable to the Administrative Agent, each LC Issuer and the related Facility
Agent in their sole discretion, any portion of its Commitment pursuant to an
Assignment and Acceptance with any changes as have been approved by the parties
thereto, executed by each such Purchasing Committed Lender, such selling
Committed Lender, such related Facility Agent and the Administrative Agent and
with the consent of the Borrower (provided, that the consent of the Borrower
shall not be unreasonably withheld or delayed and that no such consent shall be
required if an Event of Termination has occurred and is continuing; provided,
further, that no consent of the Borrower shall be required if the assignment is
made by any Committed Lender to the Administrative Agent, to any other Committed
Lender, to any Affiliate of the Administrative Agent or any Committed Lender or
to any Program Support Provider). Any such assignment by a Committed Lender
cannot be for an amount less than $10,000,000. Upon (i) the execution of the
Assignment and Acceptance with any changes as have been approved by the parties
thereto, (ii) delivery of an executed copy thereof to the Borrower, the
Servicer, such related Facility Agent and the Administrative Agent and
(iii) payment by the Purchasing Committed Lender to the selling Committed Lender
of the agreed purchase price, if any, such selling Committed Lender shall be
released from its obligations hereunder to the extent of such assignment and
such Purchasing Committed Lender shall for all purposes be a Committed Lender
party hereto and shall have all the rights and obligations of a Committed Lender
hereunder to the same extent as if it were an original party hereto. The amount
of the Commitment of the selling Committed Lender allocable to such Purchasing
Committed Lender shall be equal to the amount of the Commitment of the selling
Committed Lender transferred regardless of the purchase price, if any, paid
therefor. The Assignment and Acceptance shall be an amendment hereof only to the
extent necessary to reflect the addition of such Purchasing Committed Lender as
a “Committed Lender” and any resulting adjustment of the selling Committed
Lender’s Commitment.

 



 105 

 

 

(c)            Assignments to Liquidity Providers and other Program Support
Providers. Any Conduit Lender may at any time grant to one or more of its
Liquidity Providers or other Program Support Providers, participating interests
in its Loans. In the event of any such grant by such Conduit Lender of a
participating interest to a Liquidity Provider or other Program Support
Provider, such Conduit Lender shall remain responsible for the performance of
its obligations hereunder. The Borrower agrees that each Liquidity Provider and
Program Support Provider of any Conduit Lender hereunder shall be entitled to
the benefits of Sections 2.12 and 2.13 (subject to the requirements and
limitations therein and subject to such Participant’s compliance with the
requirements of Section 2.14) and Article VIII.

 

(d)            Other Assignments by Conduit Lenders. Each party hereto agrees
and consents (i) to any Conduit Lender’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, its Loans (or, in each case, any portion thereof),
including without limitation to any collateral agent in connection with its
commercial paper program and (ii) to the complete assignment by any Conduit
Lender of all of its rights and obligations hereunder to any other Person,
including any Affiliate of its Facility Agent, any Lender in its Lender Group or
the Administrative Agent, and upon such assignment such Conduit Lender shall be
released from all obligations and duties, if any, hereunder; provided, that such
Conduit Lender may not, without the prior consent of its Committed Lenders and
the Administrative Agent, make any such transfer of its rights hereunder unless
the assignee (x) is a commercial paper conduit that (i) is principally engaged
in the purchase of assets similar to the assets being purchased hereunder,
(ii) has as its Facility Agent the Facility Agent or an Affiliate thereof of the
assigning Conduit Lender, (iii) issues commercial paper or other notes with
credit ratings substantially comparable to the ratings of the assigning Conduit
Lender and (iv) has been consented to by the Borrower (provided, that (1) the
consent of the Borrower shall not be unreasonably withheld or delayed, (2) no
such consent shall be required if an Event of Termination has occurred and is
continuing and (3) no such consent shall be required if such assignee (x) is
another commercial paper conduit administered by the same Program Administrator
or an Affiliate thereof) or (y) is a Committed Lender, Liquidity Provider or
Program Support Provider for such Conduit Lender. Any assigning Conduit Lender
shall deliver to any assignee an Assignment and Acceptance with any changes as
have been approved by the parties thereto, duly executed by such Conduit Lender,
assigning any portion of its Loans to its assignee. Such Conduit Lender shall
promptly (i) notify each of the other parties hereto of such assignment and
(ii) take all further action that the assignee reasonably requests in order to
evidence the assignee’s right, title and interest in such interest in the its
Loans, and to enable the assignee to exercise or enforce any rights of such
Conduit Lender hereunder. Upon the assignment of any portion of its interest in
its Loans, the assignee shall have all of the rights hereunder with respect to
such interest (except that the Interest therefor shall thereafter accrue at the
CP Rate determined with respect to the assigning Conduit Lender unless the
Borrower, the related Facility Agent and the assignee shall have agreed upon a
different Interest Rate).

 



 106 

 

 

(e)            Register. The Administrative Agent, acting as non-fiduciary agent
for the Borrower (such agency being solely for Tax purposes) and each Affected
Person and its successors and assigns, to the extent such Person has Loans or
Interest owing thereto), shall maintain at an office of the Administrative
Agent, a copy of each Assignment and Acceptance delivered to and accepted by it
hereunder and a register for the names and addresses of the Lenders, the
Commitment of each Lender Group and the aggregate outstanding Loans and Interest
and other amounts owing to each Lender or other Affected Person from time to
time (and such other Affected Person) (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Servicer, the Lenders, and such other Affected Persons shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, any Facility Agent and any Lender (and any such
other Affected Person) at any reasonable time and from time to time upon
reasonable prior notice. Each Lender (and each such other Affected Person) that
assigns or transfers all or part of its Loans, shall be required to provide the
Administrative Agent with notice of such assignment in order for such assignee’s
interests in the Loans to be reflected in the Register. Each assignor may, in
connection with any permitted assignment, disclose to the applicable assignee
(that shall have agreed to be bound by Section 10.12) any information relating
to any Originator, the Servicer, the Borrower, the Performance Guarantor or the
Pool Receivables furnished to such assignor by or on behalf of such Originator,
the Servicer, the Borrower, the Performance Guarantor, any Lender or the
Administrative Agent.

 

(f)            Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to mean the
successors and assigns of such party; all covenants, promises and agreements by
or on behalf of any parties hereto that are contained in this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns. Notwithstanding the foregoing, neither of the Borrower
or the Servicer may assign its rights or delegate its obligations hereunder or
under any other Facility Document or any interest herein or under any other
Facility Document, in each case, without the prior written consent of the
Administrative Agent and each Facility Agent.

 

(g)            Enforcement By Agents. Without limiting any other rights that may
be available under applicable Law, the rights of the Administrative Agent, each
Facility Agent and each Lender may be enforced through it or by its agents.

 



 107 

 

 

(h)            Certain Pledges. Without limiting the right of any Lender to sell
or grant interests, security interests or participations to any Person as
otherwise described in this Section 10.03, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement, any portion of its interest in its Loans to secure its obligations as
a Lender hereunder, including any pledge or assignment to secure obligations to
a Federal Reserve Bank, the United States Treasury, the Federal Deposit
Insurance Corporation or a security trustee in connection with the funding by
such Lender of Purchases without notice to or consent of the Borrower, the
Performance Guarantor or any other Person; provided that no such pledge or grant
of a security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.

 

SECTION 10.04. Additional Lender Groups. With the written consent of the
Administrative Agent, upon the Borrower’s request,  Upon the Borrower’s request,
an additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer, the Performance Guarantor,
the Administrative Agent and each of the Facility Agents, which execution and
delivery shall not be unreasonably refused by such parties. Upon the effective
date of such Joinder Agreement, (i) each Person specified therein as a “Conduit
Lender” shall become a party hereto as a Conduit Lender, entitled to the rights
and subject to the obligations of a Conduit Lender hereunder, (ii) each Person
specified therein as a “Committed Lender” shall become a party hereto as a
Committed Lender, entitled to the rights and subject to the obligations of a
Committed Lender hereunder, (iii) each Person specified therein as a “Facility
Agent” shall become a party hereto as a Facility Agent, entitled to the rights
and subject to the obligations of a Facility Agent hereunder, (iv)  each Person
specified therein as an “LC Issuer” shall become a party hereto as an LC Issuer,
entitled to the rights and subject to the obligations of an LC Issuer hereunder,
(iv) the LC Sublimit shall be increased by an amount equal to the aggregate LC
Commitments of the LC Issuers party to the Joinder Agreement, and (v) the
Facility Limit shall be increased by an amount equal to the aggregate
Commitments of the Committed Lenders party to such Joinder Agreement.

 

SECTION 10.05. Consent to Jurisdiction.

 

(a)            Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)            Each of the Borrower and the Servicer consents to the service of
any and all process in any such action or proceeding by the mailing of copies of
such process to it at its address specified in Section 10.02. Nothing in this
Section 10.05 shall affect the right of any Lender or the Administrative Agent
to serve legal process in any other manner permitted by law.

 



 108 

 

 

SECTION 10.06. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT.

 

SECTION 10.07. Right of Setoff. Each Lender and each LC Issuer is hereby
authorized (in addition to any other rights it may have) at any time any
Borrower Obligation hereunder is due and payable, to set off, appropriate and
apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any deposits and any other indebtedness held or owing by such
Lender or such LC Issuer to, or for the account of, the Borrower against the
amount of the Borrower Obligations owing by the Borrower to such Person.  Each
Lender and each LC Issuer is hereby authorized (in addition to any other rights
it may have) at any time that any payment obligation of the Servicer hereunder
is due and payable, to set off, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Lender or such LC Issuer to, or
for the account of, the Servicer against the amount of  such obligations owing
by the Servicer to such Person.

 

SECTION 10.08. Ratable Payments. If any Lender or any LC Issuer, whether by
setoff or otherwise, has payment made to it with respect to any Borrower
Obligations or obligation of the Servicer in a greater proportion than that
received by any other Lender or any other LC Issuer entitled to receive a
ratable share of such amount, such Lender or such LC Issuer, as applicable,
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Borrower Obligations or Servicer obligation held by the other
Lenders or the other LC Issuers so that after such purchase each Lender will
hold its ratable proportion of such Borrower Obligations or Servicer
obligations, as applicable; provided that if all or any portion of such excess
amount is thereafter recovered from such Lender or such LC Issuer, as
applicable, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

 

SECTION 10.09. Limitation of Liability.

 

(a)            No claim may be made by any Transaction Party or any other Person
against any Lender, any LC Issuer, any Facility Agent, the Administrative Agent
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or any other
Facility Document, or any act, omission or event occurring in connection
herewith or therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

(b)            Notwithstanding anything to the contrary contained herein, the
obligations of the Conduit Lenders under this Agreement are solely the corporate
obligations of each such Conduit Lender and shall be payable only at such time
as funds are actually received by, or are available to, such Conduit Lender in
excess of funds necessary to pay in full all outstanding Commercial Paper Notes
issued by such Conduit Lender and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such Conduit Lender. Each party hereto agrees that the payment of any
claim (as defined in Section 101 of Title 11 of the Bankruptcy Code) of any such
party shall be subordinated to the payment in full of all Commercial Paper
Notes.

 



 109 

 

 

(c)            No recourse under any obligation, covenant or agreement of any
Conduit Lender contained in this Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of such Conduit Lender or any of its Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of such Conduit
Lender, and that no personal liability whatever shall attach to or be incurred
by any incorporator, stockholder, officer, director, member, manager, employee
or agent of any Conduit Lender or any of its Affiliates (solely by virtue of
such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of such Conduit Lender contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by any
Conduit Lender of any of such obligations, covenants or agreements, either at
common law or at equity, or by statute, rule or regulation, of every such
incorporator, stockholder, officer, director, member, manager, employee or agent
is hereby expressly waived as a condition of and in consideration for the
execution of this Agreement; provided that the foregoing shall not relieve any
such Person from any liability it might otherwise have as a result of fraudulent
actions taken or fraudulent omissions made by them.

 

SECTION 10.10. Costs, Expenses and Taxes.

 

(a)            In addition to the rights of indemnification under Article VIII
hereof, the Borrower agrees to pay to the Administrative Agent and each Facility
Agent within ten (10) days after demand thereof (i) all reasonable costs and
expenses incurred in connection with the periodic auditing of the Borrower and
the Servicer pursuant to Section 5.01(c), 5.04(c) or 5.04(d) of this Agreement,
(ii) all reasonable costs and expenses of the Administrative Agent and each
Facility Agent in connection with the preparation, execution and delivery
(including any requested amendments, waivers or consents) of this Agreement and
the other documents to be delivered hereunder, including, without limitation,
all pre-closing due diligence expenses and the reasonable fees and out-of-pocket
expenses of special counsel for the Administrative Agent and each Facility Agent
with respect thereto and with respect to advising the Administrative Agent and
each Facility Agent and the related Lenders as to their respective rights and
remedies under this Agreement, and the other agreements executed pursuant hereto
and (iii) all costs and out-of-pocket expenses (including fees and expenses of
outside counsel), incurred by the Administrative Agent and each Facility Agent
in connection with any amendment to any of the Facility Documents after the
Effective Date and the enforcement of this Agreement and the other agreements
and documents to be delivered hereunder after the occurrence of an Event of
Termination.

 

(b)            In addition, the Borrower shall pay any fees (including, without
limitation, UCC filing fees and any penalties associated with the late payment
of any UCC filing fees) payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement or the other
agreements and documents to be delivered hereunder (including any UCC financing
statements) and agrees to indemnify the Administrative Agent, the Facility
Agents, the Lenders and the Liquidity Providers against any liabilities with
respect to or resulting from any delay by the Borrower in paying or omission to
pay fees.

 



 110 

 

 

SECTION 10.11. No Proceedings. The Borrower, the Servicer, each Lender, each LC
Issuer, each Facility Agent and the Administrative Agent each hereby agrees that
it will not institute against any Conduit Lender any proceeding of the type
referred to in Section 7.01(e) until one year and one day after the last
outstanding Commercial Paper Note issued by such Conduit Lender has been paid in
full.

 

SECTION 10.12. Confidentiality.

 

Each of the Borrower and the Servicer agrees (i) not to post to a website or
publish or otherwise distribute to any other Person this Agreement and the other
Facility Documents and (ii) to maintain the confidentiality of the information
in this Agreement and the other Facility Documents relating to upfront fees and
pricing in communications with third parties and otherwise; provided, that the
Facility Documents and such information may be disclosed (a) to third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the
Administrative and each Facility Agent; (b) as required by the rules of any
stock exchange; (c) to legal counsel, accountants and auditors for the Borrower
and the Performance Guarantor if such counsel, accountants and auditors agree to
hold it confidential or are otherwise under a professional duty to maintain the
confidentiality of such information, (d) as required or requested by Law, rule,
regulation, court order, subpoena, or other legal process, as reasonably
determined by the Borrower (which may be in consultation with its internal or
external legal counsel) and (e) if required in connection with any litigation or
dispute between the parties hereto (provided that the Borrower and the Servicer
will use reasonable efforts to obtain confidential treatment for such
information in connection with such litigation or dispute).

 

The Administrative Agent, the Facility Agents, the Lenders and the LC Issuers
agree to maintain the confidentiality of the Facility Documents (including
pricing hereunder and thereunder) and any other non-public information regarding
the Performance Guarantor, the Borrower, the Originators, the Servicer and their
Affiliates; provided, that such information may be disclosed (i) to third
parties to the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Borrower
and the Performance Guarantor; (ii) to legal counsel, accountants and auditors
of the Facility Agents, the Lenders, the LC Issuers or the Administrative Agent
if such counsel, accountants and auditors agree to hold it confidential or are
otherwise under a professional duty to maintain the confidentiality of such
information; (iii) to any assignee or participant or potential assignee or
participant (if it agrees to abide by the terms of this Section 10.12); (iv) to
any regulatory or governmental authorities having jurisdiction, or claiming to
have jurisdiction, over the Administrative Agent, any Facility Agent, any
Lender, any LC Issuer or any Participant, (v) as required or requested by law,
rule, regulation, court order, subpoena, or other legal process, (vi) as
required in connection with any litigation or dispute or in connection with the
exercise of any rights or remedies under the Facility Documents (provided that
the Administrative Agent, the Facility Agents, the Lender and the LC Issuers
will use reasonable efforts to obtain confidential treatment for such
information in connection with such litigation or dispute), (vii) to any
nationally recognized statistical rating organization as contemplated by
Section 17g-5 of the Securities Exchange Act of 1934, (viii) to investors in
Commercial Paper Notes (including potential investors in Commercial Paper Notes)
as required by regulatory authorities and (ix) to any Liquidity Providers,
Program Support Providers or equity investors in any Conduit Lender who agree to
keep it confidential.

 



 111 

 

 

 

SECTION 10.13. No Waiver; Remedies. No failure on the part of the Administrative
Agent, any Facility Agent, any LC Issuer, any Lender or any Liquidity Provider
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 10.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF (EXCEPT FOR
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 10.15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (including electronic PDF, Docusign,
Adobe “fill and sign” or such other provider as specified in writing by the
applicable party) shall be effective as delivery of a manually executed
counterpart hereof and shall be fully binding on the parties to the same extent
as the delivery of the signed originals and shall be admissible into evidence
for all purposes.  The words “execution,” “execute,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Electronic Signatures in Global and National Commerce Act of 2000, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.  Notwithstanding the
foregoing, if any party shall request manually signed counterpart signatures to
this Agreement, each of the other parties hereby agrees to provide such manually
signed signature pages as soon as commercially reasonable.

 

SECTION 10.16. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Facility Documents executed by the parties hereto on the
date hereof contain the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns (including any trustee in
bankruptcy). Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Collection Date; provided, however,
that the provisions of Section 2.12, 2.13, 2.14 and Article VIII and IX, and the
provisions of Sections 10.05, 10.06, 10.09, 10.10, 10.11, 10.12 and 10.14 shall
survive any termination of this Agreement.

 



 112 

 

 

SECTION 10.17. Patriot Act. Each Lender and LC Issuer hereby notifies the
Borrower, each Originator, the Servicer and the Performance Guarantor that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each of the Borrower, each
Originator, the Servicer and the Performance Guarantor, which information
includes the name and address of each of the Borrower, each Originator, the
Servicer and the Performance Guarantor and other information that will allow
such Lender or LC Issuer to identify each of the Borrower, each Originator, the
Servicer and the Performance Guarantor in accordance with the Patriot Act.

 

SECTION 10.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or any
other Facility Document, each party hereto acknowledges that any liability of
any EEA Financial Institution arising under this Agreement or any other Facility
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature pages follow.]

 

 113 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  NRG RECEIVABLES LLC,   as Borrower       By: /s/ Elizabeth Killinger   Name:
Elizabeth R. Killinger   Title: President

 

Signature Page to Receivables Loan and Servicing Agreement

 

   

 

 

  NRG RETAIL LLC,   as Servicer       By: /s/ Elizabeth Killinger   Name:
Elizabeth R. Killinger   Title: President

 

Signature Page to Receivables Loan and Servicing Agreement

 

   

 

 

  ROYAL BANK OF CANADA
as Administrative Agent, a Facility Agent and as a Committed Lender and as an LC
Issuer       By: /s/ Janine D. Marsini   Name: Janine D. Marsini   Title:
Authorized Signatory       By: /s/Veronica L. Gallagher   Name: Veronica L.
Gallagher   Title: Authorized Signatory       OLD LINE FUNDING, LLC, as a
Conduit Lender,
as a Conduit Lender       By: /s/ Veronica L. Gallagher   Name: Veronica L.
Gallagher   Title: Authorized Signatory       CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Facility Agent and as a Committed Lender and as an LC
Issuer       By:     Name:     Title:         ATLANTIC ASSET SECURITIZATION LLC,
as a Conduit Lender       By:     Name:     Title:         By:     Name:    
Title:  

 

Signature Page to Receivables Loan and Servicing Agreement

 

   

 

 

  ROYAL BANK OF CANADA
as Administrative Agent, a Facility Agent and as a Committed Lender and as an LC
Issuer       By:     Name:     Title:         By:     Name:     Title:        
OLD LINE FUNDING, LLC, as a Conduit Lender,
as a Conduit Lender       By:     Name:     Title:         CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as a Facility Agent and as a Committed Lender and
as an LC Issuer       By: /s/ Richard McBride   Name: Richard McBride   Title:
Director       ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Lender       By:
/s/ Richard McBride   Name: Richard McBride   Title: Director       By: /s/
Roger Klepper   Name: Roger Klepper   Title: Managing Director

 

Signature Page to Receivables Loan and Servicing Agreement

 

   

 

 

  LA FAYETTE ASSET SECURITIZATION LLC, as a Conduit Lender       By: /s/ Richard
McBride   Name: Richard McBride   Title: Director       By: /s/ Roger Klepper  
Name: Roger Klepper   Title: Managing Director       MUFG BANK, LTD., as a
Facility Agent and as a Committed Lender       By:     Name:     Title:        
GOTHAM FUNDING CORPORATION, as a Conduit Lender       By:     Name:     Title:  

 

Signature Page to Receivables Loan and Servicing Agreement

 

   

 

 

  LA FAYETTE ASSET SECURITIZATION LLC, as a Conduit Lender       By:     Name:  
  Title:         By:     Name:     Title:         MUFG BANK, LTD., as a Facility
Agent and as a Committed Lender       By: /s/ Eric Williams   Name: Eric
Williams   Title: Managing Director       GOTHAM FUNDING CORPORATION, as a
Conduit Lender       By:     Name:     Title:  

 

Signature Page to Receivables Loan and Servicing Agreement

 

   

 

 

  LA FAYETTE ASSET SECURITIZATION LLC, as a Conduit Lender       By:     Name:  
  Title:         By:     Name:     Title:         MUFG BANK, LTD., as a Facility
Agent and as a Committed Lender       By:     Name:     Title:         GOTHAM
FUNDING CORPORATION, as a Conduit Lender       By: /s/ Kevin J. Corrigan   Name:
Kevin J. Corrigan   Title: Vice President

 

Signature Page to Receivables Loan and Servicing Agreement

 



   

 